&

COURT PAPER

re

LO

ll

12]
131

14
15
16
17
18
19
290
21
22
235
24

25

27

STATE OF CALIFORNIA

STD. 113 (REV, 3-

35 28381

$5}

Case 2:19-cv-00563-JAM-AC Document 1 Filed 04/01/19 Page 1 of 145

“Henry M. Mitchell, Jr., #V16058
-£.k.a. Henry Cephus Hayes
.Pelican Bay State Prison

‘P.O. Box 7500 (D6-118)
iCrescent City, CA 95532-7500

‘In Propria Persona

| HENRY MOSES MITCHELL, JR.
|£.k.a. Henry Cephus Hayes,
i

Plaintiff,

Vv.

'GAVIN NEWSOM, EDMUND G. BROWN, JR.,
JACKIE LACEY, JENNIFER SHAFFER, THE
SUPERIOR COURT OF CALIFORNIA,

Defendant(s)

 

 

j
i

-1-

 

 

COMPLAINT

II. PARTIES

FILED

“APR 0 1 2019

LERK, U.S. DISTRICT COURT
SASTER a H OF CALIFORNIA
eY,

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA

Case No.

 

2.19-W-056 3

Plaintiff HENRY MOSES MITCHELL, JR. alleges as follows:

I. NATURE OF THE CASE
1. This is an action for injunctive and declaratory relief
pursuant to the Due Process and Equal Protection Clauses of the

‘Fourteenth Amendment to the United States Constitution.

2. Plaintiff HENRY MOSES MITCHELL JR. is in the care and custody
of the. California Department of Corrections and Rehabilitation

;Since December 3, 2003. He has maintained his innocence of the

crimes for which he was convicted by jury.

AC PC

 

 
 

@

COURT PAPER

1

2

3

4

10

ll

12

13

14

15 |

16

17

18

19

20

el

22

235

24

25

26

27

STATE OF CALIFORNIA

STO. 113 (Rev. 3-

95 28391

SS; i

Case 2:19-cv-00563-JAM-AC Document 1 Filed 04/01/19 Page 2 of 145

3. Defendant GAVIN NEWSOM is the current Governor of the State of |
‘california, and successor to Defendant EDMUND G. BROWN, JR.
°4. Defendant JACKIE LACEY is the District Attorney of Los Angeles
“County since December 3, 2012.
S. Defendant JENNIFER SHAFFER was appointed executive officer for
‘the California Board of Parole Hearings by Defendant Edmund G.
Brown, Jr., on June 10, 2011.
6. Defendant SUPERIOR COURT OF CALIFORNIA. is a Judicial entity
created by Article VI of the California Constitution.
| III. JURISDICTION AND VENUE
7. This court has jurisdiction pursuant to 28 U.S.C. §1331 and
28 U.S.C. §2201 based on 42 U.S.C. §1983 and questions of federal
| constitutional law.
8. This court has supplemental jurisdiction pursuant to 28 U.S.C.
§1367 over the state law claims.
9. Venue is proper in the United States District Court for the
Eastern District of California pursuant to 28 U.S.C. §1391(b)(2).
A substantial part of the events, acts, or omissions giving rise
to the claims occurred in Sacramento County, California. Sacramento
County is in the Eastern District of California pursuant to 28
U.S.C. §128(b).

IV. FACTS
10. On December 29, 2017, Plaintiff mailed through prison mail
a copy of his Application for Commutation of Sentence, along with
a copy of Notice of Intent to Apply for Executive Clemency and

Statement of Notice to District Attorney and Declaration under

penalty of perjury to Defendant JACKIE LACEY pursuant to California

 

 

-2-

 

 
 

@

SOURT PAPER

re

LO
ll
l2
13
14
15
16
17
18
19
20
21
22

23

27

STATE OF CALIFORNIA

STO. 113 (REV. 3-

1S 28391

35)

Case 2:19-cv-00563-JAM-AC Document 1 Filed 04/01/19 Page 3 of 145

‘Penal Code sections 4804 and 4805. [Exhibit 1]
1. On January 9, 2018, Plaintiff sent copies of his Application

| for Commutation of Sentence, along with copy of the Notice of

‘Intent to Apply for Executive Clemency and Statement of Notice
i
‘to District Attorney and Declaration under penalty of perjury to

t

Defendant EDMUND G. BROWN,JR. [Exhibit 1]

12. On January 11, 2018, Plaintiff sent copies of his Application

‘for Commutation of Sentence, along with copy of the Notice of

‘Intent to Apply for Executive Clemency and Statement of Notice
to District Attorney and Declaration under penalty of perjury to
Defendant JENNIFER SHAFFER. [Exhibit 1]

13. On April 4, 2018, the Law Offices of Parker + Stanbury LLP
sent request on behalf of Plaintiff requesting that Plaintiff

be afforded the proper interview in consideration of the request
for clemency application. [Exhibit 2] No response was provided.
14. On September 4, 2018, C. Wofford, former Warden and retired
annuitant in charge of commutations informed prison officials
that Plaintiff was not logged in the Board of Parole Hearings
tracking system regarding a sentence commutation at that time.
15. Prior to January 3, 2019, Defendant EDMUND G. BROWN, JR. was
provided with complete packets for commutation of clemency from
numerous white applicants, including interview recordings. This
is from personal knowledge of Plaintiff, that he was excluded
based upon race can be inferred by the denial of complete and
equal treatment for all applicants for clemency.

16. It can be further inferred that Defendants JACKIE LACEY and
SUPERIOR COURT OF CALIFORNIA have weighed in on the clemency in

-3-

 

'
i
|
i

 

 
1

2

3

4

5 i

6

10
ll
12
13
14
15

16

18
19
20
21
22
25

24

@

COURT PAPER
STATE OF CALIFORNIA
STD. 113 (REV. 3-95)

25 24391

 

17

Case 2:19-cv-00563-JAM-AC Document 1 Filed 04/01/19 Page 4 of 145

‘violation of Article III, section 3 of the State of California
|
‘Constitution [Separation of Powers].

47. Plaintiff in his Application for Commutation of Sentence and

\

innocent of the crimes in which he was charged. As such proof,

‘other supporting documents made it evidently clear that he was

he included numerous postconviction transcripts showing the
Defendant JACKIE LACEY working in concert with the Los Angeles
‘County Department of Coroner, and the Los Angeles Police withheld
critical evidence from Plaintiff which should have be presented
‘to the jury. Including but not limited to the destruction of key
forensic evidence used by the medical examiner, and destroyed

‘by that department three years before Plaintiff went on trial. This

1
y

iwas never provided to trial counsel or Plaintiff before trial. That
the Los Angeles Police Department paid witness protection funds
outside of the statutory requirements for granting such funds.
Such witness was not legally eligible for such funds as a matter of
law, but was not provided to Plaintiff or trial counsel before
trial. Finally, that DefendantLACEY's office withheld criminal
history of a witness and did not provide that witness's interview
report to trial counsel or Plaintiff. Trial counsel failed to
investigate each of the above incidents verified by postconviction

proceedings. Lastly, that the Los Angeles Police Department did

not have latent finger prints searched through all state and
federal IAFIS sytems prior to trial. Unidentified prints remain.
///

//

/

 

 

 

 
@

ZOURT PAPER

10

1L

12

13
14
15
16
17
18
19
20
al
22
235
24
25
26

27

3TATE OF CALIFORNIA

3TD. 113 (REV. 3-

15 28391

95)

Case 2:19-cv-00563-JAM-AC Document 1 Filed 04/01/19 Page 5 of 145

V. CAUSES OF ACTION
18. Plaintiff re-alleges and incorporates by reference the
\allegations contained in paragraphs 1-17.

FIRST CAUSE OF ACTION:

PLAINTIFF FAILED TO RECEIVE ADEQUATE
NOTICE OF THE ISSUES TO BE CONSIDERED
OR OPPORTUNITY TO BE HEARD IN HIS
REQUEST FOR CLEMENCY

(19. The Ninth Circuit Court of Appeals has determined that a
litigant has the right to "receive notice of the issues to be
considered in his request for clemency." (Anderson v. Davis, 279
F.3d 674, 676 (9th Cir. 2002)). Plaintiff was not afforded that
‘constitutional due process right.

20. The Ninth Circuit also recognized that "some minimal procedural

" Anderson, supra, 279

safeguards apply to clemency proceedings.
F.3d at 765 (9th Cir. 2002)("The legal authority for his case restg
largely on the language from Justice O'Connor's opinion in Ohio

Adult Parole Auth. v. Woodard, 523 U.S. 272, 289 (1998)(O'Connor,

 

J. concurring, with whom Justice SOUTER, Justice GINSBURG, and
Justice BRYER join.) |

21. Plaintiff submitted the proper application for clemency to
the respective persons or entities required by state law. Unlike
Anderson, who did receive acknowledgement of his application
process from the Legal Affairs Office, Id. at 676-677, Plaintiff
nor his counsel received any response from Defendant BROWN.

22. The Supreme Court has recognized that a lack of adequate
notice of the issues to be considered implicates a fundamental

right to due process. (See Lankford v. Idaho, 500 U.S. 110, 126 (19

 

 

 

91)

 
 

@

-OURT PAPER

10

ll

12 |

13
14
15
16
17
18
19
20
2l
22

25

25
26

27

STATE OF CALIFORNIA

3TD. 113 (REV. 3-

15° 28394

35)

Case 2:19-cv-00563-JAM-AC Document1 Filed 04/01/19 Page 6 of 145

SECOND CAUSE OF ACTION:

CALIFORNIA'S COMMUTATION SCHEME VIOLATES THE
SEPARATION OF POWERS UNDER CONSTITUTIONAL
DOCTRINE DENYING PLAINTIFF DUE PROCESS OF LAW

23. The Constitution of California codifies in Article III, §3,
"The powers of state government are legislative, executive, and
judicial. Persons charged with the exercise of one power may not
‘exercise either of the others except as permitted by this
Constitution." |

24, California Penal Code, section 4803 is a statutorial law, not

ia constitutional law. It tranfers judicial power to the executive

{
}
i
|
4

ibranch with regards to commutation proceedings.

}

(25. Section 4803 of the California Penal Code provides:
|
"When an application is made to the Governor for
pardon or commutation of sentence, or when an
application has been referred to the Board of

Parole Hearings, the Governor or the board may
require the judge of the court before which the
conviction was had, or the district attorney by

whom the action was prosecuted, to furnish the
Governor or the board, without delay, with a
summarized statement of the facts proved on the
trial, and of any other facts having reference

to the propriety of granting or refusing said
application, together with his or her recommendation
for or against the granting of the same and his

or her reason for such recommendation."

26. On his last day in office, then Governor Arnold Schwarzenegger
exercised his executive clemency power by reducing the prison
sentence of Esteban Nunez from 16 years to seven. The order was
signed December 31, 2010. The commutation came as a complete
surprise to the parents of Luis Santos, the other victims, and

the prosecuting district attorney.

L -6-

 

 

 

 
Case 2:19-cv-00563-JAM-AC Document 1 Filed 04/01/19 Page 7 of 145

:
1.27. As a result of this exercise of executive power, a lawsuit was |

g filed in the Superior Court of Sacramento against then Governor
3 Edmund G. Brown, Jr., former Governor Arnold Schwarzenegger, the
i!

4 California Department of Corrections, the then Secretary of
i

5 Corrections Matthew Cate, and Warden William Knipp. The Plaintiffs
6 were Frederico Santos, Bonnie M. Dumanis, District Attorney of

7 San Diego County, and other victims.

3/28. After losing in trial and on appeal to reverse the executive

9 | power of a Governor to commute a sentence, the California

10 legislature enacted Assembly Bill No. 648 (Clemency)(2011-2012).
11/29. The Assembly Bill No. 648, amended Penal Code section 4803 to
12| impose judicial authority into the clemency process. It further

13 |added Penal Code section 4805 to provide notice to the district
14 |,attorney of any application for pardon or commutation submitted

15| to the Governor, with further judicial power to deny such filings.
16 | 30. Accordingly, this is evidence and information suggesting that
17/ Defendant BROWN, Defendant NEWSOM, or any future California

1g {Governor cannot be "[a] state officer of'conscience and intellectual
19| discipline, capable of judging a particular controversy fairly on
20|\the basis of its own circumstances." (See Anderson v. Davis, 279
91 /}F.3d 674, 677 (9th Cir. 2002)(citing Withrow v. Larkin, 421 U.S.
22135, 54 (1975). .

23{|31. California Constitution Article VI, sec. 10 does not provide
94) the trial court original jurisdiction in clemency proceedings. Thus
25 ||to permit Penal Code section 4803 and 4805 to remain violates the |
9g i;Due Process Clause of the Fourteenth Amendment in the Governor's

97 exercise of executive power.

oS | | 7.

COURT PAPER
STATE OF CALIFORNIA £
Sto. 113 (REV. 3-95) |

 

 

 

35 28301 i
Yh

 
Case 2:19-cv-00563-JAM-AC Document 1 Filed 04/01/19 Page 8 of 145

HF

1/32. The Ninth Circuit has determined that:

he
‘

2 |, "A state clemency petition, of course, is
: directed to and acted on by the state's
3) executive branch wholly separate from the

state judiciary, its judgments, and its
"

4! appellate review process.’ Malcom v. Payne,
281 F.3d 951, 960 (9th Cir. DOOD

6133. As structured:and codified, Penal Code sections 4803 and 4805,

i
i

7iis "other collateral review" subject tojwdicial proceedings. Thus,
g|a conflict between the judiciary and executive branch exists which
9 the Antiterrorism and Effective Death Penalty Act (AEDPA) must

10/ permit tolling. "[I]ndicating that the reference was only to court

1ljor other adjudicative proceedings." Malcom v. Payne, supra, 281

12) F.3d 951, 957-959 (9th Cir. 2002).

13134. The plain language of the two statutes are affirmative decrees
14 | which impose standards to inveigle judicial intervention, without
15! due process to appellate review.

16/35. The high court of California in the early twentieth century

17) advised that "A court will not undertake to decide abstract
18]i\questions of law at the request of a party who shows no substantial
19| right that can be affected by a decision either way." See Streator
20) v. Linscott, 153 Cal. 285, 288 (1908). Plaintiff is of the belief

21; that this is just what may have occurred in his case without

 

22) any notice.

231,36. Clemency proceedings are not a claim or contention alleged
24); by a party that takes such a form that the judicial power is
25| capable of acting upon it, it has not become a case of controversy 4,
26 "[C]ases and controversies are intended claims or contentions of

o7| litigants brought before the courts for adjudication by regular

S |

ZOURT PAPER
STATE OF CALIFORNIA -8 -
5TD. 113 (REV. 3-95)

 

35° 28394

 

 

 
 

@

‘OURT PAPER

1 proceedings established for the protection or enforcement of

10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

TATE OF CALIFORNIA

TO, 113 (REV, 3-

> 28391

95}

: . . * tt
ivights, or the prevention, redress, or punishment of wrongs.

| See Smith v. Adams, 130 U.S. 167, 173-74 (1889). It is evident

 

 

‘official or representative character." See Nichols v. Brown, 859

'F.Supp.2d 1118, 1135-36 (C.D. Cal. 2012).

2010); Walker v. Gomez, 370 F.3d 962, 976 (9th Cir. 2004)).

Case 2:19-cv-00563-JAM-AC Document 1 Filed 04/01/19 Page 9 of 145

"[t]hat a state cannot authorize one of its agents to violate the
Constitution and laws of the United States, so astate officer

acting in violation of federal law is considered stripped of his

THIRD CAUSE OF ACTION:

EQUAL PROTECTION DENIED WHERE PLAINTIFF TREATED
LESS FAVORABLE THAN WHITE APPLICANTS WITH
RESPECT TO CLEMENCY PROCEEDINGS

37. Separate can never be equal or neutral. California has a long
and distinguished history of its ill-treatment of Black inmates

when it comes to fairness. (Johnson v. California, 543 U.S. 499,

 

505 (2005); Richardson v. Runnels, 594 F.3d 666, 671-72 (9th Cir.

 

38. There was no legitimate reason for defendants and each of
them to make such distinction. Plaintiff was similarly situated
in material respects to white inmate applicants. Plaintiff did
submit a full complete application, including supporting
documentation. He did request a full review of the application's
merits, along with a personal interview request. [Exhibits 1, 2,
and 3). .

39. For Defendant BROWN to fail to acknowledge attorney letters
shows intentional and arbitrary treatment of Plaintiff, plaintiff's

family members, who like plaintiff stem from Creole-Black ethnos.

-9-

 

 
@

COURT PAPER

 

Case 2:19-cv-00563-JAM-AC Document1 Filed 04/01/19 Page 10 of 145

lL: FOURTH CAUSE OF ACTION:

DEFENDANTS SUPERIOR COURT AND DISTRICT ATTORNEY
ao NOT ENTITLED TO ABSOLUTE AND QUALIFIED IMMUNITY
3)

4/40. In this instant case, the Superior Court and District Attorney

5 ido not function within the confines of their respective offices.

6 | Absolute immunity is designed to protect judicial functions;
i

7) accordingly, courts have granted absolute immunity to prosecutors
8 | and judges.
9141. Under state statute, a judge or district attorney does not

10} perform the function as a matter of law concerning clemency

1l| proceedings. Absolute immunity does not bar or prevent a prisoner |

12| from seeking injunctive relief or attorney's fees in §1983. See.
13} Pulliam v. Allen, 466 U.S. 522, 541-44 (1084). |

141,42. What the judge and district attorney are ask to do in clemency
15i'clearly exceeds conduct of a judge's discretion, even if the

16; conduct is taken in the judge's judicial capacity. Likewise,

17) what is ask of the district attorney exceeds the function of
18||acts taken to prepare for prosecution that occur in course of role
19!'as advocate for state. Clemency is not a role designed for the

20; input from a district attorney. Their job is complete at the

21) conviction.

22/43. A prosecutor is not absolutely immune with respect to actions

23||}outside his or her role as advocate. Kalina v. Fletcher, 522 U.S. ©

241118 (1997).
251144. Penal Code sections 4803 and 4805 are not Constitutional
26| amendments under California constitutional standards, therefore,

27 ;,provide no grant of immunity to defendants.

STATE OF CALIFORNIA } - 10-

Sto. 113 (rev, 3-

95 28394

G5}

 

 

 

 
no PF eo NY HY

ao nN OD

10
11
12
13

14

‘15

®

COURT PAPER

16
17
18
19
20
21
22
235
24
25

28
27

STATE OF CALIFORNIA
STO, 113 (REV, 3-85)

me

OBP 96 10824 (Seas)

Case 2:19-cv-00563-JAM-AC Document 1 Filed 04/01/19 Page 11 of 145

FIFTH CAUSE OF ACTION:

REQUEST FOR INJUNCTIVE AND DECLARATORY RELIEF
45. The facts and evidence are clear. Defendant BROWN did not
entertain Plainitff's application for commutation of sentence
within the "10 days" after notice was made to the district
attorney and Board of Parole Hearings. See Penal Code section
4804. Neither did he entertain the application after receiving:
written request for interview by attorneys. Nor acknowledge
plaintiff from plaintiff's last correspondence letter. Nothing
was done.
46. This court has subject matter jurisdiction over parties. It
is undisputed that Plaintiff's due process and equal protection
rights have been duly violated.
47. Injunctive and declaratory relief are necessary for Plaintiff
to have a full and fair review on each and every element: of his
contentions lodged in his commutation of sentence application. In
that he is entitled to reduction of sentence from LWOP to 15 years
to life based upon the postconviction violations that cannot be
raised pursuant to 28 U.S:C. §2244(d)(2). Matters that the jury
should have been entitled to know and judge under the reasonable

doubt standard.

48. Defendant NEWSOM should be required to instruct his Legal
Affairs Secretary to make such determinations within 90 days
funder 18 U.S.C. §3626(a)(2) prelimianry injunction time line,
with Governor NEWSOM granting or denying within 30 thereafter
with written conclusions of facts from [Exhibit 1] application.

49. That neither superior court or district attorney are permitted

-1li-

 

 

 
N

w

LO
11
12
13

14

“15

®

COURT PAPER

16
17
18
19
20
21
22
235
24
25
26

27

BTATE OF CALIFORNIA
STD, 113 (REY. 3-85)

OSP 98 10824

Case 2:19-cv-00563-JAM-AC Document 1 Filed 04/01/19 Page 12 of 145

to exercise the unconstitutional standards setforth by Penal Code
section 4803 and 4805.

50. Under Article II, §2 of the United States Constitution, the
President is empowered to "grant reprieves and pardons for offenses

against the United States, except in cases of impeachment." There

lis not a single statutory law that grants Congress, the legislature

or the United States District Court to weigh in on that power duly
granted by the Constitution: The separation: of powers are not
broken at the federal level. Neither is the Attorney General of

the United States consulted on such Executive power rights.

CONCLUSION
WHEREFORE, having fully stated its causes of action, plaintiff
prays for a judgment: |
1. An order for a speedy hearing of an injunctive and
declaratory judgment action pursuant to Federal Rules of
Civil Procedure 57;
2. For Plaintiff's costs and attorney fees incurred in
bringing and prosecuting this action;
3. For such other relief as the court finds just and

equitable.

DATE: Pre7-lG

Respectfully submitted,

 
   
  

   

 

Fr]
enry Mofes Mitchell, J , Plaintiff
In Propfia Persona

-12-

 

 

 
 

Case 2:19-cv-00563-JAM-AC Document 1 Filed 04/01/19 Page 13 of 145

ERs carteracd ikctesehe ok oe mete ate Meet eere seine CLK SR ROLE ORNS on nian eae Deo Men Le ee ee ere

by

ir
FA
cd
y
4

ere eee eee Rae ee eee

eae

i
tr
Ei
Se
Ma
5
Gal
Es
FA

PTT laa eed ee Lhe ke RIS OL OES kee

 

 
Case 2:19-cv-00563-JAM-AC Document 1 Filed 04/01/19 Page 14 of 145

 

BEFORE THE GOVERNOR OF THE STATE OF CALIFORNIA
THE HONORABLE EDMUND G. BROWN, JR.

THE CALIFORNIA BOARD OF PAROLE HEARINGS
THE HONORABLE JENNIFER SHAFFER, EXECUTIVE OFFICER

THE LOS ANGELES COUNTY DISTRICT ATTORNEY'S OFFICE
THE HONORABLE JACKIE LACEY

 

In re

HENRY CEPHUS HAYES,

Applicant.

 

APPLICATION FOR COMMUTATION OF SENTENCE TO 15 YEARS TO LIFE

Submitted by:
Henry Cephus Hayes, #V16058
California State Prison-LAC
P.O. Box 4430 (A1-115)
Lancaster, CA 93539-4430

 
Case 2:19-cv-00563-JAM-AC Document 1 Filed 04/01/19. Page 15 of 145

"CLEMENCY INVOLVES A SEARCH FOR ANSWERS
THAT GOES BEYOND JUDICIAL FACT FINDING..."

Janice Rogers Brown,
The Quality of Mercy, 40 U.C.L.A. L. Rev. 327, 335 (1992)

 
 

Case 2:19-cv-00563-JAM-AC Document 1 Filed 04/01/19 Page 16 of 145

INTRODUCTION

The power of commutation exists because the people recognize
that, no matter how careful the attempt, the courts do not in every
case achieve justice. The people have given the Governor the power
and the responsibility to do justice in those cases, not through
the application of a rule of law, but through the exercise of common
sense, compassion, and conscience. From 1941 to 1974, the governors
of California granted clemency 41 times, basing their decisions on
a number of factors. These have included a lack of prior criminal
record or history of violence, good education and employment records,
newly discovered evidence not presented to the jury that casts doubt
on the fairness of the process, recommendations for clemency by
jurors who sat on the case, doubts about the defendant's guilt of
the capital offense, doubts about the adequacy of the legal
representation afforded the defendant at rial, and the petitioner's
good adjustment to life in prison.

Henry Hayes's application is unique because it presents a very
compelling case as to many of the factors above. If clemency exists
because the people intended it to be exercised in the appropriate
case this is that case. It would be difficult to construct one

more worthy.

 
Case 2:19-cv-00563-JAM-AC Document 1 Filed 04/01/19 Page 17 of 145

 

Governor Edmund G. Brown Jr, « State Capitol : Sacramento, California 95814

APPLICATION FOR
COMMUTATION OF SENTENCE

Complete this application to request a commutation of sentence from the Governor, A commutation is a reduction or elimination
ofasentence. If granted, this application will become a public record, however specific personal information will be redacted
(hidden) before it is made available to the public.

APPLICANT INFORMATION

 

 

 

 

Name: HENRY CEPHUS HAYES Date of Birth: 1/11/65 Inmate ID: #V16058
Address: )°O+ BOX 4430 (Al-115), Lancaster, CA 93539-4430 Facility: CSP-Los Angeles County (LAC)
1. Conviction Summary: ,

   

List all prior €onvictions, including any in other states of countries.

 

 

 

 

 

Offense ie, Date of offense(s): County of conviction(s): Sentence(s):
§$187(a); 18/(a) August 27, 1999 Los Angeles | LWOP |
2. Briefly describe the circumstances of the crime(s) for which you are requesting a commutation (attach additional

pages as necessary):
On the morning of August 27, 1999, my wife of ten years and our seven

year-old daughter were found murdered in the family home which we shared.
_Their bodies were discovered by one of my wife's co-workers. When I left

for work that moringinge they were both alive and well. When I came home

3. Explain why you are requesting a commutation (attach additional pages as necessary):
The United States Supreme Court has announced that "[C]llemency is deeply

 

rooted in our Anglo-American tradition of law, and is the historic remedy

 

for preventing miscarriage of justice where judicial process has been
exhausted." Herrera v. Collins, 506 U.S. 390, 411-12 (1993). I am filing

 

 

Provide a brief statement explaining why you should be granted a commutation (attach additional pages if necessary):
“once a defendant has been afforded a fair trial, the presumption of

 

innocence disappers. Being afforded a fair trial means that a defendant

 

is given all, not just some rights relegated to him or her under the

5. if you have paid any money or given any gift to anyone to assist in the preparation of this application, list their name,
address, and amount paid or given (required by Penal Code section 4807.2):

 

Rev. 09/25/2013
Application for Commutation of Sentence, Page 1

-4-

 
 

Case 2:19-cv-00563-JAM-AC Document 1 Filed 04/01/19 Page 18 of 145

2a. Briefly describe the circumstances of the crime(s) for which
you are requesting a commutation [Continued]:

there was a large police presence covering my street and the three
residences next to my home. I parked at the last police car closest
to my ability to safely park. As I exited my vehicle and made my
way to the sidewalk, I could see crime scene tape across the front
of my residence. I did not. become alarmed because there are three
separate rediences on my lot, and the situtation was not within my
full understanding “to speculate what had occured.

As I approached the crime scene tape I showed my Los Angeles
Police Department Crisis Response Team identification, which permits
me to access and pass through any active crime scene to assist with
the care, comfort and counsel to any affected persons or families. As
I neared the mobile police RV, detectives came rushing out and
began questioning how I was able to make it that close to the scene.
I notified them that I was a CRT member with the department, I was
then searched, handcuffed and taken to South Bureau Homicide. I
was left in a holding cell for more than an hour. I aksed numerous
times what was going on. At no point was I ever read my Miranda
warning rights.

Once I was removed from the holding cell, unhandcuffed and
taken to an interview-room, I spoke freely and openly with officers
still without Miranda warning rights. I granted them permission to
search my vehicle, still not nowing the situation, because I had
nothing to hide from, I had not commited any crime. I was cooperating
with the investigation, I understood their job and did not want to
hinder their duties. Whatever it was I would be quickly cleared.

I have included the DVD of my interview and reaction when I
Case 2:19-cv-00563-JAM-AC Document 1 Filed 04/01/19 Page 19 of 145

clearly told that, "we are investigating the death of your wife.”
I immediately passed out. I was in shock to hear the death of your
wife. When I awoke, still in shock, I screamed for the presence of
my daughter. I scremed for her using her nick-name, Lammy. An
ambulance was called when detectives discovered that I had pre-existing
heart condition know as mitral valve prolaspe. The year prior I
had spent five days in the cardiac ICU at Hospital of the Good
Samaritan in downtown Los Angeles. From the police station I was
taken to the emergency room at Brotman Hospital, treated and
released without an arrest. I called the detectives the next day
and came in for a second interview. 1 was interviewed and left.
The main question was whether I had heard what they said about
wife and daughter. It was determined at trial that the only thing
said was death of your wife, nothing about my daughter. However,
because no Miranda was given, the interviews were suppressed. The
jury never heard or saw my reaction to the death notification.

I was arrested six months later. The case was based on
circumstantial evidence. No confession to the crime. No evidence

was given that made for unimpeachable or unquestionable proof of

guilt. The jury took four days to bring guilt. The same jury hung

on the issue of death.

 
 

Case 2:19-cv-00563-JAM-AC. Document 1 Filed 04/01/19 Page 20 of 145
3a. Explain why you are requesting a commutation [Contitued]:
for two reasons: 1) I am innocent of the crimes, and 2) the rule
of law. This State and country is supposed to be derived upon the
rule of law, which implies that every person is subject to the law,
including people who are lawmakers, law enforcement officials, and
judges.

While an individual has the right to an appeal from a criminal
conviction, or the option to file other postconviction relief through
habeas corpus, no pro se litigant has been permitted to prevail
against the State during postconviction once appeals are denied.

I am filing because of my, proclamation of innocence and the terms
and conditions which constitute a fair trial under the rule of law
were not honored throughout my case.

Due process of law requires that the proceedings shall be fair,
but fairness is a relative, not an absolute concept...What is fair in
one set of circumstances may be an act of tyranny in others. See
Snyder v. Massachusetts, 291 U.S. 97, 116-117 (1934). Conversely,

"as applied to a criminal trial, denial of due process is the failure

to observe rights essential to the very concept of justice. In order

to declare a denial of it.. the Court must find that the absence
of that fairness fatally infected the trial; the acts complained
of must be of such quality as necessarily prevents a fair trial." See
Lisenba v. California, 314 U.S. 219, 236 (1941).
There has not been a single court in the State of California
to permit a pro se litigant.convicted and serving time to prevail

on postconviction. The resources of wrongful conviction grip on

the edge of limited space and time. Organizations, institutions, and

-7-

 
Case 2:19-cv-00563-JAM-AC Document 1 Filed 04/01/19 Page 21 of 145

schools dedicated to the wrongfully convicted may take a case that
has little merit, or deny one that has greater merit. It is a call
of the dice whether ones" case may be selected for consideration.
Not every case today relies on DNA evidence. Mine was not. Even
when an inmate is represented by one of the wrongful conviction
groups, it remains difficult to bring a resolution without in

most cases the defendant accepting=guilt in =the face of ‘freedom.
My case has been submitted to many groups without acceptance. I
have done my personal bset to show that I am not the person who
shot the shots that killed my wife and daughter. I am not aware

of who could have done this horrendous crime.

I held out hope and confidence in the rule of law to overturn
my conviction. In 2010, I was granted an evidentiary hearing for
purposes of discovery of materials not turned over by the people.
During the hearing of July 23, 2010 [Exhibit A]. I was pro per in
proceedings. The trial judge assumed, that all of thw witnesses:
were the prosecutor's. Upon finding that I was the person who
subpoena'd the witnesses and supporting documents for the hearing,

the atmosphere quickly changed.

It was my position to bring out the facts discovered through
previous reading of my trial file that was provided to my counsel.
The research into the time of death was highly questionable at trial.
But what was not brought out counsel, was brought out by me. The
medical examiner's office had destroyed: the biological materials
some three years before I went on trial. Neither did the reveal to
counsel any of the testing or work done by the medical examiner.

Trial counsel was never made aware of any of the materials obtained

 
Case 2:19-cv-00563-JAM-AC Document 1 Filed 04/01/19 Page 22 of 145

by applicant, nor were disclosed by the prosecutor. [Exhibit B].
The destruction of the biological materials were destroyed
outside of the statutory principles held in Penal Code section
1417.9, subdivision (a): which says in relevant part, "[t]he
appropriate government entity shall retain all biological material
that is secured in connection with a criminal case for the period
of time that any person remains incarcerated in connection with that
case." The Los Angeles County Department of the Coroner destroyed
the critical biological three years before trial, never disclosed
the testing results, or raw notes of personnell task with the
evidence handling. The department policy was destroy within one
year on a homicide case. I was arrested in in custody at the time
of destruction. This should have been made known to counsel. The
rule of law failed to protect this critical biological evidence.
The biological evidence could have been tested, if it was
still available. The testimony from the medical examiner in the
case. who did not have the skill or knowledge to perform a
multiple regression formula test on the material. Which has a more
definitive window into the time of death findings. He even made a
"suess'' at the tectal tempature that was never taken to come up with
his time of death estimation. That was not told at the time of
trial, it was brought out during the July 23, 2010 hearing.
The vitreous humor fluid that was destroyed, was in all accounts
liken to DNA material. Material that could have been tested long
after the crime had occured. Must I suffer in all fairness from
the actions of the State? In fairness, should I lose the benefit of
freedom? This is information that was not presented to the jury at

the time of trial.

 
Case 2:19-cv-00563-JAM-AC Document 1 Filed 04/01/19 Page 23 of 145

When an in-custody inmate made the allegation that I wanted
to hire him to kill witnesses, I lost the advantage and benefit
of Douglas Goldstein. A conflict was declared and I was appointed
new trial counsel. The truth was that I had not even spoken to him
about such a matter, he did attend the bible studies I was conducting.
On July 27, 2010 [Exhibit C], I was able to obtain the information
that brought forth the truth as to why witness funds were paid.

The jail house informant, Andrew Willis, was not incarcerated
until many months after the original funds were paid. The funds
were paid March 15, 2000. Douglas Goldstein was not relieved and
new counsel appointed until the summer of 2002.More than two years
had gone by. As review of the [Exhibit D] documents will show that
there was never a threat when the funds were paid out [Ex. D,
Witness Protection Request, Question -5]. It is my position it was
a disingenuous move to remove dedicated counsel advocating for my
innocence. Even the prosecutor perjured himself [Exhibit E], in
this undated declaration submitted after the July 27, 201 hearing.
The funds were paid long before Andrew Willis made his claim to
obtain a more favorable deal, when he was facing 25-years to life
for assault on a police officer, that was dropped when he came forth
with the claim, and was impeached at the penalty pahse of the case.
The prosecutor cannot uphold that Willis came into the system
within 90 days of my arrest, whichis when the funds were paid out.
It is a violation of the rule of law, and should be palced against
the State not this applicant, who sought the truth to why he lost

a strong advocate in Douglas Goldstein.

-10-

 
 

Case 2:19-cv-00563-JAM-AC Document1 Filed 04/01/19 Page 24 of 145

In October 2015, I was granted a second postconviction
evidentiary hearing. [Exhibit F].

There was missing from my trial counsel's files and the files
turned-over to me, witness statements made by prosecution witness
Francesca Woods. And insurance documents that were never turned-over
by the prosecution. [Exhibit G].

The trancripst of thé 2 and 22 of October 2015, show that
trial counsel did not have, and was not given witness statements
or the additional insurance documents. He advised the court that
no defense investigation was done with respect to Ms. Woods [Exhibit
F, page 13:18-21]. The other issue was the insurance documents. In
[Exhibit F, pg 14: 16-27], counsel advised the discovery court
that "there was evidence that we had before the trial that was
turned over by the people with respect to a claim, or an inquiry that
Mr. Hayes made with regard to that policy. It was a one-time inquiry."
The prosecution drove home that that one-time inquiry, where I was
attempting to cover funeral arrangements, was motive for murder.
Trial counsel advised the the defense did not have the full
and fair disclosure of the insurance process and being paid to
others, not to myself. [Exhibit F, pg. 14:21-27] [Exhibit G].
Disclosures were not made to the defense on many matters related
or required as mandated my Penal Code statute. [Exhibit F, pg. 17:7-
12]. Trial counsel did state the negative impact that such non- |
disclosure had on the defense investigation. [Exhibit F, pg. 17%21-
18:3], supoenas could have been issued to determine the truth.

The prosecution did not affirm that disclosure was made, just that

the circumstances of the alledge relationbship were well known.

-11i-

 
 

Case 2:19-cv-00563-JAM-AC Document 1 Filed 04/01/19 Page 25 of 145

Beyond the written statement by DA investigators, there is
nothing that points to an affirmation that is unimpeachable. I
told the court and my counsel on numerous occasions, I never meet
Francesca Woods. [Exhibit F, pg. 18:23-19:14]. Facts that were not
challenged at trial, facts that were not investigated by trial counsel.
Facts that remain a mystery as to when Ms. Woods was incarcerated.
As to when and how: she contacted me to tell mesthat she wag in
jail. That is not in her statement or proven by the prosecution.
Her knowledge of me is and was suspect, but not explored. This
drug using prostitute was not a sexual experience I had.

A review of all of the postconviction proceedings lead off
with the prosecution stating that the defense knew about the issue
under contention. I have provided declaration from my trial counsel
that contradict the prosecution's:version Of events.

As I made in my second point of why I am requesting a
commutation, it is the violations of the rule of law that the
Governor has the power and the responsibility to do justice where
the rule of law has failed. Postconviction proceedings have brought
to light critical issues that the jury should have been entitled
to hear and make determination upon such matters. It was evidence
that I did not have the due process of law, nor a fair trial on
the merits that were concealed by the prosecution as exhibited
in the attached supporting documents.

I was not afforded the right to bilogical material akin to
DNA that could have been tested and utilited to prove my innocence.
The jury did not hear my interviews with police. The rule of law,

where must one stand to be granted all its beneficial enjoyments.

-12-

 
 

Case 2:19-cv-00563-JAM-AC Document 1 Filed 04/01/19 Page 26 of 145

It was said that I pawned my wife's wedding ring, I did. But
the truth of why was never given to the juryy My trial counsel had
the truth, but did not call the staff of Tiger Federal Credit Union
in Culver City gave all of the money in our savings account to my
in-laws without my authorization, and all of the money in my
wife's checking account. That information was never told to the
jury. The ring was not on her finger when she died, it was left
in jewelry solution in the bathroom, because she would lose
diamonds from the setting. That was shown at trial.

I was not the shooter or the cause of death for my family.

I do maintain my innocence. However, to address my flawed character
of infidelity against my wife. To begin with, I never denied to

my wife the relationships I had with other women. I include with
this application the tape recording of my wife the Monday before
her death.

In it she is expressing her understanding of where our
marriage and relationship was headed. She was positive about the
state of our conversations. I never gave my wife any expressed
anger that she was at fault, or was to blame for my behavior. I
made certain that she understood that while I knew she personally
felt rejected, or her desireableness questioned, it was my own
struggle.

I was driven by opportunistic infidelity, my feelings of guilt
behind it faded as the comfort of success rose. During the summer
of 1999. My opportunistic infidelity spiraled into conflicted
romantic infidelity (experience of genuine love and sexual desire

for more than one person at a time.) In all of my attempts to have

-13-

 
Case 2:19-cv-00563-JAM-AC Document 1- Filed 04/01/19 Page 27 of 145

an exit strategy to end the relationship with Ms. Byther, my wife
went through my well kept records of household operations, finding
the toll calls to Ms. Byther's home. She phoned and left a message
on Ms. Byther's voice-mail. Ms. Byther played the message for me,
I denied have any knowledge of the caller. I advised her to call
the person back. That is how the relationship ended. I knew that
both women would speak. That resolved me having to use an exit
plan with Ms. Byther.
At that point in my life and marriage, I had only to deal with
Ms. Quinn, the mother of my now 18 year-old daughter, Leizelle. It
was determined that Ms. Quinn would be moved to the City of Bellflower
to live. That she would be provided with child support, but that
the visitation would be at my sole discretion and on my sole terms.
It was not intention to impregnate Ms. Quinn, it was purely sexual.
Ms. Quinn became pregnant to prevent any loss in connection with me.
I have maintained a very strong relationship with my daughter Leizelle.
The benefit I thought I was gaining to justify my infidelity
was from my theological perspective of fornication versus adultery.
From theology none of the women were married. Without them being
legally married, there was no adultery under the biblical standards.
If I-was to sin it was against my own body. I was not truly rational
in my thinking. I can not now in good conscience justify my sexual
behavior during that time in my life.
It would not have made any reeasonable sense to kill Vangela
and Teanna. With Ms. Byther, I would still have a wife and daughter.
With Ms. Quinn, I still would have a wife and daughter. I don't think

the theory of these were weighed by the jury.

~-14-

 
Case 2:19-cv-00563-JAM-AC Document 1 Filed 04/01/19 Page 28 of 145

4. Provide a brief statement explaining why you should be granted
a pardon or commutation { Continued ]:

United States Constitution.

Wrongful convictions happen in numerous forms. Obtaining any
type of relief from such convictions are rare for a sole pro se
inmate litigant to win. Was the judicial system designed to permit
incarcerated inmate on postconviction to gain relief? Does the
rule of law favor due process in postconviction proceedings?

My request to be granted commutation is based on my ptoclamation
of innocence. If only the vitreous humor fluid had not been
destroyed. I am hopeful that the fundamental fairness upon review
of my total application merits consideration. At this point in

my life, clemency is the only remaining hope I possess. As shown
above, I have diligently fought to undo what I know that I did not
do on August 27, 1999.

With all my efforts and soundness of claims raised on and
through postconviction courts, the rule of law did not prevail
against due process for the losses in bilogical materials and
documentary evidence being withheld.

I have no. prior felony convictions before this case. I have
never used drugs or tasted alcohol. I have never participated:
in gangs or gang activity. After the family domestic call with
my first wife, which led the me using my hands on her, I filed
for divorce. I could not turn into my step father. I grew up ina
highly abusive home. I was brutally beaten. Even seeing my mother
beaten, I could not with that wife repeat that madness. Growing
up in foster care saved me from domestic violence. Through: all

of my childhood set backs, being born to a 15 year old unwed mother.

-15-

 
 

Case 2:19-cv-00563-JAM-AC Document1 Filed 04/01/19 Page 29 of 145

Having a father & his family disowning me. My mother and
step-father, robbing me of my $142,000.00 inheritance. Taking care
of a wife and baby at 19, who was 16 years old when we married.
Supporting a growirg family, along with other family members, took
a toll. The domestic violence incident was the breaking point in
my life. It broke me to the point I had suicide attempts. Through
it all I graduated Culver City High School. Graduated Barclay
College in a diploma in Paralegal Studies. Graduated International
Seminary, and Southwest Bible College with a Bachelor of Arts
degree. |

I have been a model prisoner while incarcerated. My only
RVR 115 was due to a mass disruption at High Desert. I was in the
cell with a gang member who participated: with the incident. My
violation was changed to disobeying a direct order of a peace
officer when I told the hearing officer that being in the cell
with a gang member was not. right, I had no choice but not to
move for fear of harm to mysaelf. I had seen numerous stabbings,
I chose the 115. I have not been housed with active: gang:members,
since. As an LWOP, I have negative points, it is the mandated
19 points, that puts me at Level II.

These 18 years have been an experience. It let me see how
cold hearted my mother really was. Refusing to testify at the
penalty phase, all to preserve her dignity from having to
account for my abuse, her prison terms in two states, her drug
use and negative lifestyle. Not even to ask the jury to spare my
life.

As an ordained minister, I fear God, and held on to my

faith. People testified that my faith in God was genuine. My

-16-

 
Case 2:19-cv-00563-JAM-AC Document 1 Filed 04/01/19 Page 30 of 145

conduct in county jail showed that. I remained teaching bible
study, counseling inmates, ad stopping suicides of other inmates.

I don't have the prison officials providing me with support.
I don't have letters from organizations or family members. I felt
the I needed to deal with this matter on my own merits. I hope and
pray that the criteria on executive review weighs the same as a
review to grant parole. Meaning that the Governor cannot require
an inmate to agree with or adopt the official version of a crime
in order to demonstrate insight or remorses-. (In re Sanchez (2012)
209 Cal.App.4th 962, 972 ("Sanchez"); In re Twinn (2010) 190 Cal.App.4th
447, 466 ("Twinn").) Similarly, the Governor cannot rely on an
inmate's refusal to admbt:guilt as evidence that the inmate lacks
insight and credibility. (In re Swanigan (2015) 240 Cal.App4th 1, 16;
In re Jackson (2011) 193 Cal.App.4th 1376, 1390.)

For the last 15 years I have maintained a healthy marriage to
my wife, Deborah. I have maintained healthy relationships with my
adult children and all 14 of my grandchildren. I am blessed to have
financial resources most inmates did not develop before being
incarcerated. With marketable skills for employment opportunites,
I feel very confident in being able to reintergrate back into society
quickly and seamlessly.

With my certificate in domestic violence has helped me heal

from years of abise during my childhood, and understand triggers

to prevent such violence.

Respectfully submitted,

WA

Henry Cephus Mayes, Applicant

 

~1L7-~

 
 

Case 2:19-cv-00563-JAM-AC Document 1 Filed 04/01/19 Page 31 of 145

    

- NOTICE OF INTENT TO APPLY FOR EXECUTIVE ana atta
This natice is required by Penal Code Re CE Siig ts ten

LOS ANGELES

“To the District Attorney of County: Please take notice that |, HENRY CEPHUS HAYES

was convicted of the crimeot MURDER [Superior Court Case No. BA197149]

 

 

committed in LOS ANGELES County, California, on the date of 08/27/1999.

i will submit this application to the Governor of the State of California.

Nab - thy —~__ December 27, 2017
o Agplicant's Signature Date

DISTRICT ATTORNEY ACKNOWLEDGEMENT

Reichel itech aa ous com ue

 

 

1, , District Attorney of the County of

do hereby acknowledge receipt of notice from

 

that he/she intends to apply to the Governor of the State of California for a commutation of sentence.

Signed

 

Date

 

District Attorney: Please Return this Notice to the Governor’s Office, Attn: Legal Affairs, State Capitol, Sacramento, CA 95814.

Rev, 09/25/2013
Notice of Intention to Apply for Commutation of Sentence

 
 

 

This application may be submitted to the Board of Parole Hearings for investigation and recommendation pursuant to Pena!

Code section 4812. This application may also be submitted to law enforcement or other agencies for investigation or recommendation. ~
Penal Code sections 4804 and 4805 require that you give the District Attorney in the county of conviction written notice of your
intention to apply for acommutation. You must complete the Notice of Intent to Apply for Executive Clemency (attached) and mail it to

the District Attorney before submitting this application to the Governor's Office.

 

i, -HENRY CEPHUS HAYES , declare under penalty of perjury under the laws of the State of California that I -
(Print Full Name)
have served the District Attorney of the County of LOS ANGELES with notice of my intent to apply fora
(Name of County*)
commutation.
{ further declare under penalty of perjury under the laws of the State of California that the information | have provided on this

application is true and correct. | understand that any omission or misstatement of facts may result in the denial of the application and

the filing of perjury charges against me.

ht Zo December 27, 2017
'  Appficant’s ey Date

 

*tf Applicable, List Additional Counties Here (Send Notice of Intent to Apply for Executive Clemency to All Counties Listed)

Rev. 09/25/2013
Application for Commutation of Sentence, Page 2

 
 

 

Case 2:19-cv-00563-JAM-AC Document1 Filed 04/01/19 Page @RIGINAL

COMMUTATION EXHIBIT LIST

In re HENRY CEPHUS HAYES, Applicant

[EXHIBIT A]

POSTCONVICTION PROCEEDING TRANSCRIPTS FOR JULY 23, 2010
[EXHIBIT B]

TRAIL COUNSEL DECLARATION FOR FACTS OF JULY 23, 2010
[EXHIBIT C]

POSTCONVICTION PROCEEDING TRANSCRIPTS FOR JULY 27, 2010
[EXHIBIT D]

SUBPOENA’D RECORDS OF WITNESS PROTECTION FUNDS
(EXHIBIT E]

DECLARATION OF PROSECUTOR ROBERT GRACE ON WITNESS FUNDS
[EXHIBIT F]

POSTCONVICTION PROCEEDING TRANSCRIPTS OCTOBER 2 and 22, 2015
[EXHIBIT G]

TRIAL TRANSCRIPTS OF COUNSEL EXAMINATION AND INSURANCE
DOCUMENTS OBTAINED ON POSTCONVICTION BY APPLICANT

 
 

 

Case 2:19-cv-00563-JAM-AC Document i Filed 04/01/19 Page 34 of 145

  

(ESE Se oe ee
3

 

 

 

rm nf a eget Teen Tees ene TLE hte Nerd inion
ASP RR Ee BY SI EH URED OTL EARL CAR RAR ASE OESE UF AEST TANS I

 

 

 
tO

Be

bo

Case 2:19-cv-00563-JAM-AC Document 1 Filed 04/01/19 Page 35 of 145

 

SUPERIOR COURT OF THE STATE OF CALIFORNIA

FOR THE COUNTY OF LOS ANGELES

DEPARTMENT NO. 110 HON. LANCE A. ITO, JUDGE

THE PEOPLE OF THE STATE OF CALIFORNIA,
PLAINTIFF,
Vs.

HENRY CEPHUS HAYES,

)
)
)
)
) NO. BA197149
)
)
)
DEFENDANT. )
)

 

REPORTER'S TRANSCRIPT OF PROCEEDINGS
JULY 23, 2010
PAGES 1 - 30, INCLUSIVE

APPEARANCES:

FOR THE PEOPLE: _ STEVE COOLEY, DISTRICT ATTORNEY
BY: ROBERT GRACE, DEPUTY
210 WEST TEMPLE STREET
18-000 FOLTZ CRIMINAL JUSTICE

CENTER ' :
LOS ANGELES, CALIFORNIA 90012

FOR THE DEFENDANT: IN PROPRIA PERSONA

re JANET M. MOXHAM, CSR #4855.
( OFFICIAL REPORTER
ye

 

 

 

 
 

to

Pe

ut

15
16
17
18
19
20
21

22

25
26

27

Case 2:19-cv-00563-JAM-AC Document1 Filed 04/01/19 Page 36 of 145

 

 

 

CHRONOLOGICAL AND ALPHABETICAL INDEX OF WITNESSES

 

 

 

DEFT'S _
WITNESSES: DIRECT CROSS REDIRECT RECROSS
GUTSTAD?T, JEFFREY 4 11 15
MUTO, JOSEPH JOHN 18 20 23
EXHIBITS
DEFENSE FOR IN
EXHIBITS IDENTIFICATION EVIDENCE
PG. VOL. PG. VOL.
BR - CURRICULUM VITAE 4 1
PEOPLE'S FOR IN
EXHIBITS IDENTIFICATION EVIDENCE
PG. VOL. PG. VOL.
1 - LABORATORY RESULTS REPORT 14 1

CHRONOLOGICAL AND ALPHABETICAL INDEX OF WITNESSES

NONE

EXHIBITS

NONE

 

 

 

Qt
tm

Pp

ui

fu
2

J
bo

I
LW

a
ws

16

 

Case 2:19-cv-00563-JAM-AC Document1 Filed 04/01/19 Page 370f145 1

CASE NAME: PEOPLE VS. HENRY CEPHUS HAYES

CASE NUMBER: NO. BAI97149
LOS ANGELES, CA. JULY 23, 2010
TIME: 9:00 A.M.
DEPARTMENT 110 HON. LANCE A. ITO, JUDGE
REPORTER: JANET M. MOXHAM, CSR #48655

APPEARANCES:
THE DEFENDANT BEING

PRESENT, APPEARING IN
PROPRIA PERSONA; ROBERT
GRACE, DEPUTY DISTRICT
ATTORNEY FOR LOS ANGELES
COUNTY, REPRESENTING THE
PEOPLE OF THE STATE OF

CALIFORNIZ.
~-000--

THE COURT: IN THE HAYES MATTER, MR. HAYES IS
PRESENT BEFORE THE COURT, ALSO PRESENT IS MISS POLEN,

WHO WAS ONE OF HIS TRIAL COUNSEL, PEOPLE REPRESENTED

BY MR. GRACE.
MR. GRACE, YOU'VE GOT WITNESSES ALL LINED

UP READY TO CALL?
MR. GRACE: WELL, THOSE -- ACTUALLY, THOSE
WITNESSES WERE SUBPOENAED BY MR. HAYES, DR. --

THE COURT: GUTSTADT?

 

 

aL

 
 

18
19

20

 

 

 

 

 

Case 2:19-cv-00563-JAM-AC Document 1 Filed 04/01/19 Page 380f145 2

MR. GRACE: MPR. MUTO FROM THE L.A. COUNTY

CORONER'S OFFICE IS HERE. ALSO, WITNESSES SUBPOENAED

BY MR. HAYES FROM THE L.A. COUNTY DISTRICT ATTORNEY'S

OFFICE, D.A. INVESTIGATORS WHO BROUGHT DISCOVERY THAT

WAS SUBPOENAED BY MR. HAYES THAT HAS IDENTIFYING

INFORMATION IN IT.
AND SO WE WANT TO COMPLY WITH THE SUBPOENA,

BUT WE'VE ASKED TO HAND THOSE ITEMS OVER TO .THE COURT,

AND THE COURT CAN DIRECT US AS TO WHAT CAN BE REDACTED

AS PART OF THAT DISCOVERY.
THE COURT: WHAT ARE YOU SUGGESTING BE REDACTED?

MR. GRACE: ANY IDENTIFYING INFORMATION,
INCLUDING DRIVER'S LICENSE, SOCIAL SECURITY NUMBER AND
ADDRESSES AND TELEPHONE NUMBERS.

THE: COURT: AND HOW VOLUMINOUS IS THIS MATERIAL?

MR. GRACE: iT'S NOT -- IT'S PAGES, LESS THAN 20

PAGES.
THE COURT: SO THIS IS SOMETHING THAT MY ~- ONE

OF MY LAW CLERKS COULD ATTEND TO?

) MR. GRACE: YES. BECAUSE WHAT I BELIEVE IS
WHAT -- NOT TO SPEAK FOR MR. HAYES, BUT WHAT HE WANTS
IS THE FACT THAT THE -~ WHAT FUNDS ARE PAID, AND SO

THOSE AMOUNTS ARE THERE, AND TO WHO IT WAS PAID FOR

AND WHAT IT WAS PAID FOR.
THE. COURT: WELL, LET'S DO THAT. WHY DON'T WE --

LET'S GET DR. GUTSTADT OUT OF HERE. Io KNOW

DR. GUTSTADT HAS PROBABLY THREE AUTOPSIES YET ‘TO DO

THIS MORNING.

 

 

 

GS
 

Lo

10

19

20

21

22

23

24

25

26

28

 

 

 

 

 

 

 

 

Case 2:19-cv-00563-JAM-AC Document 1 Filed 04/01/19 Page 39 of 145

SO, ODOR.

GUTSTADT,

COME ON UP.

JEFFREY GUTSTADT,

CALLED
TESTIFIED AS FOLLOWS:
THE CLERK:

SWORN.
DO YOU SOLEMNLY

AS A WITNESS BY THE DEFENDANT,

PLEASE RAISE YOUR

WAS SWORN AND

RIGHT HAND TO BE

STATE THAT THE TESTIMONY

YOU MAY GIVE IN THE CAUSE NOW PENDING BEFORE THIS

COURT, SHALL BE THE TRUTH,

BUT THE TRUTH, SO HELP YOU

THE WITNESS: I Do.

THE CLERK: PLEASE BE

STAND.
STATE AND SPELL

COURT RECORD.

THE WITNESS: MY NAME

GUTSTADT, G-U-T-S-T-A-D-T.

THE COURT: DR.
THE WITNESS:

THE COURT: MR. HAYES

MR. HAYES: YES.

GUTSTADT,

3

THE WHOLE TRUTH AND NOTHING

GOD?
SEATED IN THE WITNESS

YOUR FULL NAME FOR THE
J-E-F-F-R-E-Y,

IS JEFFREY,

GOOD MORNING.

GOOD MORNING.

 

 

 

C

4
 

bo

if

18

19

20

21

 

 

 

Case 2:19-cv-00563-JAM-AC Document1 Filed’04/01/19 Page 400f145 a

DIRECT EXAMINATION

BY MR. HAYES:

Q GOOD MORNING, DR. GUTSTADT.
A GOOD MORNING.
MR. HAYES: IF I COULD JUST HAVE THIS NOTICE AS

DEFENSE FOR IDENTIFICATION.
THE COURT: WHAT IS THIS, MR. HAYES?
MR. HAYES: THAT IS THE CURRICULUM VITAE THAT HAS
HIS NOTATION ON THE BOTTOM.
THE COURT: GOT IT.
BE MARKED AS DEFENSE EXHIBIT A FOR PURPOSES

OF THIS HEARING.

(DEFT'S A FOR ID =

CURRICULUM VITAE)

MR. HAYES: THANK YOU, YOUR HONOR.
Q DR. GUTSTADT, YOU'VE BEEN HANDED WHAT'S
BEEN IDENTIFIED AS DEFENSE EXHIBIT A.

DO YOU RECOGNIZE THAT DOCUMENT?

A YES.
QO ON THE VERY BOTTOM OF THAT DOCUMENT IS

NOTES. CAN YOU TELL ME ON OR ABOUT WHEN YOU MADE

THOSE NOTES?
A I CANNOT RECALL EXACTLY WHEN I MADE THOSE

NOTES.

 

 

 

GS
 

{ad

a

Ul

In Hb
in hs

J
OF

25

26

27

2s

 

 

 

 

Case 2:19-cv-00563-JAM-AC Document1 Filed 04/01/19 Page 410f145 5

OQ *“WERE THOSE NOTES THAT YOU MADE ON THAT

DOCUMENT PART OF YOUR ORIGINAL AUTOPSY REPORT?

A NO.
Q THEY WERE NOT DISCLOSED TO THE PROSECUTION?
A UH, I DON’T RECALL WHETHER THEY WERE

DISCLOSED TO THE PROSECUTION.

Q SO NONE OF THAT INFORMATION WAS DISCLOSED.

“CAN YOU TELL --

MR. GRACE: OBJECTION, YOUR HONOR.

THE COURT: SUSTAINED.

MR. GRACE: ASSUMES A FACT NOT IN EVIDENCE.

THE COURT: WELL, THERE'S NO ANSWER THAT SUPPORTS
THAT. IT'S A QUESTION. SO IF YOU WANT TO OBJECT, BE
MY GUEST. BUT I UNDERSTAND WHAT IT MEANS.

NEXT QUESTION.

Q BY MR. HAYES: CAN YOU EXPLAIN TO THE COURT
WHAT THAT NOTATION IS ON THE BOTTOM OF THAT DOCUMENT?

A THIS IS, IN THESE NOTES, I PLUGGED IN A
FORMULA FOR THE DETERMINATION OF THE POST-MORTEM

INTERVAL USING THE VALUE OF THE POTASSIUM LEVEL IN THE

VITREOUS HUMOR.
Oo WHAT WAS YOUR FINDING WITH USE OF THAT

POTASSIUM ONLY FORMULA?
A THAT THE POST-MORTEM INTERVAL BETWEEN THE

TIME THAT THE VITREOUS HUMOR WAS COLLECTED AT TIME OF
AUTOPSY, GOING BACK TO THE TIME OF DEATH, ACCORDING TO

THE FORMULA, WOULD HAVE BEEN APPROXIMATELY 5.21 DAYS.

 

G &

 

 
 

a)

IN

Ld

we

!
WN

!
Ud)

25

26

27

28

 

 

 

r

Case 2:19-cv-00563-JAM-AC Document 1 Filed 04/01/19 Page 42 of 145

QO OKAY.

SO IN THAT -- USING JUST THE POTASSIUM ONLY
FORMULARY, ARE YOU AWARE OF ANY TEXTBOOKS. THAT SAYS
THAT POTASSIUM ONLY IS NOT A VALID USE?

A YES.

OQ HAVE YOU EVER DISCOVERED ANY OTHER TEXTS

THAT USE A MULTIPLE REGRESSION FORMULA?
A I DON'T KNOW.
Q YOU'VE NEVER STUDIED THE COURSE ON DR. JOHN
COY OF MULTIPLE REGRESSION FORMULA?
THE COURT: SLOW DOWN.

MR. HAYES: SORRY, SIR.
Q YOU'VE NEVER STUDIED DR. JOHN COY ON THE

USE OF MULTIPLE REGRESSION FORMULA AS IT RELATES TO
THE USE OF VITREOUS FLUID?

A I HAVE NOT.

Q AND YOU HAD AN OPPORTUNITY TO BE
INTERVIEWED BY A PROSECUTOR INVESTIGATOR ON OR RBOUT

JUNE 10TH OF THIS YEAR?

A YES.
Q AND YOU EXPLAINED TO THAT INVESTIGATOR THAT.
IF THAT VITREOUS HUMOR WAS STILL AVAILABLE, THAT THAT
FLUID COULD STILL BE TESTED; IS THAT CORRECT?

A I BELIEVE I SAID THAT IF THE VITREOUS HUMOR

HAD BEEN AVAILABLE, THEN IT COULD BE TESTED.

QO SO THAT BEING THE CASE, WERE YOU AWARE OF
ANY REQUIREMENTS THAT YOU HAVE TO RETAIN SUCH FLUIDS

FOR VERIFICATION OF YOUR FINDINGS?

 

 

 

a?
 

10

11

12

13

18
19
20
21
22
23
24
25
26
27

28

 

 

 

 

Case 2:19-cv-00563-JAM-AC Document 1 Filed 04/01/19 Page 43 of 145

A THERE APE REGULATIONS ESTABLISHED BY THE

CORONER'S OFFICE REGARDING THE RETENTION OF THESE

FLUIDS. YOU WOULD HAVE TO ASK. THE DIRECTOR OF

LABORATORIES OR SOMEONE IN THE LABORATORY ABOUT THAT

INFORMATION.

MR. HAYES: YOUR HONOR, I WOULD LIKE TO POST FOR

JUDICIAL NOTE ON 451 OF THE EVIDENCE CODE, GOVERNMENT
CODE SECTION 27491.4, SUBDIVISION (A).

THE COURT: OKAY.
MR. HAYES: WITHIN THAT DOCUMENT --

THE COURT: WHICH ONE? DEFENSE A?
THE CLERK: IS THIS DEFENDANT'S A?

MR. HAYES: THIS IS DEFENDANT'S B.
THE COURT: IF YOU ARE CITING THE GOVERNMENT CODE
TO ME, YOU DON'T NEED TO MARK IT AS AN EXHIBIT.

MR. HAYES: NO. NO. I WAS JUST GIVING YOU A
COPY FOR REFERENCE.

THE COURT: Live ALREADY GOT IT. THANK YOU.

MR. HAYES: THANK YOU.

Q OKAY.
DOCTOR, WITHIN THAT GOVERNMENT CODE, IT

STIPULATES THAT THE CORONER SHALL RETAIN ONLY THOSE

TISSUES OF THE BODY REMOVED AT THE TIME OF AUTOPSY ‘AS

MAY BE NECESSARY AND ADVISABLE TO THE INQUIRY INTO THE

CASE OR FOR THE VERIFICATION OF HIS OR HER FINDINGS.
WERE YOU AWARE OF THAT?

A YES.

7

 

 

 

")

5

&
he

WwW

ey

nN

co

10

11

25

26

27

 

Case 2:19-cv-00563-JAM-AC Document 1. Filed 04/01/19 Page 44 of 145
Q SO KNOWING THAT YOU WERE OBLIGATED TO

MAINTEIN THOSE FLUIDS, THEY WERE STILL DISCARDED

NONETHELESS?
MR. GRACE: OBJECTION. ESSUMES FACTS NOT IN

EVIDENCE.

THE COURT: SUSTAINED.

Q BY MR. HAYES: KNOWING THAT THE FLUID --
KNOWING THAT YOU HAD AN OBLIGATION TO --

THE COURT: EXCUSE ME.
DOCTOR, DID YOU PERSONALLY DISCARD THESE

SAMPLES?
THE WITNESS: NO.

THE COURT: NEXT QUESTION.
Q BY MR. HAYES: DOCTOR, IF KNOWING THAT YOU

HAD AN OBLIGATION UNDER THIS GOVERNMENT CODE, DID YOU
MAKE ANY REFERENCE TO ANYONE IN YOUR OFFICE TO RETAIN
THOSE SAMPLES?

MR. GRACE: AGAIN, YOUR HONOR, I'M OBJECTING TO

THE FORM OF THE QUESTION AS ASSUMES A FACT --
THE -COURT: SUSTAINED.
QO BY MR. HAYES: SO, DOCTOR, IF I WERE To

SHOW YOU A MULTIPLE REGRESSION FORMULA THAT INCLUDED
NOT ONLY THE VITREOUS FLUID OF THE POTASSIUM, THE
SODIUM POTASSIUM, AND YOU WERE TO SEE THAT IT MADE A
VALUE DIFFERENCE IN THAT, WOULD YOU CHANGE YOUR
OPINION TODAY?

A NO.

8

 

 
bo ta

nay

Bb.
hs

20

21

22

23

25

26

27

28

 

 

 

Case 2:19-cv-00563-JAM-AC Document 1 Filed 04/01/19 Page 45 of 145 2

Q EVEN BASED ON THE MEDICAL CERTAINTY OF THE

FACTS?

THE COURT: THAT'S AN UNINTELLIGIBLE QUESTION.

MR. HAYES: LET ME REPHRASE IT, YOUR HONOR.

Q KNOWING THAT -- STRIKE THAT.
IF YOU WERE GIVEN -- YOU USED A POTASSIUM

ONLY FORMULARY, CORRECT?

A I DID CALCULATE THE VITREOUS POTASSIUM FOR

THE TWO CASES. HOWEVER, I DID NOT USE THE RESULTS IN

COMING TO A CONCLUSION CONCERNING THE POSTMORTEM

INTERVAL.

Q AND AGAIN, YOU DID NOT PUT THAT INFORMATION

IN THE AUTOPSY REPORT?
THE COURT: WE'VE ALREADY ASKED THAT QUESTION.

MR, HAYES: ASKED AND ANSWERED. YES, YOUR HONOR.

Q AGAIN, DONE UNDER GOVERNMENT CODE SECTION
27491,4, SUBDIVISION (A), IT REQUIRES -- IT STATES IN
PART THAT ANY NEGATIVE FINDINGS, BOTH POSITIVE AND
NEGATIVE, SHALL BE INCLUDED IN THE MEDICAL REPORT.

WERE YOU AWARE OF THAT OBLIGATION?

A No, I WAS NOT.

QO WERE YOU AWARE THAT YOU HAD A REQUIREMENT
UNDER STATE LAW TO INCLUDE ALL YOUR WITNESS SUBPOENA
AND CONCLUSIONS THAT NEEDED TO BE INCLUDED IN THE
REPORT? |

A I INCLUDED THE CONCLUSION. —— EXCUSE ME.
I DON'T BELIEVE THAT ANY OF MY CONCLUSIONS THAT I HAVE

COME TO CONCERNING THE POSTMORTEM INTERVAL WERE

 

 

 

Gis
 

oe)

ws

21

22

23

24

25

26

28

 

 

 

 

Case 2:19-cv-00563-JAM-AC Document1 Filed 04/01/19 Page 46 of 145 1°

INCLUDED WITHIN THE FINAL DICTATED REPORT.
THE COURT: NEXT QUESTION.
Q BY MR. HAYES: SO IN OTHER WORDS, YOU ONLY

INCLUDED WHAT YOU FELT WAS RELEVANT FOR THE

PROSECUTION OF THIS CASE?

A I INCLUDED THE FINDINGS OF CAUSE AND MANNER

OF DEATH, WHICH IS THE REQUIREMENT OF THE CORONER
UNDER THE LAWS, AND I PROVIDE THE CAUSE AND MANNER OF

DEATH, AS WELL AS THE PERTINENT ANATOMIC FINDINGS IN

MY REPORT. .
O° BUT AGAIN, ONCE AGAIN, DOCTOR --
THE COURT: NO. NO. "BUT ONCE AGAIN" IS ASKING

THE SAME QUESTION.
MR. HAYES: SAME QUESTION AGAIN. YES, YOUR

HONOR.
THE COURT: ANYTHING ELSE FOR THE DOCTOR?
THE DOCTOR HAS TESTIFIED HE USED THE SINGLE
ELEMENT TEST AND THAT THAT WASN'T INCLUDED IN HIS

FINAL WRITTEN REPORT, AND THAT TO HIS KNOWLEDGE, THESE

SAMPLES HAVE BEEN DESTROYED.
ANYTHING ELSE YOU NEED TO ESTABLISH FOR THE ©

PURPOSE OF YOUR MOTION?
AND ALSO, THAT HE WAS UNAWARE OF THE TRIPLE
ELEMENT TESTING PROTOCOL.
ANYTHING ELSE?
MR. HAYES: NO, YOUR HONOR.
THE COURT: MR. GRACE, DO YOU HAVE ANY

CROSS-EXAMINATION OF DR. GUTSTADT?

 

 

 

 

G\\
fH

Ny

bd

fp

to

 

Case 2:19-cv-00563-JAM-AC Document 1 Filed 04/01/19 Page 47 of 145 11

MR.. GRACE: YES, YOUR HONOR. JUST ERIEFLY.

CROSS- EXAMINATION

BY MR. GRACE:
Q DR. GUTSTADT, WERE YOU THE CORONER THAT

PERFORMED AUTOPSIES ON TEANNA HAYES AND. VANGEL2A HAYES?

A YES.
Q AND AS PART OF THAT, WERE YOU ASKED TO GIVE

AN ESTIMATE TO TIME OF DEATH AS TO EACH OF THESE

VICTIMS?
I WAS ASKED BY -- I WAS ASKED TO GIVE A

A
ROUGH ESTIMATE OF THE POSTMORTEM INTERVAL, AND I
DISCUSSED THE CASE WITH THE CHIEF MEDICAL EXAMINER
CORONER, AND TOGETHER, WE CAME TO A ROUGH ESTIMATE
RANGE OF THE ~~ INVOLVING THE POSTMORTEM INTERVAL.

Q AT THE TIME OF THESE AUTOPSIES, WHAT WAS
THE CORONER'S STANDARD PRACTICE FOR DETERMINING
POSTMORTEM INTERVAL?

A WE USED IN THIS CASE A COMBINATION OF
INFORMATION RECEIVED FROM PEOPLE WHO WERE AT THE
SCENE, PLUS EVALUATION OF RIGOR MORTIS, CONDITION OF
THE BODY ON EXAMINATION BY THE INVESTIGATOR, AS WELL
AS -- AS WELL AS A NOMOGRAM PROVIDED BY THE CORONER'S
OFFICE FOR ESTABLISHING POSTMORTEM INTERVAL, USING THE
AMBIENT TEMPERATURE, THE LIVER AND RECTAL TEMPERATURES
OF THE DECEDENT AND TEMPERATURES TO FIND A

DETERMINATION OF THE POSTMORTEM INTERVAL. WE USED ALL

 

 

 
 

IH

tO

fs

18
19
20
21
22

23

25
26

27

 

 

Case 2:19-cv-00563-JAM-AC Document1 Filed 04/01/19 Page 48 of 145 12

THESE SOURCES, AND AFTER DISCUSSION, WE CAME TO A

CONCLUSION AND GAVE A RANGE OF .HOURS REGARDING THE

POSTMORTEM INTERVAL.

Q BAND IS THAT STILL THE MOST COMMON PRACTICE

OF DETERMINING POSTMORTEM INTERVAL WITHIN THE COUNTY

OF LOS ANGELES -- WITHIN THE L.A. COUNTY CORONER'S

OFFICE?
A THE -- iT DEPENDS ON THE CIRCUMSTANCES

INVOLVED IN EACH INDIVIDUAL CASE. IN THIS CASE, THE

CHIEF MEDICAL EXAMINER CORONER AND I DETERMINED THAT

THIS WAS THE BEST -- THAT THESE WERE THE BEST FACTORS
TO USE IN THE DETERMINATION. |

Q OKAY.
NOW, THE MODEL OR METHOD OF USING OR

TESTING VITREOUS EYEBALL FLUID, IS THAT THE STANDARD
PRACTICE WITHIN THE LOS ANGELES COUNTY CORONER'S
OFFICE FOR DETERMINING POSTMORTEM INTERVAL?

A WE DETERMINED THAT IN OUR CASE, IN THE CASE
OF VANGELA AND THANNA HAYES, THAT THE VITREOUS
POTASSIUM LEVEL WOULD NOT BE USEFUL IN DETERMINING THE
CAUSE -- EXCUSE ME -- IN DETERMINING THE POSTMORTEM
INTERVAL. I AM UNAWARE OF HOW -- EXACTLY HOW OFTEN IT

IS USED BY OTHER MEDICAL EXAMINERS AT THE LOS ANGELES

COUNTY CORONER'S OFFICE.
Q OKAY. .
LET ME ASK YOU THIS QUESTION.
YOU INDICATED THAT AS PART OF THE AUTOPSY

REPORT, THAT THE VITREOUS EYEBALL FLUID WAS TESTED AT

 

 

 

Gls
 

}4

lu

Ds

in

 

 

22

.23

24

25

26

27

28

 

 

Case 2:19-cv-00563-JAM-AC Document1 Filed 04/01/19 Page 49 0f 145 13

SOME POINT IN TIME IN THE CORONER PROTOCOL PROCESS; IS

THAT CORRECT?

A. YES.
QO AND WAS THE PACT THAT THE VITREOUS EYEBALL
FLUID WAS TESTED -- NOT TESTED, BUT ANALYZED, SO IN

OTHER WORDS, THAT THE VITREOUS HUMOR AND/OR EYEBALL

FLUID WAS TAKEN FROM THE BODIES, WAS THAT INCLUDED IN

THE AUTOPSY REPORT THAT WAS TURNED OVER TO THE L.A.

COUNTY DISTRICT ATTORNEY'S OFFICE FOR PURPOSES OF

MEMORALIZING THE AUTOPSY REPORT?
A THESE -- THE VALUES OF THE VITREOUS HUMOR

LEVELS WERE TURNED OVER TO THE DISTRICT ATTORNEY

WITHIN THE LAST FEW MONTHS. THERE -- IN THE PRINTING

UP OF THE CORONER'S REPORT FOR DISTRIBUTION IN TERMS
OF DISCOVERY, THERE WAS AN OVERSIGHT IN THAT THE EXACT
VALUES OF VITREOUS HUMOR SAMPLE WERE NOT INCLUDED.
THIS WAS CORRECTED WITHIN THE LAST FEW MONTHS WHEN --
FOLLOWING VISITS OF MEMBERS OF THE DISTRICT ATTORNEY'S
OFFICE TO THE CORONER'S OFFICE. WE TURNED OVER THE |
ACTUAL COPIES SHOWING THE VALUES OF THE POTASSIUM AND
BLECTROLYTES.

Q BUT MY QUESTION TO YOU, DOCTOR, Is, THE
FACT THAT THE VITREOUS HUMOR FLUID WAS COLLECTED, WAS
THAT CONTAINED IN THE ORIGINAL AUTOPSY MATERIAL THAT
WAS TURNED OVER TO THE LOS ANGELES COUNTY DISTRICT

ATTORNEY'S OFFICE?

A YES, IT WAS.

 

 

 

Gre
 

fb

a1
12

13

25
26
27

22

‘THAT I WOULD LIKE TO BE MARKED AS

 

Case 2:19-cv-00563-JAM-AC Document1 Filed 04/01/19 Page 500f145 1¢

MP. GRACE: AND, YOUR HONOR, I PREPARED A REPORT

PEOPLE'S 1 FOR THESE

PROCEEDINGS.

THE COURT: ALL RIGHT.

PEOPLE'S 1.

(PEO'S 1 FOR ID =

LABORATORY RESULTS REPORT)

MR. GRACE: MAY I APPROACH THE WITNESS, YOUR

HONOR?
THE COURT: YOU MAY.
Q BY MR. GRACE: SHOWING YOU WHAT HAS BEEN

MARKED AS PEOPLE'S 1 FOR IDENTIFICATION, DOCTOR, DO

YOU RECOGNIZE THAT?

A YES.
Q AND WHAT IS THAT?
A - THIS IS A LABORATORY RESULT PAGE,

INDICATING THAT THE VITREOUS HUMOR WAS EXAMINED FOR
ELECTROLYTES WITH A SPECIAL TESTING. THIS DOES NOT
GIVE THE RESULTS OF THE TEST, BUT GIVES INFORMATION

THAT THE TEST WAS PERFORMED ON TEANNA HAYES.

Q AND SO TO YOUR KNOWLEDGE, THAT PARTICULAR
SHEET INDICATING THAT THE VITREOUS HUMOR WAS COLLECTED
BOTH FROM TEANNA HAYES AND VANGELA HAYES WAS TURNED

OVER TO THE PROSECUTORS IN THE ORIGINAL AUTOPSY

REPORT?

 

 

 

AlS
je

oO

LO

Li

12

25

26

27

Case 2:19-cv-00563-JAM-AC Document 1 Filed 04/01/19 Page 51 0f 145 15

 

 

THE COURT: DOCTOR, MAY I SEE THAT? MAY I SEE

THE DOCUMENT?
THE WITNESS: EXCUSE ME.

THE COURT: THANK YOU.
GO AHEAD. FINISH.

THE WITNESS: YES.
MR. GRACE: ‘THANK YOU, YOUR HONOR.

I DON'T HAVE ANY FURTHER QUESTIONS.
THE COURT: REDIRECT.

MR. HAYES: YES.

REDIRECT EXAMINATION

BY MR. HAYES:
QO DR. GUTSTADT, YOU SAID THAT YOU PERFORMED

THE TIME OF DEATH INVESTIGATION INTO THIS CASE,

CORRECT?
A YES.
QO NOW, YOU ONLY USED A TEMPERATURE BASED

METHOD PRIMARILY; IS THAT CORRECT?

A I USED THE TEMPERATURE BASED -- BASE METHOD
ALONG WITH THE NOMOGRAM PROVIDED BY THE -- BY THE
CORONER'S OFFICE, AND WE -- I USED THIS ALONG WITH

CONSULTATION WITH THE CHIEF MEDICAL EXAMINER CORONER,

ALONG WITH OTHER FACTORS TO DETERMINE THE POSTMORTEM

INTERVAL.
Q AND YOU MADE REFERENCE TO THAT YOU UTILIZED

A RECTAL TEMPERATURE IN YOUR ESTIMATION; IS THAT

 

 

 

Arte
 

i)

bs

fs

 

 

 

 

 

Case 2:19-cv-00563-JAM-AC Document 1 Filed 04/01/19 Page 52 0f 145 16

CORRECT?
A YES, I DID.
Q AND IN FACT, DOCTOR, NO RECTAL TEMPERATURES

WERE DONE TO MAKE THAT DETERMINATION; IS THAT CORRECT?

IF I MAY CONSULT MY REPORT HERE.

(BRIEF PAUSE.)

THE WITNESS: ACCORDING TO THIS, THERE WAS NO
RECTAL TEMPERATURE TAKEN BY THE INVESTIGATOR.

THE COURT: MR. HAYES, ANY OTHER QUESTIONS?

MR. HAYES: YES. SORRY, YOUR HONOR. .

Q SO BEING THAT NO RECTAL TEMPERATURE WAS

TAKEN, THEN BASICALLY YOU MADE A GUESS?
THE COURT: SUSTAINED.
ANYTHING ELSE FOR DR. GUTSTADT?
THE ISSUE IS THE DISCOVERY ISSUE THAT

YOU'VE RAISED, MR. HAYES. SO HOW HE CALCULATED, HE'S

ALREADY TESTIFIED TO ON AT LEAST THREE OCCASIONS NOW.
SO THERE'S A FULL RECORD AS TO HOW HE DID WHAT HE DID.
THE ISSUE IS SIMPLY DISCOVERY. DO YOU HAVE
ANY OTHER QUESTIONS FOR HIM ON THAT?
MR. HAYES: NO, YOUR HONOR.
THE COURT: ALL RIGHT.
ANY RECROSS?
MR. GRACE: NO. NOTHING FURTHER.
THE COURT: DR. GUTSTADT, THANK YOU.

MR. MUTO, COME ON UP.

 

 

CANT

 
 

ws

uw

25
26

27

. 26

 

 

Case 2:19-cv-00563-JAM-AC Document1 Filed 04/01/19 Page 53 of 145 17

WOULD YOU RETRIEVE DEFENSE A FROM HIM?

MR. MUTO, COME ON UP,
(BRIEF PAUSE.)

THE COURT: MADAM CLERK.
JOSEPH JOHN MUTO,

CALLED AS A WITNESS BY THE DEFENDANT, WAS SWORN AND

TESTIFIED AS FOLLOWS:
THE CLERK: PLEASE RAISE YOUR RIGHT HAND TO BE

SWORN.
DO YOU SOLEMNLY STATE THAT THE TESTIMONY

YOU MAY GIVE IN THE CAUSE NOW PENDING BEFORE THIS

COURT SHALL BE THE TRUTH, THE WHOLE TRUTH, AND NOTHING

BUT THE TRUTH, SO HELP YOU GOD?
THE WITNESS: YES, I DO.
THE CLERK: PLEASE BE SEATED IN THE WITNESS

STAND.
STATE AND SPELL YOUR FULL NAME FOR THE

COURT RECORD.
THE WITNESS: JOSEPH JOHN MOTO, JOSEPH,

J-O-S-E-P-H, J-O-H-N, MUTO, M-U-T-O.
THE COURT: ALL RIGHT.
GOOD MORNING, MR. MUTO.

MR. HAYES.

MR. HAYES: YES. THANK YOU.

 

 

IB

 
 

j

lw

ies

10

11

i)
us

Ht
HS

h
nn

16

19
20
21
22

23

25
26

27

 

Case 2:19-cv-00563-JAM-AC Document1 Filed 04/01/19 Page 540f 145 18

 

 

 

DIRECT EXAMINATION

BY MR. HAYES:

Q GOOD MORNING, MR. MUTO.
A GOOD MORNING.
Q YOU WERE CERTIFIED ADVISER OF THE

TOXICOLOGY LAB AT THE L.A. COUNTY CORONER'S OFFICE

AROUND 1999?
dR. YES, I WAS.
O BND IT WAS YOUR OFFICE'S JOB TO ANALYZE

COLLECTED SAMPLES?

A YES.

Q NOW, THE ISSUE HERE TODAY, MR. MUTO, IS
THAT YOUR POLICY FOR DISCARDING SAMPLES IS JUST 2B
POLICY; IS THAT CORRECT?

A YES.

Q THE DESTRUCTION OF EVIDENCE OR THE

DESTROYING OF EVIDENCE, WAS THE LOS ANGELES COUNTY

s

DISTRICT ATTORNEY'S OFFICE NOTIFIED THAT ANY SAMPLES

IN THIS CASE WERE ACTUALLY DESTROYED?

A NOT SPECIFICALLY, NO.
Q COULD YOU CLARIFY "NOT SPECIFICALLY," SIR?
A WELL, THROUGH -- THROUGH TRAINING, THE

DISTRICT ATTORNEY'S OFFICE, AS WELL AS THE PUBLIC

DEFENDER'S OFFICE HAS THE DEPARTMENT OF CORONER'S

PROTOCOLS, POLICIES AND PROCEDURES, PART OF THAT IS

THE RETENTION SCHEDULE FOR VARIOUS SPECIMENS AND OTHER

EVIDENCE THAT'S COLLECTED ON CORONER CASES.

 

 

 

Z

+

t

q
 

he

bo

i

nay

ja
ws

J
un

1&

19

20

Case 2:19-cv-00563-JAM-AC Document 1 Filed 04/01/19 Page 550f145 4,

 

 

 

 

 

 

 

 

 

 

 

QO | AND ARE YOU AWARE AS YOU WERE OBSERVING
THAT THERE IS A GOVERNMENT CODE REQUIREMENT THAT

CERTAIN TYPES OF TISSUES ARE TO BE RETAINED BY THE

CORONER'S OFFICE?
A IT GIVES US THE AUTHORITY TO RETAIN, YES.

QO AND SO WITH THAT AUTHORITY TO RETAIN THESE
SPECIMENS THAT ARE SUBJECT TO CRIMINAL PROSECUTION,

YOU STILL TAKE A POSITION THAT IT'S ALLOWABLE?

A WHAT'S ALLOWABLE?
Q TO DISCARD SAMPLES?
A WELL, I THINK -- WELL, I THINK THE

GOVERNMENT .CODE GIVES- US THE AUTHORITY TO COLLECT AND
RETAIN SPECIMENS FOR OUR INVESTIGATION. SO THAT'S

WHAT WE DO. AND AS PART OF THAT, WE HAVE A RETENTION

AND DISPOSAL POLICY.

Q OKAY.

YOU USE THE WORD "INVESTIGATION."

A YES.

Q SO YOU -- YOU'RE SAYING ITS POLICY DOES NOT
GO OR INCLUDE ISSUES OF DISCOVERY WITHIN A CRIMINAL
CASE. YOU ARE SAYING THAT YOUR --

A I'M NOT SURE I UNDERSTAND THE QUESTION.

Q YOU SAID THAT YOU ARE ALLOWED TO RETAIN

SAMPLES FOR YOUR INVESTIGATION?
A INTO THE CAUSE AND MANNER OF DEATH. THAT

INVESTIGATION, YES, SIR.
Q AND SO MY QUESTION IS, IN THAT PROCESS, You

HAVE NO OBLIGATION OF PROVIDING DISCOVERY OF THAT

 

 

 

G20
 

WH

lw

vw

19

20

21

22

23

27

2gé

Case 2:19-cv-00563-JAM-AC Document1 Filed 04/01/19 Page 56 of 145 455

 

 

INFORMATION?
WE PROVIDE THAT DISCOVERY INFORMATION TO.

1 i

int

WHOEVER REQUESTS IT. T'M NOT SURE I FOLLOW YOU; SIR.

Q FIRST QUESTION THAT I ASKED YOU WAS WHETHER

OR NOT YOU MADE NOTIFICATION TO THE DISTRICT

ATTORNEY'S OFFICE ABOUT THE DESTRUCTION AND THE

PROCESSING OF EVIDENCE.

A OKAY. AGAIN, WE DO NOT MAKE SPECIFIC

NOTIFICATION ON INDIVIDUAL CASES.
MR. HAYES: THANK YOU. THANK YOU, MR. MUTO.

THE COURT: ARE YOU DONE? WHEN YOU THANK A

t]

WITNESS, NORMALLY THAT MEANS YOU ARE DONE. ARE YOU

- DONE?

MR. HAYES: YES, YOUR HONOR.

THE COURT: MR. GRACE.

MR. GRACE: THANK YOU, YOUR HONOR.

CROSS - EXAMINATION

BY MR. GRACE:
Q DR. MUTO, YOU INDICATED YOU ARE THE

DIRECTOR OF THE LAB FOR THE LOS ANGELES COUNTY
CORONER'S OFFICE?

A THAT IS CORRECT.
Q AND IN THAT CAPACITY, WERE YOU FAMILIAR

WITH THE POLICY WITH RESPECT TO THE COLLECTION OF
CERTAIN FLUIDS RECOVERED FROM DECEASED PERSONS WHO

COME UNDER THE SPHERE OR THE INVESTIGATION AS TO TIME

 

 

 

GZ\
JA

te Wd

Lon)

17

18

19

20

bo
HH

hO
tO

24

25

27

28

-

 

 

Case 2:19-cv-00563-JAM-AC | Document 1 Filed 04/01/19 Page 57 of 145 21

AND MANNER OF DEATH WITHIN L.A. COUNTY?

A YES.
Q AND I'LL JUST ASK YOU DIRECTLY, WHAT IS

YOUR POLICY WITH RESPECT TO THE RETENTION OF ANY
FLUIDS RECOVERED IN AUTOPSY?

A WELL, IT DEPENDS ON WHAT THOSE SPECIMENS
ARE, IN THIS PARTICULAR CASE, WE'RE TALKING ABOUT
TOXICOLOGY SPECIMENS, SPECIMENS THAT ARE COLLECTED FOR
DRUG TESTING.

THE RETENTION POLICY FOR TOXICOLOGY
SPECIMENS STATES THAT BLOOD SAMPLES WILL BE RETAINED
FOR A MINIMUM OF ONE YEAR. ALL OTHER SPECIMENS WILL
BE RETLINED FOR A MINIMUM OF SIX MONTHS.

OUR PRACTICE IS TO RETAIN THEM FOR AS LONG
AS WE HAVE STORAGE CRPABILITY. WE STORED THE --
SPECIFICALLY, IN THIS CASE, WE STORED THE VITREOUS
SAMPLES FOR 11 MONTHS.

Q AND THEN TO YOUR KNOWLEDGE, WERE THE
VITREOUS SAMPLES SENT OUT BY YOUR CORONER'S OFFICE TO
BE ANALYZED AND THEN RETURNED TO DR. GUTSTADT FOR HIS
OWN ANALYSIS?

A THE VITREOUS SAMPLE WAS SENT OUT TO PERFORM
BLOOD CHEMISTRY TESTS THAT THE CORONER'S OFFICE DOES
NOT PERFORM IN-HOUSE. THE RESULTS WERE -- OF THOSE
TESTS WERE SUBMITTED, ALONG WITH OUR IN-HOUSE
TOXICOLOGY RESULTS, TO DR. GUTSTADT.

Q AND IS IT YOUR UNDERSTANDING THAT AS PART

OF THE ORIGINAL AUTOPSY PROTOCOL, THAT WAS TURNED OVER

 

 

 

N
 

bh

20

21

22

23

27

26

 

 

 

 

Case 2:19-cv-00563-JAM-AC Document 1 Filed 04/01/19 Page 580f145 22
TO THE LOS ANGELES COUNTY CORONER'S OFFICE, THE FACT
THAT THE VITREOUS HUMOR FLUID WAS COLLECTED FROM
TEANNA HAYES AND VANGELA HAYES, PART OF THE ORIGINAL
AUTOPSY THAT WAS TURNED OVER TO OUR OFFICE, THE
DISTRICT ATTORNEY'S OFFICE?

BD ONE MORE TIME. I'M SORRY.

Q AS PART OF THE AUTOPSY PROTOCOL, IS THERE A
NOTATION OR NOTES AS TO TOXICOLOGY SAMPLES THAT ARE
RECOVERED FROM DECEDENTS? |

A YES. THEY ARE ON VARIOUS FORMS THAT ARE
PART OF THE AUTOPSY -PACKAGE.

Q AND TO YOUR KNOWLEDGE, WITH RESPECT TO THIS

PARTICULAR CASE AND THE AUTOPSIES THAT WERE CONDUCTED
ON VANGELA HAYES AND TEANNA HAYES, WAS THE FACT THAT
THE VITREOUS HUMOR WAS COLLECTED FROM THOSE TWO
DECEDENTS IN THE ORIGINAL AUTOPSY REPORT THAT WAS

TURNED OVER TO THE LOS ANGELES COUNTY DISTRICT

“ATTORNEY'S OFFICE?

A IF THE DISTRICT ATTORNEY'S OFFICE ON THESE
TWO CASES GOT WHAT IS THE NORMAL PRACTICE OF OUR
AUTOPSY REPORT? YES, THEY DID.
QO. ALL RIGHT.
AND THEN HAVE YOU LEARNED THROUGH THE
COURSE OF FURTHER INVESTIGATION THAT WAS DONE IN THIS
CASE THAT THE ANALYZATION OF THE VITREOUS HUMOR WAS

NOT CONTAINED IN THE ORIGINAL AUTOPSY PROTOCOL THAT

WAS TURNED OVER TO THE L.A. COUNTY DISTRICT ATTORNEY'S

OFPICE?

 

 

 

QL3
 

{4

to

os

20

21

22

 

Case 2:19-cv-00563-JAM-AC Document1 Filed 04/01/19 Page 59 of 145 23

 

 

 

 

& NOT UNTIL THIS MORNING.
MR. GRACE: ORAY.

THANK YOU, YOUR HONOR.

Tt DON'T HAVE ANY FURTHER QUESTIONS.
THE COURT: ANY REDIRECT?

MR. HAYES: YES.

REDIRECT EXAMINATION

BY MR. HAYES:
Q YOU SAID YOU OUTSOURCED THE VITREOUS

TESTING TO AN OUTSIDE VENDOR?

A FOR THE BLOOD CHEMISTRY, YES.

Q AND IN WHAT IS CALLED A HOMICIDE SCREENING,
WHAT DOES THAT ENTAIL AS IT RELATES TO THE VITREOUS?

A IT MAY NOT ENTAIL ANYTHING. NORMALLY, AS
LONG AS THERE'S A BLOOD SAMPLE COLLECTED ON A CASE, A

HOMICIDE SCREENING WILL INCLUDE ALCOHOL AND OTHER

DRUGS OF ABUSE.
THE LABORATORY NORMALLY WILL TEST BLOOD, IF

AVAILABLE, VITREOUS AND OTHER SPECIMENS THAT MAY BE
COLLECTED OR AVAILABLE FOR EVALUATION, IF NEEDED.
QO. ORAY.
SO WHEN YOU SEND OUT THE SAMPLE FOR
ANALYSIS, DO YOU SAY, "I ONLY WANT POTASSIUM SODIUM, "

OR DO YOU SAY, "I WANT A FULL PANEL OF EVERYTHING, "

THAT'S INCLUSIVE IN THAT TESTING?

 

 

 

G24
 

uw

ws

[

 

Case 2:19-cv-00563-JAM-AC Document1 Filed 04/01/19 Page 60 of 145 24

A WELL, IN THIS PARTICULEAR CASE, WE SENT

OUT -- WE REQUESTED AN ELECTROLYTE PANEL, AND THE

PANEL DOES INCLUDE MULTIPLE ELECTROLYTES. ~

QO AND BEING THAT IT CONTAINS MULTIPLE
ELECTROLYTES, IS IT MORE THAN THREE AVAILABLE?

A MORE THAN THREE ELECTROLYTES?

O YES.

A IN THE PANEL THAT WE REQUESTED?

Q IN THE VITREOUS ITSELF.

THE COURT: THAT'S IRRELEVANT.

MR. MUTO, WHEN YOU REQUESTED AN ELECTROLYTE

PANEL ON THIS VITREOUS SAMPLE, TO YOUR KNOWLEDGE, WHAT
DOES THAT INCLUDE? WHAT ELEMENTS ARE YOU LOOKING FOR?

THE WITNESS: YERH. NORMALLY, WE'RE LOOKING FOR
SODIUM CHLORIDE AND POTASSIUM.

THE COURT: THANK YOU.

Q BY MR. HAYES: AND WITHIN THAT -- STRIKE
THAT.

CAN UREA BE EXTRACTED IN THAT PRACTICE?

zB IT CAN BE DETECTED IN THE ELECTROLYTE
PROCESSING VITREOUS, YES.

Q WHAT ABOUT GLUCOSE?

A YES.

Q LACTATE?

A I'M NOT SURE.

Q . §0 OTHER THAN THE SODIUM POTASSIUM, THERE
BRE OTHER ELEMENTS THAT ARE AVAILABLE FOR ANALYSIS
WITHIN THAT VITREOUS? .

L_

 

 

 

GZS
 

1é

19

20

21

22

23

24

25

Case 2:19-cv-00563-JAM-AC Document1 Filed 04/01/19 Page 61 0f 145 25

 

 

 

 

 

A. YES, THERE APE.

Q AND IT'S NOT YOUR RESPONSIBILITY TO MAKE 2A

DETERMINATION AS TO THEIR USE. IT'S ONLY YOUR JOB TO

DETERMINE THAT THAT TEST WAS DONE?
A YES.

Q NOW, WE SUBMITTED TO -- EARLIER TO

DR. GUTSTADT WHAT WAS REFERENCED AS PEOPLE'S 1. CAN

YOU GET --

MR. GRACE: IS THAT IT?

THE COURT: I'VE GOT IT.

THE WITNESS: THANK YOU, YOUR HONOR.
YES, SIR. .

Q BY MR. HAYES: OKAY.

IT SHOWS THAT THE VITREOUS TEST WAS

REQUESTED; IS THAT CORRECT?

A YES

Q AND ALL IT SHOWS ON THE LEVEL FOUND IS
WHAT?

A THE RESULT ON THIS PARTICULAR TOX REPORT

SAYS DONE, D-O-N-E.
Q AND WOULD THAT MEAN THEN THAT THE

TOXICOLOGIST MAHANA -- AM I PRONOUNCING THAT

MBRHANA, M-A-H-A-N-A?_

A MR. MAHANEY.

0 MAHANEY?

A YES.

Q DOES THAT MEAN HE ANALYZED THAT?

 

 

 

Qle
 

|

ua

un

20

21

22

Case 2:19-cv-00563-JAM-AC Documenti1 Filed 04/01/19 Page 62 0f 145 26

 

 

 

A NO. IT MEANS THAT HE WAS THE -- HE WAS THE
PERSON RESPONSIBLE FOR SENDING THE VITREOUS TO THE
OUTSIDE LABORATORY AND FOR RECEIVING THE RESULTS WHEN
THEY CAME BACK. |

© HIS DATE SAYS IT WAS ANALYZED ON 9-27-99;
IS THAT CORRECT? . .

A WELL, THAT'S WHAT THE REPORT SAYS. BUT
WHAT THAT REPORT INDICATES ~- OR I'M SORRY. WHAT THAT
‘DATE INDICATES IS THE DATE THAT THIS ENTRY WAS ENTERED
INTO THE COMPUTER.

QO THAT WAS NOT MY QUESTION. MY QUESTION,

SIR, WAS, DOES IT NOT SAY THAT THE DATE ANALYZED IS
9-27-99?

& YES.

THE COURT: THIS IS NOT RELEVANT. IT'S NoT
RELEVANT TO THE DISCOVERY ISSUE, MR. HAYES.

MR. HAYES: WELL, YOUR HONOR --

THE COURT: I JUST SAID IT'S NOT RELEVANT. YOU
WANT TO ARGUE WITH SOMEBODY, ARGUE WITH SOMEBODY ELSE,
NOT ME.

NEXT QUESTION.

Q BY MR, HAYES: SO YOUR POSITION IS THAT IT
WAS THE DATE THAT WAS ENTERED INTO THE COMPUTER?

THE COURT: NOT RELEVANT. THE DATE IS NOT
RELEVANT ON THE REPORT HERE. |

MR. HAYES: THIS FORM SAYS WAS ANALYZED -- I'M

NOT TRYING TO BE ARGUMENTATIVE WITH THE COURT.

 

 

 

OOLT
 

JR

18

19

20

21

22

23

24

25

26

27

26

 

 

 

 

 

 

 

Case 2:19-cv-00563-JAM-AC Document1 Filed 04/01/19 Page 63 of 145 27

THE COURT: SO WHAT? SO WHAT? IT'S A WEEK LATE.
SO WHAT? PLEASE DON'T WASTE MY TIME WITH THIS.

NEXT. QUESTION. .
QO BY MR. HAYES: SO IN YOUR DESTRUCTION, ONCE

INFORMATION COMES TO YOUR KNOWLEDGE THAT YOU HAVE
DISPOSED OF THIS, DO YOU SEND A NOTIFICATION TO THE
DISTRICT ATTORNEY'S OFFICE?

A NO, SIR.
Q SO THEY ARE NOT AWARE THAT ACCORDING TO A

PARTICULAR CASE, THAT YOU HAVE --
THE COURT: SUSTAINED. YOU'RE ASKING IF HE'S

AWARE IF THEY'RE AWARE. YOU'RE ASKING HIM TO

SPECULATE AS TO THEIR STATE OF MIND. SUSTAINED...
NEXT QUESTION.

MR. HAYES: NO FURTHER QUESTIONS.

THE COURT: MR. GRACE.

MR. GRACE: NO FURTHER QUESTIONS.

THE COURT: MR. MUTO, THANK YOU.

THE WITNESS: _ THANK YOU, YOUR HONOR.

THE COURT: ALL RIGHT.

THE WITNESS: I'M FREE TO LEAVE?

THE COURT: YEAR.
MR. GRACE: YOUR HONOR, I DON'T BELIEVE THERE ARE

ANY OTHER WITNESSES IN THE COURT WITH RESPECT TO THE
DESTRUCTION OF EVIDENCE OR THE DISCOVERY ISSUE. THERE
ARE SOME OTHER WITNESSES THAT MR. HAYES --

THE COURT: WHO DO WE HAVE HERE?

 

 

 

S2e
 

i

ba

ws

un

ol
uJ

Jn
PD

tw
co

 

 

Case 2:19-cv-00563-JAM-AC Document1 Filed 04/01/19 Page 64o0f145 <2&

MR. GRACE: PATRICIA WILKINSON, WHO IS NOW HEAD

TH OUR OFFICE, SHE WAS HERE. SHE WAS

Li

DEPUTY W
SUBPOENAED WITH RESPECT TO THE ISSUE REGARDING
BENEFITS TO WITNESSES. IT'S OUR POSITION THAT SHE
DOESN'T KNOW ANYTHING ABOUT THAT ISSUE.
THE COURT: ALL RIGHT.
| WELL, AT THIS POINT, I AM GOING TO EXCUSE
MISS WILKINSON, AND SHE'S SUBJECT TO RECALL. I
HAVE -- I'M IN A TRIAL AT THIS MOMENT, MR. GRACE,
MR. HAYES, IN THE PENALTY PHASE, AND WE NEED TO FINISH
THIS TRIAL BECAUSE WE ARE EXCEEDING OUR TIME ESTIMATE
WITH THE JURY.
MR. HAYES, ARE YOU -- EXCUSE ME.
MR. GRACE, ARE YOU IN TRIAL?
MR. GRACE: NO. I AM -- I HAVE AN APPEARANCE
ACROSS THE HALL, BUT I'M NOT IN TRIAL.

THE COURT: OKAY.
(BRIEF PAUSE.)

THE COURT: WHY DON'T WE TRAIL THIS MATTER OVER

TILL TUESDAY THEN.
MISS WILKINSON, WHAT ARE YOUR CONCERNS?
MS. WILKINSON: YOUR HONOR, I HAVE A DELEGATION
OF SIA CHINESE OFFICIALS COMING TO MY COURTHOUSE FOR A
LECTURE ON THE U.S. CRIMINAL -- |

THE COURT: YOUR COURTHOUSE?

 

 

 

G Lei |
 

oe)

ho

Ld

 

 

 

 

 

 

 

 

 

 

 

Case 2:19-cv-00563-JAM-AC Document 1 Filed 04/01/19 Page 65 of 145 29

MS. WILKINSON: ALHAMBRA. AND I THINK THEY

INTEND TO BE THERE AT 10:00. Lt ANTICIPATE AT LEAST

TWO HOURS SHOWING THEM THE COURTHOUSE, TALKING TO THE
PRESIDING JUDGE.

THE. COURT: WE'LL MAKE SURE YOU'RE NOT CALLED
UNTIL THE AFTERNOON ON TUESDAY. HOW'S THAT?

MS. WILKINSON: THAT'S FINE.

THE COURT: WE'LL COORDINATE THAT THROUGH
MR. GRACE.

MR. GRACE: MAYBE I CAN WORK IT OUT SO THAT
MR. HAYES CAN JUST HAVE HER ON CALL. AGAIN, I DON'T
BELIEVE SHE'S RELEVANT TO THE PROCEEDING.

THE COURT: WELL, WE'LL SEE.

MS. WILKINSON: THANK YOU, YOUR HONOR.

THE COURT: WHO ELSE DO WE HAVE? DO WE HAVE OUR
D.A. INVESTIGATOR?

MR. GRACE: YES. I'LL HAVE THEM STAND UP.

ROBERT TUKUA.
THE COURT: OKAY.

MR..TAKUA, ARE YOU AVAILABLE TUESDAY

MORNING?

MR. TAKUA: . I WILL BE.
THE COURT: OKAY. GOOD.
MR. HAYES, I'M GOING TO TRAIL THIS OVER TO
TUESDAY MORNING TO CONTINUE THE HEARING.
WE'LL SEE YOU BACK .THEN.

MR. HAYES: THANK YOU, YOUR HONOR.

 

 

 

 

 

Ca ZO
he

“lo

Ww

18

19

20

21

22

 

Case 2:19-cv-00563-JAM-AC Document 1 Filed 04/01/19 Page 66 of 145°°

 

 

(AN ADJOURNMENT WAS TAKEN
UNTIL, JULY 27, 2010, 8:

A.M.)

 

 

 
 

}I

ba
UO

26

27

28

 

 

 

Case 2:19-cv-00563-JAM-AC Document 1 Filed 04/01/19 Page 67 of 145

SUPERIOR COURT OF THE STATE OF CALIFORNIA

FOR THE COUNTY OF LOS ANGELES

DEPARTMENT NO. 110 HON. LANCE A. ITO, JUDGE

PEOPLE OF THE STATE OF CALIFORNIA,

)
)
PLAINTIFF, )
) NO. BA197149
vs. )
)
HENRY CEPHUS HAYES, )
) REPORTER'S
) CERTIFICATE
)
DEFENDANT.  )
)

 

I, JANET M. MOXHAM, C.S.R. NO. 4855,
OFFICIAL REPORTER OF THE SUPERIOR COURT OF THE STATE
OF CALIFORNIA, FOR THE COUNTY OF LOS ANGELES, DO
HEREBY CERTIFY THAT I DID CORRECTLY REPORT THE
PROCEEDINGS CONTAINED HEREIN AND THAT THE FOREGOING
PAGES, 1 THROUGH 30, INCLUSIVE, COMPRISE A FULL, TRUE
AND CORRECT TRANSCRIPT OF THE PROCEEDINGS HELD IN THE
ABOVE-ENTITLED MATTER ON JULY 23, 2010.

DATED THIS 16TH DAY OF AUGUST, 2010.

C acu’! UNO , C.S.R. #4855

OFFICIAL REPORTER

 

 
 

 

Case 2:19-cv-00563-JAM-AC Document 1 Filed 04/01/19 Page 68 of 145

 

   

 

 

 

 

 

 

 

 

 

 

 

 

SLRS SSE EP a EE NT
‘ i
k '
4 ;
fe
: :
n r
J a
é f
a. ed
i a
% di
‘ .
f a
f i
; ‘]
‘ i.
“| i
P i
4 .
i a
L H
H 3
‘ B
: ‘
‘3 ¥
es %
‘ z
S 4
- . |
th PEP TTS Bee eh wee nad ne Lees Ee ee ee eee Pa Ee Fe ed red ade ee a te eae at

 

 

EEF Er CET IE
1 Wf

: 4 f pp iA

  
 

 

wee 2

 

 
 

 

Case 2:19-cv-00563-JAM-AC Document 1. Filed 04/01/19 Page 69 of 145

Declaration

|, Rick Sternfeld, am an attorney licensed to practice law in the state of California, and | am employed as
deputy alternate public defender for the county of Los Angeles. | have been licensed to practice law in
the state of California for 24 years, and have been with the alternate public defender for 10 years.

in August, 2002, my office was appointed to represent Mr. Henry Hayes in a special circumstance case
where the District Attorney's office was seeking the death penalty. Mr. Hayes was alleged to have killed -
his wife and seven year old daughter. Our office was appointed because the Public Defender’s office
had declared a conflict. My office then assigned the case to Jeri Polen and myself. The assigned deputy

district attorney was Robert Grace.

During the first few weeks of my representation of Mr. Hayes | took on the primary responsibility of
becoming familiar with the issue the time of death of both victims. This issue was heavily litigated at the
preliminary hearing by deputy public.defender, Doug Goldstein, and was clearly an issue that would be
litigated at trial. To that end, | met with the coroner’s investigator Dana Bee, and deputy medical
examiner, Jefirey Gutstadt. | also attempted to become familiar with the “science” involved in time of
death issues. This issue was thoroughly litigated in the guilt phase of the trial.

As the court knows, Mr.-Hayes was found guilty of killing both his wife and daughter, and the jury found
the special circumstance of multiple murder to be true. At the penalty phase, the jury was unable to
reach a verdict, and the court declared a mistrial. The District Attorney's office decided not to retry Mr.
Hayes, and he was sentenced in 2003 to LWOP.

Recently | learned that Mr. Hayes had filed a motion to vacate his conviction and sentence due to the
destruction of certain evidence by the Los Angeles Coroner’s office. Apparently the Coroner’s office
through Dr. Gutstadt, sometime in September, 1999, sent to Smith Kline Beecham labs a sample of
Vangela and Tiana’s vitreous eye fluid to be analyzed in order to determine the time of death of both
victims. Shortly thereafter, this lab sent a report back to Dr. Gutstadt. This report was never turned over
to Ms. Polen nor myself, or to anyone in our office. Apparently, It was never turned over to the District

Attorney’s office until recently.

in addition, | was asked by this court in April or May, of 2010 to contact the Coroner’s office to see if
any vitreous fluid was still available for testing, | contacted Mr. Muto, the person in charge of the lab for
the Coroner’s office, and was told that both vitreous samples were destroyed on August 4, 2000, some
two years prior to my office’s appointment in this case. ,

_
Dated thig/Nuly, 2010 © a

Rick Sternfeld

 
 

Case 2:19-cv-00563-JAM-AC Document 1 Filed 04/01/19 Page 70 of 145

 

 

     

 

SITET PPO veda ce tet eke bene nte Se Mk etre raphe Ea Teh EN a re LEE TUT, ORE ee ELT YT PCT neo heey AIGA MTA a shares.
TRAD {tae : Ces patie ae FER RIN EAR MATA NEALE Se BATE RR ray

    

y

  

 

 

 

 

 

3 ee tT ve SSE TIT eet
ae ee eA eee eae eR REE ed ed OE EEE

  

CFE rahe Fane eee de cee ead ead ee Len at tk eS

 

 

 

 

 

  

 
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

Case Z19-Cv-00563-JAM-AC Document 1 Filed O4/01/19 Page 71 of 145
SUPERIOR COURT OF THE STATE OF CALIFORNIA
FOR THE COUNTY OF LOS ANGELES

DEPARTMENT NO. 110 HON. LANCE A. ITO, JUDGE’

rTHE PEOPLE OF THE STATE OF CALIFORNIA,

PLAINTIFF,

HENRY CEPHUS HAYES.

)
)
)
)
Vs. ) NO. BA197149
)
\
)

DEFENDANT. )

)

 

REPORTER'S TRANSCRIPT OF PROCEEDINGS
JULY 27, 2010
PAGES 1 - 11, INCLUSIVE

APPEARANCES:

FOR THE PEOPLE: STEVE COOLEY, DISTRICT ATTORNEY
BY: ROBERT GRACE, DEPUTY
210 WEST TEMPLE STREET
18-000 FOLTZ CRIMINAL JUSTICE
CENTER
LOS ANGELES, CALIFORNIA 90012

FOR THE DEFENDANT: IN PROPRIA PERSONA

JANET M. MOXHAM, CSR #4855
OFFICIAL REPORTER

 

 

 

 

 
at
7

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

 

Case 2:19-cv-00563-JAM-AC Document 1 Filed 04/01/19 Page 72 of 145

MASTER INDEX
JULY 27, 2010

 

CHRONOLOGICAL AND ALPHABETICAL INDEX OF WITNESSES

 

 

PEOPLE'S
WITNESSES DIRECT CROSS REDIRECT RECROSS
HARVETH, JACK 4 7

 

 

 
10

il

15

16

17

18

19

20

21

22

23

25

26

27

28

 

1
Case 2:19-cv-00563-JAM-AC_ Document 1 Filed 04/01/19 Page 73-of 145  __

CASE NAME: PEOPLE VS. HENRY CEPHUS HAYES
CASE NUMBER: NO. BA197149

LOS ANGELES, CA. JULY 27, 2010

TIME: 8:40 A.M.

DEPARTMENT 110 HON. LANCE A. ITO, JUDGE
REPORTER: JANET M. MOXHAM, CSR #4855
APPEARANCES:

THE DEFENDANT BEING
PRESENT, APPEARING IN
PROPRIA PERSONA; ROBERT
GRACE, DEPUTY DISTRICT
‘ATTORNEY FOR LOS ANGELES
COUNTY, REPRESENTING THE
PEOPLE OF THE STATE OF

CALIFORNIA.
--000--

THE COURT: GOOD MORNING, COUNSEL.
ON THE HENRY HAYES MATTER.
MR. HAYES IS PRESENT BEFORE THE COURT
REPRESENTING HIMSELF, PEOPLE REPRESENTED BY MR. GRACE.
WE HAD A REMAINING ISSUE CONCERNING
DISCOVERY, POST-TRIAL DISCOVERY.
MR. GRACE, WHAT DO YOU HAVE ON THE RECORD?
MR. GRACE: YES, YOUR HONOR.
I WANT TO PUT ON THE RECORD THAT I'M

HANDING YOUR CLERK AN ORIGINAL COPY AND WITE-OUT COPY

 

 

 
 

10
11
Le
13

14

16
17
18
19
20
21
22
23
24
25
26
27

28

 

FORMS,

 

OF WITNESS: RELOCATION INFORMATION THAT WAS REQUESTED
BY THE DEFENDANT, AND I'M HANDING IT TO THE COURT SO
THE COURT CAN MAKE A DETERMINATION AS TO WHETHER THE
PROPOSED WITE-OUT COPY BE THE COPY THAT WAS GIVEN TO
DEFENDANT HAYES AS ~- IN COMPLIANCE WITH HIS
DISCOVERY. AND ALL WE DID WAS REDACT IDENTIFYING

INFORMATION, INCLUDING CII AND CALIFORNIA DRIVER'S
LICENSE NUMBERS.

THE COURT: ALL RIGHT.

I'VE REVIEWED THE ORIGINAL AND REDACTED
AND I WILL APPROVE THE WITED-OUT COPY TO BE
TURNED OVER TO DEFENDANT.

MADAM CLERK.
THE CLERK:

YES, YOUR HONOR.

THE COURT: I'M GOING TO MAKE ONE COPY. I'LL

- MAKE THE ORIGINAL A COURT'S EXHIBIT TO BE SEALED IN

THE COURT FILE.

THE CLERK: YES, YOUR HONOR.

THE COURT: AND SECOND COPY TO BE. PROVIDED TO
MR. HAYES TODAY.
MR. GRACE: THANK YOU.
THEN TODAY, WE HAVE HERE CAPTAIN JACK
HARVETH WITH THE L.A. COUNTY DISTRICT ATTORNEY'S
INVESTIGATORS UNIT, AND HE CAN ACT AS THE CUSTODIAN OF
RECORDS TO TESTIFY TO THESE RECORDS AND THE PROCEDURES
THAT ARE DONE WITH RESPECT TO WITNESS RELOCATION IN

OUR OFFICE.

 

 
 

10

11

LZ

13

14

15

16

17

18

19

20

241

22

23

27

28

 

 

THE COURT: ALL RIGHT.

MADAM CLERK.
THE CLERK: YES, YOUR HONOR.
THE COURT: THIS IS TO BE TURNED OVER TO
MR. HAYES TODAY, OF COURSE, MINUS THE PAPER CLIP.
ARE YOU CALLING MR. HARVETH, OR IS HE HERE
AT THE REQUEST OF THE DEFENSE?
MR. GRACE: HE'S HERE: AT THE REQUEST OF THE
DEFENSE TO ANSWER ANY QUESTIONS THAT THE DEFENDANT MAY

HAVE WITH RESPECT TO OUR PROCEDURE REGARDING

‘RELOCATION. I WOULD LIKE TO CALL HIM JUST TO BRIEFLY

EXPLAIN TO THE COURT THAT PROCEDURE, HOW IT WORKS, TO
CLEAR UP ANY MISCONCEPTIONS.

THE COURT: MR. HARVETH.
(BRIEF PAUSE.)

JACK HARVETH,

CALLED AS A WITNESS BY THE PEOPLE, WAS SWORN AND
TESTIFIED AS FOLLOWS:
THE CLERK: PLEASE RAISE YOUR RIGHT HAND TO BE
SWORN.
| DO YOU SOLEMNLY STATE THAT THE TESTIMONY
YOU MAY GIVE IN THE CAUSE NOW PENDING BEFORE THIS

COURT, SHALL BE THE TRUTH, THE WHOLE TRUTH AND NOTHING

BUT THE TRUTH, SO HELP YOU GOD?

THE WITNESS: I DO.

 

 
 

10

11

LZ

13

14

15

16

17

18

19

20

al

22

23

24

25

26

27

28

 

Case 2:19-cv-00563-JAM-AC Document1——Filed 04/01/19 Page-76-0f 4145

 

 

Ar
TrSTT wt? 7 uUgY

THE CLERK: PLEASE BE SEATED IN THE WITNESS

STAND.
| STATE AND SPELL YOUR FULL NAME FOR THE

COURT RECORD.

THE WITNESS: MY NAME IS JACK, J-A-C-K, HARVETH,
H-A-R-V AS IN VICTOR, E-T-H.

THE COURT: MR. HARVETH, GOOD MORNING.

THE WITNESS: GOOD MORNING, SIR.

THE COURT: MR. GRACE.

MR. GRACE: THANK YOU, YOUR HONOR.
DIRECT EXAMINATION

BY MR. GRACE:

Q CAPTAIN HARVETH, CAN YOU PLEASE STATE YOUR
OCCUPATION AND ASSIGNMENT?

R YES.

I'M A CAPTAIN WITH LOS ANGELES COUNTY

DISTRICT ATTORNEY'S BUREAU OF INVESTIGATION. I'M
PRESENTLY ASSIGNED TO THE ADMINISTRATIVE DIVISION.

Q AND DO YOUR DUTIES WITHIN THE
ADMINISTRATIVE DIVISION INCLUDE OVERSEEING THE WITNESS

RELOCATION PROGRAM WITHIN THE DISTRICT ATTORNEY'S

OFFICE?
A YES, I DO.
Q CAN YOU PLEASE EXPLAIN WHAT IS THE WITNESS

RELOCATION PROGRAM AND HOW THAT PROGRAM WORKS?

 

 

 
 

10

11

13
14
15
16
17
18
19
20
21
22

23

25

26

28

 

 

-Gase2-19-er-90563-JAMAGC—Beeument+_-Fted- 04/04/49 Page 77 of 145
A IN A GENERAL OVERVIEW, THE PROGRAM IS

TWO-PRONGED. THE BASIC EMPHASIS OF THE PROGRAM IS TO
RELOCATE ENDANGERED WITNESSES. THE PROGRAM IS FUNDED
EITHER THROUGH STATE FUNDS OR THROUGH FUNDS DESIGNATED
BY THE COURT. |

Q AND WHEN SOMEONE WHO HAS AN ENDANGERED
WITNESS APPLIES FOR WITNESS RELOCATION FUNDING, HOW
DOES THAT PROCESS WORK ON A CASE-BY-CASE BASIS?

A GENERALLY, OR IN ALL CASES, THE
INVESTIGATING OFFICER OR HIS OR HER DESIGNEE WILL
APPLY TO OUR OFFICE. A SERIES OF PAPERWORK WILL BE
ribbb inkKUUGH UUK UFEICE, AND IHR LNVESTIGALING
OFFICER OR THEIR DESIGNEE WILL MEET WITH
ADMINISTRATIVE PERSONNEL FROM THE BUREAU OF
INVESTIGATION, WHO APPROVES THE SPECIFICS OF THE
RELOCATION.

Q AND GENERALLY, DOES RELOCATION ENTAIL
PROVIDING FUNDS FOR THE ENDANGERED WITNESS TO MOVE TO
A NEW LOCATION?

A YES.

Q AND DO THEY HAVE TO PROVIDE ANY
DOCUMENTATION TO YOU WITH RESPECT TO THAT ACTUAL MOVE?

zB AFTER THE APPROVAL PROCESS, THE
INVESTIGATING OFFICER ULTIMATELY WILL HAVE TO PROVIDE
A SERIES OF RECEIPTS FOR THE HOUSING, FOR FOOD, OR
WHATEVER THEY'VE BEEN APPROVED FOR, AND THAT IS
PROCESSED THROUGH THE DISTRICT ATTORNEY'S BUSINESS OR

OUR OFFICE.

 

 

 

 
 

10

11

13
14
15
16
17
18
19
20
21

22

23

24
25
26
27

28

 

 

 

Gase2:19-6v-00563-JAM-AGC—Beeument+—_F ited 04/0449 Page 78 of 145
Q AND THEN GENERALLY, DOES A WITNESS GET A
CHECK IN THEIR HAND, OR DO THEY ~- IS THE MONEY PAID
DIRECTLY TO A LANDLORD? HOW DOES THAT WORK?
A WELL, IT CAN VARY, DEPENDING UPON THE

INVESTIGATING OFFICER. ULTIMATELY, RECEIPT HAS TO BE
GATHERED FROM THE LANDLORD AND RETURNED TO OUR OFFICE
TO RECEIVE PAYMENT FOR THE HOUSING.

Q AND IN THIS PARTICULAR CASE, WERE YOU ASKED
TO RETRIEVE SOME RECORDS REGARDING A WITNESS
RELOCATION THAT WAS DONE IN THE CASE OF PEOPLE VERSUS
HENRY HAYES?

A lod, lL Wad.

MR. GRACE: MAY I APPROACH THE WITNESS, YOUR
HONOR?

THE COURT: YES.

QO BY MR. GRACE: SHOWING YOU SOME

DOCUMENTATION, DO YOU RECOGNIZE THAT?

A YES, I DO.
Q AND HOW DO YOU RECOGNIZE THAT?
A I RECOGNIZE IT BY ITS WITNESS IDENTIFYING

NUMBER. THE NUMBER IS 19-334, AND IT CORRESPONDS TO
THE CASE AGAINST DEFENDANT HAYES.

QO AND DOES THAT INVOLVE A CASE NUMBER
BA197149°?

A YES, IT DOES.

Q AND DOES THAT DOCUMENTATION INCLUDE ANY
NOTES OR RECEIPTS, ANY INFORMATION FOR RELOCATION THAT

WAS DONE FOR AN ANGELA HAYES?

 

 

 
 

10

Li

13

14

L5

16

17

18

19

20

21,

22

23

25
- 26
27

28

 

 

A IT'S ALL THE RECORDS THAT WE HAVE IN THE
DISTRICT ATTORNEY'S OFFICE'S POSSESSION, YES.

Q AND DOES IT INDICATE WHETHER A RELOCATION
WAS DONE AND HOW MUCH MONEY WAS EXPENDED FOR THAT
RELOCATION?

A WELL, I DON'T ACTUALLY HAVE THE RECEIPTS
BECAUSE THEY NO LONGER EXIST, BUT WHAT IT DOES, IT
SIGNIFIES THE AMOUNT OF MONEY THAT WAS INITIALLY

APPROVED FOR THIS RELOCATION.

Q AND HOW MUCH WAS THAT?

A $1800.

Q DOES IT INDICATE if wé&ds FUR KELUCALLUN:
A YES, IT WAS. |

MR. GRACE: THANK YOU.
-NO FURTHER QUESTIONS FOR THE WITNESS.
THE COURT: MR. HAYES.

MR. HAYES: YES.

CROSS-EXAMINATION

BY MR. HAYES:
Q GOOD MORNING.
IN THE -~ WAS THE WITNESS RELOCATION
AGREEMENT MEMORIALIZED THE SAME TIME THAT THE FUNDS
WERE PAITD TO ANGELA HAYES?
A I'M SORRY. COULD YOU REPEAT THE QUESTION,

PLEASE?

 

 

 
 

10
il
12
13
14
15
16
17
18
19
20
2L
22
23
24
25
26
27

28

 

 

Q WAS THE WITNESS RELOCATION CONTRACT

MEMORIALIZED AT THE SAME TIME ANGELA HAYES WAS
PROVIDED FUNDS?

A ACTUALLY, THIS PREDATES THE RELOCATION.
THIS PAPERWORK HAS TO BE FILLED OUT BEFORE THE
RELOCATION GETS APPROVED FOR PAYMENT.

0 AND HOW MANY TIMES WAS ANGELA HAYES
ADMITTED INTO THE WITNESS RELOCATION PROGRAM?

A BASED UPON THE RECORDS I WAS ABLE TO

LOCATE, I ONLY SHOW RECORDS OF ONE RELOCATION.

OQ AND THAT WAS ON OR ABOUT MARCH 15, 20007
A YES. THAT' > WHAL nb rAroRwunRn snvuws.
QO OKAY.

SO SHE WAS ONLY RELOCATED ONE TIME?
A BASED UPON THE PAPERWORK THAT I'M
REVIEWING, YES.
2 AND COULD YOU TELL US, SIR, THE TIME FRAME
BETWEEN MARCH -- COULD YOU TELL US, SIR, THE DATE THAT
THE WITNESS RELOCATION CONTRACT WAS MEMORIALIZED?

A ACCORDING TO THE PAPERWORK, THIS WAS FILLED
OUT ON MARCH 15TH, 2000.

Q I'M SPEAKING SPECIFICALLY OF THE WITNESS
ADVISEMENT.

zB YES.

Q DO YOU HAVE THAT?

A YES, I DO.

Q OKAY.

WHAT DATE WAS THAT SIGNED OFF?

 

 

 
 

15

16

17

18

19

. 20

21

22

23

24

25

26

27

28

 

A OCTOBER 21ST, 2001.

Q AND SO HOW FAR FROM THE ORIGINAL
APPLICATION TO THAT SIGNATURE DATE IS THAT?

THE COURT: SUSTAINED. THE RECORD SPEAKS FOR
ITSELF, MR. HAYES.

Q BY MR. HAYES: SO IS IT CUSTOMARY FOR YOUR
OFFICE TO PROVIDE A WITNESS ADVISEMENT STATEMENT AT
THE TIME OR ON OR ABOUT THE TIME IN WHICH FUNDS ARE

RELEASED TO THAT WITNESS?

A WE PROVIDE THE WITNESS ADVISEMENT FORM TO
THE INVESTIGATING OFFICER CONCURRENT WITH HIM APPLYING
FOR THE WITNESS RELOCATION.

Q SO PRETTY MUCH CONTEMPORANEOUSLY, THAT
PROCESS IS DONE?

A. CORRECT.

Q AND THAT INFORMATION IS FORWARDED BACK TO
YOUR OFFICE ONCE THAT DOCUMENTATION IS COMPLETE?

A YOU'RE TALKING ABOUT THE WITNESS ADVISEMENT
FORM? |

Q. YES, ALONG WITH ALL THE OTHER
DOCUMENTATION?

A WELL, THE ONLY DOCUMENTATION THAT IS

REQUIRED TO RETURN TO US, SINCE WE RETAIN COPIES OF
EVERYTHING ELSE YOU HAVE IN YOUR POSSESSION, Is THE
WITNESS ADVISEMENT FORM.

Q AND THAT'S --

MR. HAYES: THAT'S ALL I HAVE, YOUR HONOR.

THE COURT: MR. GRACE, ANY REDIRECT?

 

 

 
 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

ANOTHER --

 

LU

MR. GRACE: NO FURTHER QUESTIONS, YOUR HONOR,
THE COURT: CAPTAIN HARVETH, THANK YOU VERY MUCH.
MR. GRACE: YOUR HONOR, WITH RESPECT TO THAT, WE
BELIEVE THAT THE PEOPLE ARE IN COMPLIANCE WITH ALL OF
THE DISCOVERY REQUESTS BY MR. HAYES. WE DON'T HAVE
ANY OTHER WITNESSES, AND WE WOULD SUBMIT ANY ARGUMENT
ON THE PAPERS, MOVING PAPERS THAT WE PRESENTED TO THE
COURT. |
THE COURT: ALL RIGHT.
MR. HAYES, DO YOU WANT SOME ADDITIONAL TIME
TO FILE ANY ADDITIONAL ARGUMENT IN THIS MATTER, SINCE
YOU JUST GOT THESE MATERIALS TOVAY +:
MR. HAYES: YES, YOUR HONOR.
I WOULD -- I JUST GOT A DECLARATION FROM
MR. STERNFELD, HE JUST DROPPED OFF TO ME, WITH REGARDS
TO ALL THESE FACTORS, OF HIS OFFICE BEING NOTIFIED --
THE COURT: OKAY.

MR. HAYES: ~- ABOUT DISCOVERY. IF I COULD GET

THE COURT: WHAT DO YOU WANT, 30 DAYS?

MR. HAYES: COULD I GET 45? I APPRECIATE IT.

THE COURT: MR. GRACE, ANY OBJECTION TO 45 DAYS?

MR. GRACE:, NO. I'M GOING TO BE GONE THE LAST
TWO WEEKS OF AUGUST, GOING INTO SEPTEMBER. SO ANYTIME
AFTER THAT. |

THE COURT: HOW ABOUT SEPTEMBER 13TH?

MR. HAYES?

MR. HAYES: THAT'S FINE, YOUR HONOR,

 

 

 
 

15
16
17
18
19

20

22
23
24
25
26
27

28

11

 

Gase219-4v- 00563 JAMAC—Deeumentt ied 04/0449- Page 83 3Ft45-
THE COURT: MR. GRACE, SEPTEMBER 13TH?
MR. GRACE: SEPTEMBER 13TH IS FINE, YOUR HONOR.
THE COURT: ALL RIGHT.
ALL FURTHER PROCEEDINGS, SEPTEMBER 13TH.
MR. HAYES, IF YOU WOULD -- ANY MOTIONS

YOU'RE GOING TO FILE,

SEPTEMBER THE 18ST,

MR. HAYES:

MR. GRACE:

IF YOU WOULD GET THOSE FILED BY
I'D APPRECIATE THAT.
9-1?

“ves, I WILL.

YOUR HONOR, FOR THE RECORD, MAY I

HAVE A COPY PROVIDED, A COPY OF ANY DECLARATION?

THE COURT: I AM ASSUMING IF HE FILES IT INA
MOTION, SINCE IT'S A DECLAKAILUN UF HiS iRiAL
COUNSEL -~

MR. HAYES: YEAH. I'LL FILE IT. YOU'LL RECEIVE
ONE, MR. GRACE.

THE COURT: OKAY.

MR. GRACE: THANK YOU, YOUR HONOR.

THE COURT: ALL RIGHT. °

 

(PROCEEDINGS ADJOURNED. )

 

 
 

A

ORIGINAL

Case 2:19-cv-00563-JAM-AC Document 1 Filed 04/01/19 Page 84 of 145

 

 

 

 

 

 

 

 

 

 

 

 

PT aad ee a ieee EN a Lech ES ana a tae CLD Se La am INE STN Foe Le Ee Diet ae ae Ee ee eee Ee ee ENON TT TT
&
i

4

e 2
7 q
& q
f :

f BI
i ft
| :
ty ti
b Hi
a 4
. a
« 43
2 i
" iM
iy é
4 i
i :
p ?
fe rt
5 i
N H
=a (pamela ear e eh natin ed dpisies ices sie i 5

 

 

    

 

  

 
BILL LOCKE ERR 2:19-cv-00563-JAM-AC Document 1 Filed 04/01/S9atPaf€ aafotiias
Attorney General. _ DEPARTMENT OF JUSTICE

 

 

P.O. BOX 163029
SACRAMENTO, CA 95816-3029
Public: (916) 227-4191
Facsimile: (916) 227-4134

March 17, 2000

Gary Schram, Captain

Los Angéles County District Attorney’s Office
210 W. Temple Street, Rm. 101

Los Angeles, CA 90012

RE: California Witness Protection Program (CWPP)
New CWPP Agreement #50/99-280 - Witness #19-334
(Court 7BA19714901)

Dear Captain Schram:

This letter confirms the approval of your agency’s written request for witness
assistance dated 3/15/2000. Within the next week, CWPP Agreement #50/99-280
stipulating the terms and conditions of the contract will be forwarded to your office for
signature. Please have the CIVPP Agreement signed by the district attorney or the deputy
district attorney designee and return it to the CWPP within five working days. Below is
a brief summation of the terms and conditions of the CWPP Agreement:

Period of Assistance: March 1, 2000 to August 31, 2000

Amount Reimbursable: $1,800.00 .

Approved Services: Relocation expenses; and semi-permanent lodging
monthly rent

The witness has been assigned Witness Number #19-334. This number is to be used
in place of the witness’ name on all future correspondence and reimbursement requests.
Please submit your reimbursement requests monthly following the directions outlined in
the California Witness Protection Program Policy and Procedures Manual. :

If you have any questions, please feel free to call me at (916) 227-4191.

 
    

CORNICK, Program Analyst
alifornia Witness Protection Program
California Bureau of Investigation

For BILL LOCKYER
Attorney General

 
Case 2:19-cv-00563-JAM-AC Document 1 Filed 04/01/19 Page 86 of 145

 

 

SUSPENSE DATE OFFICE OF THE DISTRICT ATTORNEY

COUNTY OF LOS ANGELES
CONFIDENTIAL

 

 

 

 

;

WITNESS PROTECTION PROGRAM ASSISTANCE REQUEST
REQUESTING ace’

 

 

 

 

 

 

Date: Sf (fatatt ZOOO Address: 2Z0O0_S - Pech olay
Department: 7 fA: ZL. LD: KOE ANCELEE.
Officer/Agent: 4 Nez A Sxl Phone #: U3) LES LIF SB

pR/File#: ZK oe ?

DESCRIPTION OF WITNESS(ES)
Name: yes, Lilul. kasHedl POB: Kanlibs Lule, Li
niases: ves, Anoka retells Ci ee
pos: +3° 4:47 CDL:
Fe: DI7EBVOMA

 

Description of other family and/or household members to be given witness protection assistance
(include name, DOB, CDL, addresses, and relationship to witness)

Tavann Wrblhuttins deb! 5:17: 32( dunentee,) Devas KE seell (10 Bd,
Lond, overt Leesel/ £1070 LCA R LO Kolbe. WE ZS 93

AleZz Slt [payed , PB FY

Describe the circumstances of the crime(s) committed in this case and how the witness is

involved (note any special significance to the deft(s) or the nature of their criminal activity such
as street gang involvement, organized crime affiliation, etc.)

Unncela And Tawa [ayes yieee Beit tyecovensn Ktoebina
Zn Tien Kaeo NEN LES AY CEL A LP BLES: ts Lect bt, Za levld Th
AoIN TO LE Saverecds | LE Ay Lae LK bottle. phot

a Bley Ce LEAL: Aub Cb tists! THe. BipchecT
AY Atte lt dtc Le Lei teal Tae acdsee,

Specifically, what will this witness testimony be and its importance to the case (i.e. eyewitness to
murder and under what circumstances, co-conspirator and nature of involvement, etc.)

THE. LT ESS Wt “JEET Fy TO £215 0EcTE Alice herent

Yo. "WLS. Ahn ttte. Auth) Aeetént Lita Alt bitte VLE VI INE ES
i ys  Aleo Faeny Loto ZL VEZ: Cop ied a QD SRT Leth otf- LIE
ZG, Wwe A EB Whee S2stocy

 

 

DA-1420-F—76W532P —Rev, 2/90 (Page 1 of 2)

 
Case 2:19-cv-00563-JAM-AC Document1 Filed 04/01/19 Pa e 87 of 145
gee’ Eo

Has this witness arfamily been threatened? YES

a)

By wnom:

 

Describe the threats; how they were dslivered and now tney were substantiated by the requesting

SOY Vole?! Were AS Cf s Keoveso~ THe Winds & ent<
TP. Sinsbec?. dv Tes fps tear A a
Elbett ut Lo Hdtv tay fe. Sex sheicy*

Do the deft(s) or their associates know where tne witness lives, works,
or goes to school? YES CL] NO

6. |fno threats, why do you feel this witness is endangered and must be relocated?
4 ——
ZusteTs Velev? 7 eerteh. - Pietta lion. Lbser lero Libyseen C
Lbictert:
Have funds been requesied on this case before? Cl Yes NO

jfso, name of witnesses and date funds were requested.

 

 

 

 

7. Case legal #: LALOAIFLYGOL | Charges: C715 /¥7 Ac Klvebe/t
Deft.Name: LAVES Lie J LL ZEAL BE Lssetloegz ye

aes 8. Reliability of the witness (has the witnesses reliability been previously established in court, can
witness provide credible, competent testimony, etc.)

DaFemeryTiead Sor tber Dy “TEE uhTHEs S thes. Pies! Uertbiend
[fitters cot. Tite. TH vesticrn pian '

Ae of witness to testify without provided protection:
— — —
bry Be fel raced OT Sia. (expt tence

19. Is the witness/family currently receiving financial assistance from any governmental agency?

YES TC} NO

\tis hereby acknowledged and agreed these funds are requested far the emergency relocation of the witness(es) for the reasons outlined in this request. |
understand only those axpenses approved below, in the indicated amounts are raimbursable only through the subsequent submission of original receipts,

unless res indicated in this eee Loy No afier ae es) Tisés ts allowed. | have received approval from my department to seek these

funds from 22 eae?) (supervisor),

Signe 5 (ais Date 3 LS: OO

FOR OFFICIAL USE ONLY — DO NOT WRITE BELOW THIS LINE

facmomennon

Agreement between parties as how the funds will be utilized and amount(s) authorized:

Total amount approved:
DA-1420-F—-76W532P—Rev, 2/90 {Page 2 of 2)

Approving authority: Date

 

 
 

STALE UF CALIFORNIA Mail to: California Department of Justice
DEPARTMENT QS@UBTIGECV-00563-JAM-AC Document 1. Filed 04/01/1¢liPrba Buse uf Investigation’ CWPP

CALIFORNIA WITNESS PROTECTION PROGRAM Seon ite, Ca 95816-3029
CWPP AGREEMENT FY 99/2000 Attn: CWPP Program Analyst

     

 

 

 

 

 

_) - "AGREEMENT NC NO. 50/99- 280 COURTIAGENCY NO. BA1971490
District Attorney's Office District Attomey Representative
Los Angeles County District Attomey’s Office Gary Schram, Captain
Address Telephone Number
210 W. Temple Street, LA, CA 90012 (213) 974-3608
Law Enforcement Designee or Coordinator Telephone Number
Gary Schram, Captain (213) 974-3608, faxit (213) 633-0936

 

 

DIGEST OF CONTRACT (REIMBURSABLE SERVICES PROVIDED BY THE CWPP)

The California Witness Protection Program (CWPP), Title 7.5, Section 14021-14033, of the California Penal Code, will
provide financial assistance to the Los Angeles County District Attomey’s Office for the protection of one witness

identified as Witness #1] 9-334, and four family members, endangered as a result of their involvement in a criminal
matter. .

Terms and Conditions: Reimbursement will be for relocation expenses; and semi-permanent lodging monthly rent, in

accordance with the California Witness Protection Program Policy and Procedures Manual governing witness
protection services.

‘Each district attorney’s office must maintain a record of original receipts for expenditures applied for the protection of witnesses).
zy & iP P PP P

 

YYOLLAR AMOUNT $1,800.00 (Chapter 50/99) PERIOD OF PERFORMANCE 3/01/00 TO 9/31/00
REASON FOR CONTRACT (IDENTIFY SPECIFIC PROBLEM MAKING THE CONTRACT NECESSARY)

The life of the witness is in danger due to their involvement in a criminal matter. CWPP funds will provide for the
witness’ continued protection until the case is concluded or financial assistance is no longer deemed necessary by the
district attomey’s office or as determined by the CWPP.

DESCRIBE THE SERVICE WHICH WILL RESULT
Financial assistance provided to the threatened witness through the CWPP will result in the prosecution of an individual

involved in the crime of 187 PC. Fmancial assistance through the CWPP will ensure criminal prosecutions that would,
in most cases, be impossible without the cooperation of the threatened witness.

WERE OTHER FUNDING SOURCES UTILIZED BEFORE APPLYING WITH THE CWPP?

YesO No
4, SEE oS BO 2S

Authétized Signenuyy 971s orDistrict Attomey’s Office Date

Ce Weer ch /1,.2.099
FF of CPP Program Analyst Date /

cwPrd (10/98)

 

 
 

 

Case 2:19-cv-00563-JAM-AC Document 1 Filed 04/01/19 Page 89 of 145

 

  

 

 

 

 

 

 

 

 

 

 

 

 

Re ee ne ea ae nd ade akon teas Fe ore Aldred een See eB ert Oe oe TEE
Ke Pa
k (
t :
ke ers
4 fe
: f
Mi 4
i 3
, “I
ef
: K
b y
fF 4
i %
J rs
3 a
f 8
:
Ki -
‘% rh
a 3
nt E
¥
7.
iS
‘ /
¥ 2
rm Fa
£
eT TOT Ty fete patented ah Le eeu be ben te oe ee Ted SE be eed vied Whee ATES Poe Chee Ae SPELL TTT PPT UN ere

 

 

 

 

 

 

 

 
 

 

Case 2:19-cv-00563-JAM-AC Document1 Filed 04/01/19 Page 90 of 145

DECLARATION

| am informed and do hereby declare that the following is true and correct:

|, Robert Grace am a prosecutor employed by the Los Angeles County District
Attorney’s Office. |

| | was the assigned prosecutor in the case of People v. Henry Hayes,
BA1971749.

{am not aware of any payments made directly to Angela Hayes by the Los
Angeles Police Department or the Los Angeles County District Attorney's Office.

Angela Hayes applied to the Los Angeles County District Attorney's Office,
Victim Witness Assistance Program for funds to relocate her residence after it was
discovered that defendant Hayes had attempted to hire someone to kill her.

The Los Angeles County District Attorney's Office, Victim Witness Assistance
Program paid first and last month rent to the landlord of Angela Hayes to facilitate her
move to a new apartment. |

| believe that this fact was turned over as part of the discovery process to
defense counsel for defendant Hayes.

| DECLARE UNDER PENALTY OF PERJURY under the laws of the State of

California that the above statement is true and correct.

DATED: -

ROBERT GRACE
Deputy District Attorney

 

 

 
 

Case 2:19-cv-00563-JAM-AC Document 1 Filed 04/01/19 Page 91 of 145

 

    

 

 

Te aan Sea ee ee Led Loon Ree ELS Ne Tk ET aT Ne aE LEE Ba norte

 
  

Fe

: 1
:
f
: a
: |
: ;
s

eT ETAL PT

 

ee

eee

 

 

 

 

 

 

EP eat

 

 

 

 

 

2 SET = crm * ETT Spree peng res Tee ETFO * _——
ETE Taare ae de ene dE ee en cks LA Sta Eee ah Meda eee AL Red SEAS PIA Re EE PE ere Red ee Soe eee ee dN ae fatto Sledoy Mids eho ar a a

 

  

 

 

 

arr ry
AXE
iy 4 i

 
 

 

Case 2:19-cv-00563-JAM-AC Document 1 Filed 04/01/19 Page 92 of 145

 

VS.

DEPARTMENT NO. 107

THE PEOPLE OF THE STATE OF CALIFORNIA,

PLAINTIFF,

Q1 HENRY CEPHUS HAYES,

DEFENDANT.

SUPERIOR COURT OF THE STATE OF CALIFORNIA

FOR THE COUNTY OF LOS ANGELES

HONORABLE GEORGE G. LOMELI, JUDGE

NO. BA197149

ee ee ee ee ee ee ee

 

APPEARANCES:

FOR THE PEOPLE:

 

FOR THE DEFENDANT:

 

REPORTER'S TRANSCRIPT OF PROCEEDINGS

OCTOBER 2 AND 22, 2015

JACKIE LACEY, DISTRICT ATTORNEY
BY: ROBERT GRACE, DEPUTY

211 WEST TEMPLE STREET

SUITE 200

LOS ANGELES, CALIFORNIA 90012

JANICE Y. FUKAI, ALTERNATE PUBLIC
DEFENDER

BY: RICHARD L. STERNFELD, DEPUTY
35 HALL OF RECORDS

320 WEST TEMPLE STREET

LOS ANGELES, CALIFORNIA 90012

CHRISTINE TAYLOR, CSR NO. 6373
OFFICIAL COURT REPORTER

 

 
 

Case 2:19-cv-00563-JAM-AC Document 1 Filed 04/01/19 Page 93 of 145

 

1 CASE NAME: PEOPLE VS. HAYES

2 CASE NO.: BA197149~-01

3 LOS ANGELES, CALIFORNIA FRIDAY, OCTOBER 2, 2015

4 DEPARTMENT NO. 107 HON. GEORGE G. LOMELI, JUDGE

5 REPORTER: CHRISTINE TAYLOR, CSR NO. 6373

6 TIME: 11:48 A.M.

7 APPEARANCES:

8 Defendant Henry Hayes, present with counsel,

9 | Richard Sternfeld, Deputy Alternate Public
10 . Defender; Robert Grace, Deputy District
11 Attorney, representing the People of the
12 State of California.
13
14 (The following proceedings were held
15 in open court:)
16
17 THE COURT: All right. We have the matter of People
18 versus Henry Hayes. We have Mr. Sternfeld on behalf of
19 Mr. Hayes, and we have --
20 Counsel, ‘if you would, for the record.
21 MR. GRACE: Deputy District Attorney Robert Grace,
22 representing the People.
23 THE COURT: Thank you very much.
24 This is here pursuant to an order that Judge
25 Lance Ito made on February 11, 2015, wherein I see that it
26 appears that there were no appearances by counsel on that
27 date; it appears Mr. Hayes was present. But Judge Ito

28 issued an order that the prosecution -- and I'll quote:

 

 

 

REPRODUCTION PER GOVERNMENT CODE SECTION 69954 (D) ONLY

 
 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 2:19-cv-00563-JAM-AC Document 1 Filed 04/01/19 Page 94 of 145

 

 

"The prosecution and the defense
trial counsel shall examine their files to
locate any of the requested 1054.9 materials,

as is their obligation, should any of the

requested materials be available in their

respective file."

Mr. Hayes, just for the record -~ so the record
is clear, you're seeking this discovery -- in other words,
is this in preparation for a habeas?

THE DEFENDANT: Yes, Your Honor. Good morning.

THE COURT: Good morning.

THE DEFENDANT: On about August the llth, I filed a
continuum habeas corpus, 228142, with the California
Supreme Court. That is currently pending. I did advise
them, under People v. Duvall, why I did not have the
appropriate documentation. So that case has already been
filed.

THE COURT: Okay. I see that Mr. Hyman Sussman, in a
letter, responded on behalf of the DA's office that he was
denying any discovery -- or to comply with any discovery
because he felt that good cause had not been established,
in that he felt that Mr. Hayes was requesting discovery in
a piecemeal fashion, and I'm paraphrasing here.

‘All right. Let me hear from Mr. Grace, first
of all, if you would.

MR. GRACE: Well, first of all, Your Honor, we
stand -- I stand behind Mr. Sussman's response that the

court briefly outlined; but, also, I did take a moment to

 

REPRODUCTION PER GOVERNMENT CODE SECTION 69954(D) ONLY

 

 
 

Case 2:19-cv-00563-JAM-AC Document1 Filed 04/01/19 Page 95 of 145

16

17

18

19

20

21

26
27

28

 

 

review the request of Mr. Hayes.

THE COURT: Which is specifically what? Briefly, if
you would.

MR. GRACE: He wanted rap sheet material on specific
witnesses. And the witnesses that he's requesting rap

sheet information for, there was no Brady material to turn

over at the time.

‘

And we're prevented by statute, and it's 4
misdemeanor offense, to provide Mr. Hayes with any rap
sheet information on witnesses, and so we're not going to
comply with that order because I would then be against --
it would be against state law.

THE COURT: All right. Do you want to comment,
Mr. Sternfeld?

MR. STERNEFELD: Well, Your Honor, I would like to:
indicate to the court that at some point, pursuant to
Mr. Hayes's request, my office turned over our file to him.
That's number one.

Number two, I believe he further requested some
additional information about any interviews that we did
with some witnesses that were listed in the discovery that
we obtained from the district attorney's office.

And I don't believe that we interviewed one or
two of those witnesses that he referred to largely because,
at some point long before the trial started, I think we
were told that they would not be called to the witness

stand.

There was one or two women that did testify

 

REPRODUCTION PER GOVERNMENT CODE SECTION 69954(D) ONLY

 

 
 

Case 2:19-cv-00563-JAM-AC Document1 Filed 04/01/19 Page 96 of 145

1 with respect to contact with Mr. Hayes outside of his

2 marriage.

3 One was a woman that Mr. Hayes knew from the

4 San Bernardino Riverside area that did testify, and we had

5 all the materials on her. She was, I believe, a

6 schoolteacher.

7 - So I don't have any discovery for Mr. Hayes

8 with respect to the independent investigation that we

9 prepared -- that we did, if the request has to do with
10 further interviews of any women that were contacted by the
11 DA's office at the time that this investigation was going
12 on, in 2000, 2001, 2002, 2003, I believe.
13 THE COURT: All right. So is it your representation
14 that you turned everything over at this point?
15 MR. STERNFELD: (Yes. I mean, we've turned our file
16 over. I, again, years after we did that, scanned all of
1? the information that I had in regard to investigation
18 reports that were prepared by my office. I didn't see any
19 of those reports ~-
20 THE COURT: All right.
21 MR. STERNFELD: -- that referred to what Mr. Hayes
22 had requested.
23 You know, I will certainly make a

24 representation to the court and to Mr. Hayes and to

29 Mr. Grace, I will do that again ~-

26 THE COURT: All right.

27 MR. STERNFELD: -- and if I have specific names, I
28 don't recall their names off the top of my head, I

 

 

REPRODUCTION PER GOVERNMENT CODE SECTION 69954 (D) ONLY

 

 
 

10

il

13
14
15
16
17
18
19
20
21
22
23
24
25
26

27

Case 2:19-cv-00563-JAM-AC Document 1 Filed 04/01/19 Page 97 of 145

 

 

5
certainly would do that again based upon Mr. Hayes's
presence here, Mr. Grace, and the court being here, and
come back at a subsequent date. That's not a problem.

THE COURT: Okay. We will deal with that in a few
moments. I'll set a subsequent date with respect to giving

you a further opportunity to re-examine your file, see if
any of the information that Mr. Hayes is requesting is
contained within those files that you have not -- or have
yet to turn over.

It's your representation you have, but you'll
just out of the abundance of caution recheck your files.

MR. STERNFELD: Absolutely.

THE COURT: Mr. Hayes, let me ask -you, with respect
to the rap sheet, why do you need it in preparation for
your habeas?

THE DEFENDANT: Okay. Your Honor, the witness
Francesca Woods did testify during trial as to certain
specific dates and times in which she reported that I
visited her while she was incarcerated either in prison or
in a jail system.

As I continuously argued with my counsel, and
Jeri Polen was also co~counsel with Mr. Sternfeld on the
case, I advised Ms. Polen I have no idea who Ms. Woods is,
I have no prior knowledge of her, who she is or where she
comes from.

But, in and of itself, as we can see from trial
counsel, no investigation was done to even clarify those

issues with the witness or with Ms. Woods. So that is one

 

REPRODUCTION PER GOVERNMENT CODE SECTION 69954(D) ONLY

 

 
 

10

11

13

14

15

16

17

18

19

20

21

22

23

25

26

27

28

Case 2:19-cv-00563-JAM-AC Document 1 Filed 04/01/19 Page 98 of 145

 

 

of the issues that I have. It's a constitutional issue
under Mooney v. --

THE COURT: Yes, but if there is nothing that exists
because no interviews were conducted, then it is what it
is. I mean, if you raise an issue of ineffective
assistance of counsel, what have you -- but if an interview
didn't exist because it never took place, that's what it is
at this point.

MR. STERNFELD: Can I just get clarification?

THE COURT: Yes. |

MR. STERNFELD: I don't have an independent
recollection of this, but was Ms. Woods called to the
witness stand at trial? .

THE DEFENDANT: Yes.

MR. GRACE: Okay. So there were three women that
were called, Talika Byers, Francesca Woods, and then the
third woman whose name escapes me, but of those three, Your
Honor, these are all women who are not percipient witnesses
to the crime.

THE COURT: Okay.

, MR. GRACE: They are motive witnesses. None of those
women had prior convictions that could have been used to
impeach them and --

THE COURT: You're representing that as an officer of
this court --

MR. GRACE: Correct.

THE COURT: -- after you've examined whatever

criminal history they may have had; is that correct?

 

REPRODUCTION PER GOVERNMENT CODE SECTION 69954(D) ONLY

 

 
Case 2:19-cv-00563-JAM-AC Document1 Filed 04/01/19 Page 99 of 145 7

‘10

11

12

13

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

MR. GRACE: So what I'm saying is at the time there
was no impeachment evidence which we would been able to
turn over to defense counsel, and now it would be a
misdemeanor offense to turn over any of the -- any
subsequent crimes that they may have committed since his
conviction.

THE COURT: Well, they would be irrelevant, in any
event.

MR. GRACE: Right.

MR. STERNFELD: My. recollection now is that Mr. Hayes
did request that our office scan our file, investigate our
file, look through our file to see if we had spoken to
Ms. Woods, if we had investigated her. -

THE COURT: Right.

MR. STERNFELD: I will double-check that. I remember
that name. Ms. Byers did testify. I'm sure that we did
interview her or attempt to interview her.

The third woman, do you have the name,

Mr. Hayes?

THE DEFENDANT: There were only two witnesses.
Mr. Grace said three, there were only two witnesses.

MR. STERNFELD: So it's two people.

I will look for all of the information we have
on Ms. Woods and see if there is anything that we did in
order to facilitate investigating that.

As Mr. Grace properly points out, my
recollection is these were not percipient witnesses to the

crime. In fact, there were no percipient witnesses to the

 

REPRODUCTION PER GOVERNMENT CODE SECTION 69954(D) ONLY

 

 
Case 2:19-cv-00563-JAM-AC Document1 Filed 04/01/19 Page 100 of 145

fe

10

11

12

13

14

16

17

218
19
20
21
22

23

 

 

crime, Your Honor.. It was a circumstantial evidence case.
And their purpose -- the DA's purpose in putting them on
was issues regarding motive and issues regarding
inconsistent statements that Mr. Hayes might have given to
the police or other authorities that these women might have
contradicted or something of that nature.

THE COURT: Okay. All right.

Do you have anything to add, Mr. Hayes?

THE DEFENDANT: Yes, Your Honor.

And I think Mr. Grace -- the court will take
judicial notice of People v. Rose, 2014, 226 Cal.App.4th
996, at 1007, those rap sheets are part of the 1054.1(d)
and (e) materials that are to be turned over to a defendant
prior to trial, and under 1054.9, those materials were what
I was to receive at the time of trial, so I don't see where
Mr. Grace is trying to backpedal now, either if it was
impeaching, she made a statement, to her credibility --
that she met me or that I met her, that is a credibility

issue. That is a constitutional issue that I'm arguing;
Your Honor.

THE COURT: Well, there are two things that I see
here. First of all, you stated something to the effect,
and I'm not sure if I understood you correctly, initially,
that because someone was incarcerated, one of these women,
purportedly, that they couldn't have been percipient or

been privy to a statement made, I'm not sure I understood.

But that's what you stated, something about

incarceration; is that correct?

 

REPRODUCTION PER GOVERNMENT CODE SECTION 69954 (DBD) oNLY

 

 
 

Case 2:19-cv-00563-JAM-AC Document1 Filed 04/01/19 Page 101 of 145

 

1 THE DEFENDANT: No, Your Honor. What I stated was
2 that she testified under oath that I came to her aid while
3 she was incarcerated.
4 THE COURT: Oh; okay. That's something different.
5 THE DEFENDANT: Yeah.
6 THE COURT: This is what the court is going to do.
7 You look through your files. I'm going to set
8 a subsequent date. 7
9 You represented to this court that there is
10 nothing in the rap sheets. I want you to produce those rap
11 sheets to this court so that the court can take a look at
12 them, whether or not there's anything in there that should
13 have been turned over for purposes of impeachment with
14 | respect to the relevant dates. Obviously, anything
15 subsequent to that is irrelevant. So by the next court
16 date, I would like you to produce those rap sheets for this
17 court's review.
18 And you will, Mr. Sternfeld, look through your
19 files with respect to any interviews that may exist that
20 fall within the request made by Mr. Hayes.
21 Mr. Hayes, I'm going to order you out for the
22 next court date that I'll set in just a moment. All right?
23 THE DEFENDANT: Oh, okay.
24 THE COURT: Yes?.
25 THE DEFENDANT: I'm just trying to get clarification
26 of what --
27 THE COURT: This is what Mr. Sternfeld is going to
28 do.

 

 

 

REPRODUCTION PER GOVERNMENT CODE SECTION 69954(D) ONLY

 
 

 

_ Case 2:19-cv-00563-JAM-AC Document1 Filed 04/01/19 Page 102 of 145

th

10
11
12
13
14
15
16
17
18
19
20
21
22
23
(24

25

27

28

10

 

 

THE DEFENDANT: I understand the order.

THE COURT: And, of course, with respect to the rap
sheets, the court is going to take a look at them. The
court itself will take a look at them and make a record
with respect to the rap sheets, make sure they're
memorialized in some way.

It's a practice that courts engage in often, to
determine whether or not there is anything in there, within
the relevant dates of the incident, that should have been
turned over to you which would have ~~ could have been used
to impeach these individuals.

All right?

THE DEFENDANT: Thank you, Your Honor.

THE COURT: All right. So, Mr. Grace and
Mr. Sternfeld, you know what your responsibilities are.

MR. STERNFELD: Yes.

THE COURT: What date would you guys like?

MR. STERNFELD: Well, I'm going to start a trial

probably on the 28th or 29th at the Airport court. Do you

want to come back on the 22nd of October?

THE COURT: How about that, Mr. Grace?

MR. GRACE: That's fine.

THE COURT: Can we do it at 8:30?

MR. STERNFELD: Your Honor, I'm going to put that
clearly in my file. I do apologize to the court.

THE COURT: I understand, it's not like you.

So Mr. Hayes is ordered out for that date, if

you will.

 

REPRODUCTION PER GOVERNMENT CODE SECTION 69954(D) ONLY

 

 
Case 2:19-cv-00563-JAM-AC Document1 Filed 04/01/19 Page 103 of 145

10

il

12

13

14

15

16

17

16

23

24

25

26

27

28

 

//
//

THE

THE

MR.

THE

MR.

THE

il

BAILIFP: Yes.

DEFENDANT: Thank you, Your Honor.

GRACE: October 28, Your Honor?

COURT: The 22nd; wasn't it, Madam Reporter?
REPORTER: The 22nd.

GRACE: Thank you.

COURT: We'll stand in recess.

 

 

REPRODUCTION PER GOVERNMENT CODE SECTION 69954(D) oNnLy

x

 
Case 2:19-cv-00563-JAM-AC Document1 Filed 04/01/19 Page 1040f145 12

10
ll
12
13
14
15
16

17

19
20
21
22
23
24
25
26

27

28

 

 

CASE NAME: PROPLE VS. HAYES
CASE NO.: BA197149-01

LOS ANGELES, CALIFORNIA THURSDAY, OCTOBER 22, 2015

DEPARTMENT NO. 107 HON. GEORGE G. LOMELI, JUDGE
REPORTER: | CHRISTINE TAYLOR, CSR NO. 6373
TIME: 8:55 A.M.

APPEARANCES:

Defendant Henry Hayes, present with counsel,
Richard Sternfeld, Deputy Alternate Public
Defender; Robert Grace, Deputy District
Attorney, representing the People of the

State of California.

(The following proceedings were held

in open court:).

THE COURT: Let me call the matter of the People
versus Henry Hayes. Mr. Hayes is present in court,

Mr. Sternfeld on behalf of Mr. Hayes, and Mr. Grace on
behalf of the People.

A couple of issues that we have to address that
I put it over from October 2.

First of all, the DA -- excuse me, the defense
was to recheck their file regarding any interviews that may
have taken place with the two witnesses in question that
Mr. Hayes was inquiring about.

| Let me ask you, Mr. Sternfeld, did you have an

opportunity to do that?

 

REPRODUCTION PER GOVERNMENT CODE SECTION 69954(D) ONLY

 

 

 
Case 2:19-cv-00563-JAM-AC Document 1 Filed 04/01/19 Page 105 of 145 13

 

1 MR. STERNFELD: I did, Your Honor. “My paralegal,
2 Mr. Torres, and I went through our system that categorizes
3 investigation requests and investigation reports with
4 regard to Ms. Woods, who is the witness at issue.
5 I don't remember the other witness. If the
6 court could refresh my recollection, if the court has that
7 written down.
8 THE COURT: Well, I have Ms. Woods.
9 MR. STERNFELD: Okay.
10 THE COURT: Who is the second one, Mr. Grace, do you
11 know? Do you recall?
12 MR. GRACE: Umm, it may be Talika Byers, but I'm not
13 sure.
14 THE COURT: Mr. Hayes?
15 THE DEFENDANT: No, it was only the one. It was only
16 Francesca Woods who was in question.
17 - THE COURT: All right.
18 MR. STERNFELD: So we did take the time to look
19 through our file with respect to the investigation reports
20 and the investigation request. There was nothing in there
21 with respect to Ms. Woods.
22 I did obtain a copy of her testimony at trial,
23 where Mr. Grace put her on to identify a relationship she
24 had with Mr. Hayes, and that. consisted of what would,
25 arguably, be sex for money, and a completely non-sexual
26 relationship that would be characterized as a friendly
27 relationship, or a relationship wherein Mr. Hayes was
28 concerned about her, taking her to lunch or dinner and

 

 

 

REPRODUCTION PER GOVERNMENT CODE SECTION 69954(D) ONLY

Po
 

Case 2:19-cv-00563-JAM-AC Document 1 Filed 04/01/19 Page 106 of 145

nN

10

11

12

13

15
16
17
18
19
20
21
22
23
24

25

 

14

 

 

talking to her, nothing to do with any type of sexual
encounters. J mean, that was part of the relationship, but
there were also non-sexual parts of the relationship.

And Ms. Polen was the individual lawyer who
cross-examined her, and some of the testimony certainly was
favorable to us in terms of how Mr. Hayes treated her, some
of it obviously could have been negative with respect to
the issue of Mr. Hayes being married and allegedly seeking
other types of sexual encounters outside the marriage.

| In any event, I didn't find anything that we
did in order to independently investigate whatever
statements she made to the People before trial.

The other issue was that in a civil suit that
Mr. Hayes apparently filed with respect to the issues
regarding payments that were made on the insurance policy,
the life insurance policy that his wife had, there was
evidence that we had before the trial that was turned over
by the People with respect to a claim, or an inquiry that
Mr. Hayes made with regard to that policy. Tt was a
one-time inquiry.

And we did not have any information at that
time, I believe, that had to do with the family of
Mr. Hayes's wife, the grandparents of one of the victims,
the child, or the parents of Mr. Hayes's wife.

The parents of Vangela Hayes did make a claim
and they were paid on the insurance policy, I think it was
a total of $160,000.

THE COURT: All right.

 

REPRODUCTION PER GOVERNMENT CODE SECTION 69954(D) ONLY

 

 
IO

10
ql
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

Case 2:19-cv-00563-JAM-AC Document 1 Filed 04/01/19 Page 107 of 145 15

 

 

MR. STERNFELD: We did not have any information about
that at the time, and the evidence I have of that is
Mr. Hayes obtained that apparently through a civil lawsuit,
and the file that. we provided to Mr. Hayes, according to
Mr. Hayes, did not contain those documents. .

So those are the representations I can make to
the court.

THE COURT: All right. And the other issue had to do
with respect to -- I believe Mr. Hayes was inquiring about
Ms. Woods and whether or not there was anything in terms of
discovery regarding her criminal record.

And, Mr. Grace, I've had a chance to look at
what has been presented to this court, and it looks like a
history of her criminal record, a rap sheet, if you will.

What is your position with respect to the
criminal record?

MR. GRACE: Your Honor, my position would be that
anything prior to the trial, which I believe was in the
year 2003 --

THE COURT: Yes.

MR. GRACE: -- would be discoverable to the
defendant.

THE COURT: Yes.

MR. GRACE: And I believe that the court can redact
information related to, you know, addresses and things of
that nature, and that he could get sust the facts of the
convictions.

Tt's my recollection that defense counsel was

 

REPRODUCTION PER GOVERNMENT CODE SECTION 69954(D) ONLY

 

 
 

 

Case 2:19-cv-00S@MIAM-AC Document 1 Filed oo Page 108 of 145 16

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

 

aware that Ms, Woods had suffered convictions related to
prostitution, misdemeanor prostitutions, and that felony
conviction for possession of a controlled substance.

| THE COURT: Right. And that's what this court was
able to see from the criminal record, that most of the
convictions .have to do with prostitution and/or 11350 of
the Health and Safety Code.

The one conviction that I see may go to moral
turpitude appears to have occurred sometime in 2009 --

MR. GRACE: That's correct.
THE COURT: -- well outside the relevant dates with
respect to the trial in this matter.

So with respect to what exists prior to the
trial, the information that may have existed has to do with
11350s and 647 (b)s, prostitution, and that's all we have;
everything thereafter is irrelevant.

Yes, sir?

THE DEFENDANT: No, that's perfectly fine, Your
Honor.

My specific concern is a document, also, I
shared with Mr. Sternfeld upon his visit with me yesterday.
The district attorney did do an interview with Ms. Woods
and memorialized that with an investigation report.

That investigation report, I did -- as I shared
with Mr. Sternfeld, again, was not turned over to myself
until March 15 of this year. And Mr. Sternfeld also ~-
that was not part of the defense record.

My position with the rap sheet deals with her

 

REPRODUCTION PER GOVERNMENT CODE SECTION 69954(D) ONLY

 

 
 

Case 2:19-cv-00563-JAM-AC Document1 Filed 04/01/19 Page 109 of 145 17

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

26

 

 

allegations at trial, as well as in that investigation
report, as to times in which she alleges that I visited her
or she was apparently incarcerated.

So there is conflict there, because, again, at
no time did I ever visit Ms. Woods; and, again, my
recollection of her is void.

MR. STERNFELD: Your Honor, I did talk to Mr. Hayes
about the report that was generated, apparently, by the
DA's office, and I didn't have any independent recollection
if we had that report. I told Mr. Hayes that he should
represent to the court that he obtained it independently of
our file. That's what he's saying.

Since we turned over our entire file to
Mr. Hayes, and he indicates to me, and he's indicating to
the court, I believe, that he did not have -- or we did not
have that investigative report by the DA's office, I can
only tell the court that I haven't looked through che
entire file again, but he indicates that we were not in
possession of that at the trial or prior to trial with
respect to the DA's office interviewing her.

| And if we did have that and she did make
allegations of having Mr. Hayes put money on her books or

visiting her while incarcerated, we certainly probably

"would have made an attempt to find out if, in fact, that

was. true; that if, in fact, we could trace any deposits
that were put on the -- on Ms. Woods', you know -~
' THE DEFENDANT: Trust account.

MR. STERNFELD: -- trust account, Or account at the

 

REPRODUCTION PER GOVERNMENT CODE SECTION 69954(D) ONLY

 

 
 

Case 2:19-cv-00563-JAM-AC Document 1 Filed 04/01/19 Page 110 of 145 18

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

county jail, or if he visited her, we would be able to

subpoena those documents, and I'm sure we probably would

-have done that if we had that kind of knowledge.

But I don't have my file in front of me. It
would take me a fairly long time to see if we even had that
investigative report generated by the DA's office.

THE COURT: Mr. Grace, do you have anything to add?
MR. GRACE: No, Your Honor.

This witness was thoroughly questioned and
interviewed and the circumstances of her relationship with
Mr. Hayes were well known to the defense, and the fact that
Mr. Hayes had had contact with her.

He was a minister, and he had contact with her
both inside and outside of jail, so I don't think the facts
regarding that were. not known to either the defense or the
prosecution or that there had not been ample discovery
turned over about Ms. Woods, because she was --

Again, she was not a percipient witness, she
didn't know anything about the matters related to the
inurder, she was a collateral witness only on the issue of
motive. |

THE COURT: All right. Anything to add, Mr. Hayes?
THE DEFENDANT: Yes.

Well, again, the issue that I'm having is
because Ms. Woods stated to the District Attorney's office
that she, at some point prior to her interview with them in
2003, had a roommate by the name of Sheri McMillan, who

made a representation that she was my daughter's aunt, and

 

REPRODUCTION PER GOVERNMENT CODE SECTION 69954(D) ONLY

 

 
Case 2:19-cv-00563-JAM-AC Document1 Filed 04/01/19 Page 111 of 145 19

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

that the family allegedly gave this Ms. McMillan a dress
belonging to my daughter.

And that raised a red flag in respect of this
coincidental contact with Ms. Woods and Ms. McMillan,
bringing to the point that: A, this is not Teanna's ~~ was
not Teanna's aunt; B, that, there was a highly probable
connection of influence by the Harris family, or someone on
that side of the prosecution table, to elicit this
information from Ms. Woods.

Because, again, as I'm testifying to this court
today, and as I testified and conveyed to my trial counsel,
I have no recollection of any relationship with this woman
at all, and that's where I'm -- what I'm standing on today,
and did before trial.

THE COURT: The thing is, Judge Ito, who basically
made the order to both counsel to check their files with
respect to the discovery he sought, is seeking -- this
court is following up on that, and what this court is able

to glean from the comments by both counsel is there is

nothing to be turned over.

Mr. Sternfeld has checked his file. There is
nothing to be turned over with respect to the discovery you
seek, as well as with the rap sheet we discussed. The
court has had an opportunity to look at the rap sheet.

I understand what your argument is, but, again,
it doesn't really go to discovery. Unless there is
something else that I'm missing here in terms of discovery,

there is nothing to be turned over.

 

REPRODUCTION PER GOVERNMENT CODE SECTION 69954(D) ONLY

 

 
 

10
11
12
13
14
15
16
17

18

19.

20
21
22
23
24
25

26

27

28

Case 2:19-cv-00563-JAM-AC - Document 1 Filed 04/01/19 Page 112 0f 145 . 20

 

 

I've ordered already, the court reporter, at
least I'm making the order, that you get copies of today's
transcript, the proceedings, and the ones that occurred on
October 2, 2015.

But that's what we have. There's nothing more
to investigate regarding the discovery that you're seeking.

THE DEFENDANT: Well, I understand that. Yes, that
was my primary issue.

THE COURT: Okay.

THE DEFENDANT: And, again, it's very ironic.

And my issue is, too, Your Honor --

THE COURT: Yes?

THE DEFENDANT: -- in post-conviction, I had a death
penalty case, and for a death penalty case to transpire and
for witnesses not to be fully vetted by both -- you know,
Mr. Grace is contending that he fully vetted Ms. Woods,
that being known to my defense -- not fully vetting a
witness who has come in and has something to do with my
life on a death penalty case is disturbing.

THE COURT: Okay.

THE DEFENDANT: Again, that's where I'm standing, as
far as the constitutionality of certain aspects that I'm
raising in my habeas corpus.

THE COURT: Right.

THE DEFENDANT: And it goes to -- that goes to the
issue of her credibility and what she's saying and what
she's alleging.

I'm .just bringing my post-conviction around to

 

REPRODUCTION PER GOVERNMENT CODE SECTION 69954(D) ONLY

 

 
 

 

10

1i

12

13

14

16

17

18

19

20

21

22

23

25

26

27

28

Case 2:19-cv-00563-JAM-AC Document1 Filed 04/01/19 Page1130f145 21

 

 

line up with what the U.S, Supreme Court has announced.

THE COURT: Did Judge Ito ever rule on your habeas
corpus on it?

THE DEFENDANT: Yes.

THE COURT: And so I understand what you're arguing,
but there's nothing more than this court can do at this
point.

THE DEFENDANT: I understand.

THE COURT: You're just trying to explain --

THE DEFENDANT: The rap sheet. And as long as
everything is on the record, I'm satisfied.

THE COURT: And you'll get copies of the transcripts
as soon as they're ready.

THE DEFENDANT: And the rap sheet has?

THE COURT: There is nothing there to be turned over.

IT mean, the only one that I really saw that
you're not aware of, and it's a burglary conviction, but
that occurred in 2009, outside the relevant dates of this
trial.

THE DEFENDANT: I understand. But my issue is was
she, in fact, incarcerated in 1996. That's clearly -- the
rap sheet is going to give that information.

THE COURT: Well, you know what? She did some time
on this.

Mr. Grace, do you know?

MR. GRACE: Your Honor, of course you know that the

‘rap sheet doesn't necessarily --

THE COURT: It doesn't. And that's my problem,

 

REPRODUCTION PER GOVERNMENT CODE SECTION 69954(D) ONLY

 

 
Case 2:19-cv-00563-JAM-AC Document 1 Filed 04/01/19 Page 114 of 145 22

10.

11
12
13
14
15
16
17

18

19

20

21

22

23

24

25

26

27

28

 

 

because it won't really indicate whether she was in custody
or not. It will show you that she was convicted and that
she may have been done some time.

What year are you talking about? 1996?

THE DEFENDANT: 1996.

THE COURT: All right. We're in 1998, and I'm
looking at she served some time in 1998, 1997, 1996, she
did five days; but, again, it doesn't tell you the exact
dates, what you're looking for. |

That's all I have. She did five days and was
placed on 24 months probation for a prostitution
conviction.

THE DEFENDANT: Like I say, under Penal Code Section
1325 and Penal Code Section 13102, it's pretty much clear
that the data is only limited to --

THE COURT: Right. And that's all I have with
respect to the date that you're asking about, 1996 -- the
year, I should say.

THE DEFENDANT: For the record, can we verify this is
the same Francesca Woods with her date of birth?

THE COURT: I'm looking at a photograph of her. It
appears to be the individual. Obviously, I'm not familiar
with the photograph, but just looking at the indicia with
respect to the description and so forth.

THE DEFENDANT: For the record, just to verify --
and, again, that does not look like the Francesca that ~-
that's what I'm saying.

o

THE COURT: She may look different when she's

 

REPRODUCTION PER GOVERNMENT CODE SECTION 69954(D) ONLY

 

 
Case 2:19-cv-00563-JAM-AC Document1 Filed 04/01/19 Page 115 of 145 23

10

11

12

13

14

15

16

17

19

20

21

22

23

24

25

26

27

28

 

 

working, because she obviously has a number of prostitution
convictions.

Mr. Grace, can you shed any light on this
issue?

MR. GRACE: It is the People's representation that
this is the one and same Francesca Woods based upon the
prostitution convictions that we were aware of back at the
time of the trial.

Again, we want to make sure that that --
Mr. Hayes doesn't have any identifying information on this
person so that he can make contact with her, under the
rules, but as far as -- I can represent to the court that
this is the one and the same person.

THE COURT: Who appeared in the trial as a collateral
witness? |

MR. GRACE: Yes.

THE DEFENDANT: Under 1054.1(f£), the only thing I'm
not allowed is their address and telephone number.

THE COURT: That may well be, sir, but your question
was whether it's the same individual that appeared in
trial, and the representations made by the prosecution, as
an officer of the court, he has stated it's the same
individual who appeared and testified as a collateral
witness.

So you're not entitled to -- you're right,
you're citing the right section, but you're not entitled to
the information in the rap sheet or the criminal history.

THE DEFENDANT: I know. All I'm asking for is the

 

REPRODUCTION PER GOVERNMENT CODE SECTION 69954(D) ONLY

 

 
 

fO

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 2:19-cv-00563-JAM-AC Document1 Filed 04/01/19 Page 116 of 145 24

 

THE

MR.

THE
him?

MR.

THE

THE

THE

THE

THE

MR.

MR.

THE
MR.

//

//

 

date of birth.

COURT: Counsel? I think that that probably is

not a problem, in terms of --

GRACE: Yeah, you know, if the court feels that

that 1S proper --

COURT: Yes, I -- do you want me to give it to

GRACE: If the court would do so.
COURT: Do you want to write this down?
DEFENDANT: Yes, Your Honor.
COURT: February 18, 1962.
DEFENDANT: Thank you, Your Honor.
COURT: You're welcome.

All right. Thank you, gentlemen.
GRACE: Thank you, Your Honor.

STERNFELD: Thank you, Your Honor. If you need

anything else or something comes up, just contact me.

COURT: Mr. Grace, do you want this back?

GRACE: Yes, Your Honor.

 

REPRODUCTION PER GOVERNMENT CODE SECTION 69954(D) ONLY

 

 
 

10
11
12
13
14

15

17
18
19
20
21
22
23
24
25
26
27

28

Case 2:19-cv-00563-JAM-AC Document 1 Filed 04/01/19 Page 117 of 145

 

 

SUPERIOR COURT OF THE STATE OF CALIFORNIA
FOR THE COUNTY OF LOS ANGELES

DEPARTMENT NO. 107 HONORABLE GEORGE G. LOMELI, JUDGE

THE PEOPLE OF THE STATE OF CALIFORNIA,

PLAINTIFF,
O01 HENRY CEPHUS HAYES, REPORTER'S
CERTIFICATE

)
)
)
)
vs: ) NO. BA197149
)
)
)
DEFENDANT. )
)

 

I, Christine Taylor, Official Reporter of the
Superior Court of the State of California, for the County

of Los Angeles, do hereby certify that the foregoing pages,

1. through 24, inclusive, comprise a full, true, and correct

transcript of the proceedings held in the above-entitled

matter on October 2 and 22, 2014,

Dated this 26th day of October, 2015.

 

CHRISTINE TAYLOR, RPR, CRR, CSR NO. 6373
OFFICIAL COURT REPORTER

 

 

 
 

Case 2:19-cv-00563-JAM-AC Document1 Filed 04/01/19 Page.118 of 145

 

7

 

Pv peu ae Ue ede gana be igi Se, Se Ee eee ae FETE Cae ee Fe eee ee ee CONSE CE ROC earTURieT area

 

   
 

TPN IE ete

 

 

 

Fee

Ee

 

 

 

 

TS

Moen Ld Dee bert ae ea ea

 

    

Es
He By
ia

a

Ea wre

 
  

Seales SES

bn
re

 

 

 
a

 

 

 

“Case 2:19-cv-00563-JAM-AC Document 1 Filed 04/01/19 Page 119 of 145

 

 

 

 

 

 

 

3910
i R i HRD MET WITH HIM FACE TO FACE TO TALK
2 BBOUT THE BENEFITS, AND THEN AFTER THE DETECTIVE EAD
3| TOLD ME THAT --
4 0 WELL --
5 MR, STERNFELD: I AM GOING TO -- SORRY,
6 | YOUR EONOR.
7 THE COURT: SUSTAINED.
4 NEXT QUESTION.
9 TEE WITNESS: OKAY.
io | 0 BY MR. GRACE: YOU INDICATED THAT YOU MET
11 | WITH THE DEFENDANT, HENRY HAYES?
i2 BR UH-HUH, YES |
13 O7 BND AT TERT MEETING DID YOU DISCUSS AGAIN
1a | THE -- THE TERMS OF THE POLICY?
1s zB YES
16 Q OKAY
7 END ULTIMATELY DID THE -- WAS THE DEFENDANT
13 | ALLOWED TO COLLECT ON THE POLICY AT ANY POINT?
19 MR. STERNFELD: OBJECTION. BEYOND THE KNOWLEDGE
20 | OF THIS WITNESS' TESTIMONY
21 TEE COURT: REPERASE THE QUESTION. FOUNDATION
22 | QUESTION
23 0 BY MR. GRACE: WOULD YOU HAVE BEEN THE
94| PERSON WHO WOULD HAVE HAD TO SIGN OFF OR APPROVE FOR
05 | BNYONE TO COLLECT ON THE ACTUAL INSURANCE POLICY?
26 | RB -NO. = WOULD HAVE SIGNED A CLAIM FORM, BUT
27 | ONCE THE CLAIM IS

 

 

 

26 THEY HANDLE IT FROM THERE.

SUBMITTED TO THE INSURANCE COMPANY,

 

 

 

 

 

 

 

 

 

 

 

 

acm)

 
“Case 2:19-cv-00563-,JAM-AC Document 1 Filed 04/01/19 Pag

be

~}

oD

e1200f145.

 

 

 

 

 

 

 

 

 

 

 

 

391]
Q OKAY.
SO SOMEONE WOULD HAVE HAD TO GET A
SIGNRTURE SIGN-OFF FROM YOU AS & FIRST STEP TOWARD
COLLECTING ON THE POLICY?
B, YES.
O ALL RIGHT.
DID YOU EVER SIGN ANY SUCH FORM FOR THE
DEFENDANT, HENRY HAYES, FOLLOWING YOUR MEETING WITH

HIM REGARDING THE POLICY?

THAT YOU

FOR THIS

 

 

eee eee,

 

 

YOU

BR I DON'T THINK SO, NO.

Q AND THAT WAS AFTER BR CONVERSATION
HRD WITH LOS ANGELES POLICE DEPARTMENT DETECTIVES? -

B THAT'S CORRECT.

MR, GRACE: THANK YOU, YOUR HONOR.

I DON'T HRVE RNY FURTHER QUESTIONS

WITNESS

THE COURT: MR. STERNFELD

MR. STERNFELD: YES.

CROSS-EXAMINATION

BY MR. STERNFELD:

Q GOOD MORNING, MISS MORGAN.

BR GOOD MORNING.

QO WORKING BACKWARDS B&R LITTLE BIT, bo
REMEMBER WHEN YOU MET WITH MR. HAYES, THE DAY

MET WITH HIM?

A I REMEMBER THE MEETING,

THAT YOU

 

 
 

epee ee a emery tee mete tee et epee one er er ae tee eee ee ee es
(ee SE ts

“Ease 2:19-cv- 00563: JAM -AC Document1 Filed 04/01/19 “Page 731 of 1450

i

 

 

 

 

 

- 3912
1 Q OKAY.
2 DO YOU REMEMBER WHAT DAY IT WAS IN
ene
3| RELATIONSEIP TO THE 30TE OF BUGUST?
4 B NO, I DON'T
5 Q OKBY
6 B IT WAS WITHIN A FEW DAYS.
7 O BLL RIGHT
€ AND WHEN YOU MET WITH MR, EAYES, EE SEEMED
9| TO BE POLITE TO YOU?
“10 Bb YES.
11 0 AND HE WAS -- SEEMED TO BE RATHER CALM? EE
12 | WASN'T RUDE IN ANY WAY?
i3 BR THAT'S CORRECT.
i4 Q HE WES ATTEMPTING TO FIND OUT WHAT
— 15 | BENEFITS, IF ANY, HIS WIFE #ZRD HAD; T

16 A THAT'S CORRECT.

i7 Q WHEN WE SPEAK ABOUT BENEF

I-1

TS, IS If FRIR TO

a

16 | SAY THAT AN EMPLOYER OF YOUR COMPANY WOULD HAVE HEALTH

ZO A YES.
21 Q AND WOULD THAT BE BS BR RESULT OF ACTUALLY

5
22 JUST BEING AN EMPLOYEE OF YOUR COMPANY?

23 A (WO AUDIBLE RESPONSE, )
24 Q THAT WOULD BE PROVIDED AS A GROUP POLICY?
25 A YES, BUT INDIVIDUALS HAVE AN OPTION TO SIGN

26 UP FOR

it

 

T OR NOT, BECAUSE THERE IS SOME PORTION THAT

27 THEY PAY

 

 

 

 

 

 
-

u)

Or

~!)

co

= te tee te ee ee en OOF

Diet Be corn et et rey ae me ere ne og PE ote fatg pet fee edes olay we

Case 2:19-cv- 00563- JAM. -AC Document 1 "Filed 04/01/19 Page 122 of 145

 

3913

0

OKAY.

BND THE OTHER BENEFITS THAT SOMEBODY MIGHT
ERVE HAVE TO DO WITH INVESTMENTS, YOU KNOW, MAYBE A
401K OR SOMETHING OF THAT NATURE?

BR YES.

 

Q AND ALSO, AS A MATTER OF COURSE, AN

INDIVIDULL THAT WORKS FOR YOUR COMPANY IN THEE CAPACITY

TREAT MISS HERYES DID, WOULD THEY HAVE A LIFE INSURANCE

POLICY AS AN AUTOMATIC EMPLOYEE JUST BY BEING EMPLOYED
THERE?

Bb YES

Oo AND WOULD THAT POLICY BE ONE TIMES THE

“res

ENNUAL SALARY OF AN INDIVIDUAL?

 

 

 

A YES.
QO ALL RIGHT.

 

TF YOU WANTED TO IN

SMBRLL PREMIUM, YOU COULD GET MORE LIFE INSURAN

TREAT CORRECT?

 

 

 

 

A YES.
0 BND SHE DID TEAT IN THIS CASE?
BB YES
0 ND IT WES FOUR TIMES THE POLICY --
z YES
0 EXCUSE ME. FOUR TIMES THE ANNUAL SALARY?
BR YES.
0 ALL RIGHT
WHEN MR. HAYES WAS SPERKING WITH YOU, HE

WAS SPBAKING ABOUT A VARIOUS -- ABOUT VARIOUS THINGS,
“Case 2: 19-cv- 00563-JAM “AC Document L “Filed 04/01/19 Page 123 of 145,

1

GJ

cn

LO

 

en

ene ncaa TRO dO ptm teem went teeter te re oe peers eg etm cer ea ot ey ed oe: batew ee ot: 18 6 at eee tere. .
=e. 27 et tose eee tebe pete en

INCLUDING IF YOU HAD ANY KNOWLEDGE 2B

RBOUT HIS WIFE'S PROPERTY; is

i I BELIEVE SO, YES.
Q AND HE WANTED TQ KNOW ABOUT THE PROTOCOL
OP -- I KNEW I WOULD USE THAT WORD CORRECTLY SOME
DAY -- THE PROTOCOL TO GET THE PROPERTY, TO OBTRIN THE
PROPERTY?
aR YES
a AND HE WES MBKING AN INQUIRY ABOUT IN

GENERAL WHEAT HER BENEFITS MIGHT BE?

Gg

YES.

re
r

Q ALL RIGHT.

 

 

 

 

 

SOMETIMES IN YOUR EXPERIENCE ARE THERE

FUNERAL EXPENSE POLICIES

 

 

B, I BELIEVE S50
Q OKAY.
AND WAS THERE SOMn INQUIRY BY MA. HAYES
ABOUT THAT?
Py I DON'T REMEMBER OFFHAND. ‘THERE COULD .

iAVE
BEEN.

 

 

 

 

 

 
 

Nm he

lo

te
wo oO ~J ay qn

ht

fh NO
NM

Cd

RQ

ao

Case 2: 19- -CV- 00563- JAM -AC Document 1 Filed 04/01/19 Page 124 of 145

 

3915

 

Q OKAY.

HE -- I

BND BECAUSE YOU ARE FAMILIAR WITH

GUESS LANGUAGE OF THE POLICIES AND TEE PROCEDURES THRT

NEED TO BE FOLLOWED THROUGH, YOU WERE SPE

q AKRING TO HIM
ABOUT BALL OF THAT?
A YES
QO AND DID YOU INDICATE TO HIM AT SOME POINT
THAT THE INITIAL PROCESS THAT NEED

S TO BE DONE IS SOME

CLAIM FORMS HAVE TO BE EITHER SENT TO HIM OR HE HAS

 

3}

GOT TO SIGN SOME CLAIM FORMS AT THE OFFICE?

A YES. THAT WOULD BE FOR THE LIFE INSURANCE
PART OF THE BENEFITS. _

QO | OKAY.
TERMS
SRY BENEFITS. WHEN OBVIOUSLY SOMEBODY

TAL OR IN THE

If In FACT SOMEBODY PASSES AWAY, WOULD &
SPOUSE OR A CHILD OF THAT EMPLOYEE MAYBE HAVE COBRA
INSURBNCE WHERE THE INSURANCE, THE HEALTH. INSURANCE,
WOULD EXTEND FOR A PERIOD OF TIME?

B YES,
QO AND YOUR COMPANY ADMINISTERS THAT AS WELL

OR DIRECTS THE PERSON, THE SPOUSE OR THE RELATIVE OR

 

 

WHAT!

we

VER, IF THEY BRE COVERED, TO FACILITATE
OF COVEREGE?

A YES.

 

 

 

 

 

 

 

 

 

 

 

 
 

BO

Ww)

an

ov

18

N ie) hr re
No an Oo Oo

tw
tw

 

 

 

 

NS AEDS

Case 2:19-cv-00563;JAM-AC Document1 Filed 04/01/19 Page 125 of 145
| 3916

s

}

Oo

THi

im

77 NORMALLY WHAT HAPPENS -- I AM SURE

BECAUSE YOU ARE A VERY BUSY PERSON, YOU HAVE PEOPLE
TERT WORK UNDER YOU -- WEEN YOU GET
SOMEBODY IN YOUR HOSPITAL THAT

DIED OR HAS QUIT, DO YOU NORMALLY WRIT FOR SOMEBODY To
CONTACT YOU? LET'S SAY, IN THE EVENT SOMEBODY HAS

PASSED AWAY, A FAMILY MEMBER WOULD GENER

+

YOU, MAKE AN INQUIRY ABOUT TEE BEN

A. YES.
Q OKAY.

AND SO IN YOUR MIND THIS WAS NOT AT ALL

UNUSUAL THAT SOMEBODY UNFORTUNATELY WHO WAS EMPLOYED

BY YOUR EOSPITAL PASSED AWAY, THAT KR FAMILY MEMBER, BE

IT A SPOUSE OR AMNOTEER RELATIVE, CONTACTED YOU,

CORRECT?
A THAT'S CORRECT.
Q BLL RIGHT.

a —

THIS {f IMAGINE CAN BE B&B COMPLICATED
PROCEDURE FOR LAYMEN, PEOPLE LIKE MYSELF, OTHER PEOPLE

TEAT REALLY DON'T KNOW THE SPECIFICS OF WHAT TO DO AND

 

 

How TO GO ABOUT FACILITATING OBTAINING BENEFITS? Is
THAT FEIR TO SAY?
A I CAN'T REALLY JUDGE HOW SOMEONE ELSE WOULD

PERCEIVE IT TO BE.

0 IN YOUR EXPERIENCE WHEN PEOPLE COHE

THEY FRIRLY IGNORANT ABCUT WHAT TO DO AND YOU BARE

 

 

 

THERE TO HELP THEM AND ASSIST THEM?

B YES.

 

 

 

 

 

 

 

 
 

 

 

 

Case 2:19-cv-00563-JAM-AC Document1 Filed 04/01/19 Page 126 of 145 oo

 

 

 

 

3917
_

‘ Q I MEEN, THAT IS PART OF YOUR JOB?

3 A YES.

3 0 AMONG OTHER THINGS?

é B YES.

5 Q OKAY.

6 AND AT SOME POINT AN ACTUAL CLAIM OR THE

NT OFF TO WHAT ONE WOULD TERM A

@| CARRIER, THE INSURANCE CARRIER?

3 BR YES
10 Q THEY ULTIMATELY MAKE A DECISION IF THERE Is
11 | ANY ISSUE ABOUT BENEFI

TS TO Be PAID, INCLUDING LIFE

12 INSURANCE? YOU DON'T MAKE THAT DECISION?

13 B THAT'S CORRECT.

14 QO £LL RIGHT.

15 BUT ON OCCASION, I IMAGINE, AS IN TEIS
16 PARTICULAR CHSE i

, WHEN YOU GOT A PHONE CALL AND You

, THEY INDICATED TO YoU

 

18 THAT THHY WANTED YOU TO PUT A HOLD ON THE WHOLE

20 zB THAT'S CORRECT.
21 Q ALL RIGHT.
22 BND THEN YOU TOOX IT UPON YOURSELF, BASED

 

 

 

 

 

 

 

23 UPON THETR COMMUNICATION TO YOU, TO IN FACT DO TRAT?

 

24 A YES.

25 Q OKAY.

26 DOS THAT HAPPEN ON OCCASION?
27 B, I DON'T THINK THAT

HAS EVER HAPPENED IN MY

N
Oo
tl
a
ae]
i
oO
Ke
CI
=
O
tj

 

 

 

 

 

 

 

 
 

 

 

 

ja

-

we

 

IN
an

Nm
~l

~

pty theres ree

 

 

 

 

“Case 2:19-cv-00563-JAM “AC Document 1 Filed j04/01/19 “page 127 0f 145
3918
~
Q OR IS THERE A HOLD PLACED SOMETIMES ON THE
PRPERWOREK, IRRESPECTIVE OF WHAT REASON?
B I CAN'T RECALL ANOTEER OCCASION
Q WHEN YOU RAD CONTACT WITH MR. HAYES

AK i WORK?

A (NO AUDIBLE RESPONSE. )

Q OR SEND HIM SOME FORMS?

A i PROBABLY WOULD HAVE SAID THAT.

Q AND THEN AT SOME POINT LATER ON, AFTER YOU

EAD THE MEETING WITH HIM, DID YOU SPEAK TO HIM OVER

QO BND DID YOU INDICATE TO HIM OVER THE

J

ELEPHONE THAT THERE WAS A HOLD PLACED ON THE CLAIM.

FORMS AND EITHER GET BACK TO ME AT A. LATER POINT OR I

WILL CONTACT YOU IF THERE IS ANY CHANGE?

 

 

 

BR I DID INFORM HIM ABOUT THE HOLD.
QO BND EE UNDERSTOOD THAT?
AL YES.

 

MR. STERNFELD: OKAY.

 

MR. STERNFELD; MAY I HAVE JUST ONE MOMENT

-~f

JUDGE?

 

 

 

 

I
mr
tt
QO
O
a
rx
a]
OQ
rd
¥
re)
ae
I
—_
wt
tt
Ww

 
i

ho

Cd

cn

oO’

am

tO

17

18

19

nh
OH

ND
am

Case 2:19-cv-00563-JAM-AC Document 1 Filed 04/01/19 Page 128 of 145

3919

4

(DISCUSSION HELD OF

tt}
te) -

TE
RECORD BETWEEN DEFENSE

COUNSEL.)

Q BY MR, STERNFELD: I THINK YOU SAID on
DIRECT EXAMINATION, WHEN MR. GRACE WAS ASKING YOU SOME
SOME POINT ONE OF MISS HAYES!
FAMILY MEMBERS, I BELIEVE YOU SAID BR SISTER, CONTACTED

YOU OR CONTACTED YOUR OFFICE?

A NO. WHAT I HAD SAID WAS THAT HER
SUPERVISOR CONTACTED ME AND TOLD ME THAT ONE OF

Q MAYBE IT MISUNDERSTOOD YOU. I THOUGHT ALSO

YOU INDICATED, AND MAYBE I AM

AT SOME POINT, MAYBE NOT ON TEE

2
30TH OF BUGUST OF 1992, OR SHORTLY THEREAFTER, TH:

ONE OF MISS HAYES! SISTERS ACTUALLY CONTACTED

 

YOU OR
YOUR OFFICE REGREDING THE LIFE INSURANCE POLICY OR THE

BENEFITS?

DO YOU KNOW IF

rr

HAT HAPPENED?

THE WITNESS: I NEVER TALKED ABOUT IT BEFORE, BUT

AT ONE POINT HER FAMILY DID CONTACT ME.

Q BY MR. STERNFELD: OKAY.

DO YOU REMEMBER WHEN THAT WAS?

 

 

 

 

rea yer

— d

 

 
 

we

ho

in

ON

~)

ao

O

10

Poo
Ww oN

~
i>

t
qn

N)

N
Nm

N
ow

 

 

 

Case 2:19-cv-00563-JAM-AC Document1 Filed 04/01/19 Page 129 of 145

 

 

 

 

 

 

 

 

 

 

 

 

3920
~

BR SOMETIME, YOU KNOW, WITHIN A WEEK OR TWO, I
IMAGINE

Q OKAY

B I DON'T KNOW SPECIFICELLY

O AND IF YOU KNOW, CAN YOU TELL US WAS THE
BENEFITS PACKAGE, THAT ITS TO SEY, THE LIFE INSURANCE
POLICY, WES THET EVENTUALLY PAID GUT BY THE CARRIER?

B I DON'T KNOW IF IT EVER WAS

Q YOU DON'T KNOW IF THERE WAS A CLAIM MADE BY
SOMEBODY OTHER THAN MR. HAYES, SOMEBODY IN MISS HAYES'!
FAMILY, HER RELATIVES, LIKE HER SISTERS OR MOTHER OR
FATHER? YOU DON'T KNOW ABOUT THAT?

zB I REALLY DON'T KNOW.

MR STERNPFELD: OKAY, ALL RIGHT

THANK YOU.
THE COURT: MR. GRACE
MR. GRACE: JUST ONE QUESTION.
REDIRECT EXAMINATION

BY MR. GRACE:

OQ MS. MORGAN, SO IN THE WHOLE TIME THAT you
PRVE BEEN WORKING FOR CENTINELA HOSPITAL, THAT WRS THE
ONLY TIME THAT YOU BRE EWARE OF THAT AN INSURANCE
POLICY WAS KRELD UP UNDER THESE CIRCUMSTANCES?

| zB YES.

Q AND THAT WOULD HAVE BEEN AT THE REQUEST OF

THE POLICE?

 

 

 

 

 

 

 

 

 

 

 
ce Nw t-*

Ce

ov

Qa

Oo

IA

NO ho hd N m
at Ww nN

(a

RO

—o
Cc

enn

 

venice ee oe ee a ee een

Case 2:19-cv-00563-JAM-AC Document 1 Filed 04/01/19 Page 130 of 145

Sores wea

3921

ens

 

MR. GRACE: THANK YOU, YOUR

HONOR.
I DON'T HAVE ANY FURTHER QUESTIONS.
TEE COURT: MR. STERN

rr}

ELD

(DISCUSSION HELD OFF THE

 

RECORD BETWEEN DEFENSE
COUNSEL.) -

MB. STERNFELD; NO. I HAVE NO QUESTIONS,

THE COURT: ANY QUESTIONS FROM THE JURY?

 

 

 

 

 

 

 

 

THE COURT: ALL RIGHT.

Miss MORGAN, THANK YOU VERY MUCH FOR COMING
PLEASE DON'T DISCUSS YOUR TESTIMONY WIth
THE CASE IS OVER.

OKAY, THANK YOU VERY MUCH.
IF YOU WOULD JUST HAND THOSE DOCUMENTS B
TO THE DISTRICT ATTORNEY, |
MR. GRACE: THANK YOU.

THE COURT: MR. GRACE, WHO IS NEAT?

MR. GRACE: YOUR HONOR, WE HAVE JUST GOTTEN WORD

THRT OUR THIRD WITNESS FOR THE MORNING IS NOT GOING TO

 

 
Case 2:19-cv-00563-JAM-AC Document1 Filed 04/01/19 Page 131 of 145

 

 

 

 

Sx SIT

 
Case 2:19-cv-00563-JAM-AC Document 1 Filed 04/01/19 Page 132 of 145_ -

 

BRAIN-POWER |

Professional Investigations - Risk Management Services

ACCIDENTAL DEATH CLAIM

wr

FINAL REPORT

TNSURED: Hayes, Vangela REQUESTOR: Virginia Diaz)
COMPANT: Transamerica .Assur.
ADDRESS: 631 1/2.West Gege Avenue ADDRESS: P.O. Box 30852.
, Los Angeles, CA Los Angeles, Ca
; FILE: ‘5319
EMPLOYER: Not Shown CLATM: 15886-VAD
BRCCOUNT:, 505
DOR: 1-18~60

Los Angeles County Coroner
1104 N. Mission Road
Los Angeles, CA

$62.00 fee charged for these

Det. Solorza
77th Station
Los Angeles, CA

Dept of Vital Records
42400 E. Imperial Ewy.
Norwalk, CA

Based on the ebove I eam closing my handling at this time.
desire any additional handling, please ‘advise.

reports.

DATE OF REPORT: 02-21-00
The AUTOPSY REFORT which included the
Report of Toxicolegical Analyses and the.
INVESTIGATOR’S REPORT was sent to you with

my STATUS REPORT of 02-14-00. There was a

Information from this detective was

provided to you with my ACKNORLEDGEMERNT |
of 01~31-00.

Enclosed for your review are CERTIFIED.
COPIES of the Certificate of Death on your
insured and her daughter, “Te Anna Sherise

Hayes”. There wes a $16.00 fee charged for
these copies. .

Should vou

Thank you very much for this assignment.

Steve McBrain

BOY42463 DIAMOND BAR. CA 91765

TELE & FAX (907) 840-2651
[ CERTTELA PEO ita Pome 1 Filed 04/01/19 Page 133 of 145
4 Medical Center |

Tenet HealthSystem

January 3, 2000

TO: ' . Trans America Life Companies .
X .

FROM: _ Arvella James, Sr. Human Resources —

RE: Vangela L. Hayes

ss#: XXX-XX-XXXX

TeAnna S. Hayes
ss#: XXX-XX-XXXX

 

 

This is the answer to question #22 on the Death Claim Form:

Vangela Hayes had —

Core Life | $30,000

Core AD&D 530,000

Supplemental Life $120,000

Supplemental AD&D $120,000

Total | $300,000

TeAnna Hayes had ~ . 7
Child Life $10,000

Child AD&D . $10,000

Total $20,000

ae &

€ 1%, World Class, Comununity Close
wat We §55 E. Hardy Streat ¢ Inglewood, Celifornia 90301-4011
Ve

G.

3
“a W£ P.O. Box 770 + Ingleeccod, California 90307-0720 + Phone: 310/673-4660 2 q €| | ENEY
Ca CE / 4

 
t

Case 2:19-cv-00563; sJAM-AG,,,.Document 1_ Filed 04/01/19 Page 134 of 145.

Transamenca Assursaee Compa
ISAMERICA P.O. Eox 30852 ° COU ©) Py
“COMPANTES Los Angeles, CA gac3a-08 52 [ Death Claim Form

Proof of Death JBL Insured . OC Spouse ‘EkThiid

talms: Vihen submitting a “Death” Claim, the following infermation will be required:
if of Death Form. In the event ‘of @ cepencent claim, It ls necessary that the “Empioyee's Statement’ portion be completed. It Is always
isgary that the "Employers Statement’ portion be completed and signed by an authcrized recresentative of the Employer (Pelicynolder).
ified Copy of the Death Certificate.

s{lenent Form. A Photecopy of the Insurec’s Enrollmerct Form will be required.

fication cf Fremium Deduction or Pa} yment. It is necessary that we have verificaten that a premium cecucticn. of payment wes

5 made fer
irage for the period In which the loss occured,
iave beneficiary submit the appropiate dccument belew if beneficiary is:
cr — Submit a certified copy of guardian's letters cf aopointment, f a Guardian has been appointed. If no guardian has bean soccinted,

tant furnish {ull name and adcress of perscn who has cu stody of the minor or incompetent.

3
— Submit 2 certified ecpy of the appointment of the Executor cr Administrator, II estate is nct to be probated furnish name, eddrass
and relationship af next-ol-kin. ;

ed ~ Submit a certified copy of beneficiary's Cariificate of Death. Also see fellowing instructian.

 

 

Employer’s Statement

 

 

 

 

 

 

 

 

 

 

 

 

Deceased Ace ae Name (if ihe & a cepencdant claim) Group Policy Numoer | Emplcyes's Sccia! Security Number
cele L. teed 12.39 Is. Vanewla Litho | 9 eM 1s. S5C~/ 3-495 9°
Tiicava Number Pate insured (Empleyee nt Date Insured (Desndent Cevsrege} | Date Claimant (Gmployes) last worked

1 WSS e Ah « ¥/as/as
Claim, give rele: ionshig to insured i Depedcent Claim, wes claimard emirety # Yes, how ters?

danendent en insured?

audier ite 12,

 

 

 

 

 

Date and Time Gf Loss Was Premium p2ic and trsurance in ferce
AM. jatme cf death? .
. so ls : 14. Menth Oty Year FMS. ives G Ko

 

ployed {as insured considered an emcleyee a: cate cf loss?

Alas ve Neh

annus salary as per cate cf the loss

RyIbe€

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Semicent? a Workers’ Compensation? Amourn ol insurance? Amount of Claim?
Ci Yes aes 21, 22. Seg, fotache d
/ : Relatonship ay Ace encary's Accress :
wn | Q. Waves See La ws! Le 28
mone Yt One. ears, » Ira 1S 25.
this - day of _ Sana Ky . ' econ

o.

ne\c esockel Me CoN Carnbec 2 ta V/{= enor Sr, Auman Re Spurce< Peo.
/

Heme of COMpEny Signature Official Fosition

 

Employee's Statement
(Complete Only If This Is A Dependent Claim)

 

 

 

 

jae cesenses lived in your home? How long entrety Cecencent on you? Vinere cid Ceceased last work?
~ 2. 2.
s Qate oi Bian

 

_ '
Employee's Signature

 

 

 

 

Employee's Social Security

‘Employee's Birthdate

 

 

 

 
 

 

4 Case 2:19-cv-00563-JAM-AC Document 1 Filed 04/01/19 Page 135 of 145. -

‘
.

sh
at wid

 

Sy .
ve > .
ane Fraud Statement
Arson who knewingly and with intent to dsiraud any Insurance company or cther persons, fiies a statement of claim contain
‘q Information, or ecnceals tor the purpose ci misleading, Informaticn concerning any fe
_ which ls a crime, subject to criminal prosecution and civil penalties.

5 J ing any materially
G, material thereta, commits 2 fraudulent insuran

Authorization To Obtain Information

 

+ autherize and request that you furnish Transamarica Occicental Lie Insurance Company or its reprasentative, with any and ail fects and dales
i , ~ + M
lay be desired in reference to history of

SELLA EAYES - |_| Deceased

ize Trensamerica Occidentz! Life Insurance Company or its representative tc obtain at its excensa, copies of any and all portions of the records
ling the physical and medical record of .

SELR HAYES = .

.

. , Deceased,
FISTAND the information obtained by use of this Authorization will be used by Transamerica Lile Companies or Its representative to determine
y benefits under existing coverage. Any information obtained will not be released by Transamerica Life Companies orits reoresentative to any person
’ : . e ; re ’ ql . ‘

lization EXCEPT to reinsuring companies, oF other persons or organizatens penorming business or legal services In connection with the claim. or
be cthersise Jawlully required, or as | may further authorize, - . : '

{ thatl may request a copy of tnis Authorization. | AGREE that a photograp
horizztion shall be valid fer the period required to process the claim.

 

 

Ciaimant’s Signature MLE fiat net

DeLloris, Harris

- pinndate S28 Ke

 

 

Social Seourty #_ OI P- GO- F720 Z

hic copy of this Authorization shall be as valid as the original. AGREE

 

Phone f 252- ARS-1SEPS

3315 Montclai

c ir t
Los Angeles, CA

e
O18

St

oo

rc
9

cy

 
 

_

 

Case 249- Cv-00568:JAM-AG Document 1 Fils 04)G}41 9 /PAGE)136 of 145

 

Tra: erica Assurance Company Oe ide :
 ONSAMERICA P.O. eux aaa c Accidental Death
*E, COMPANIES Los Angeles, CA 50030-0852 Claim Form

Claim Form For Accidental Death of O Employes G Dependent

ental Death Claims: Vihea submitting @ “Death” Claim, thé following information wil! be ¢
1e completion of both sides of this claim form.

oot of Death Form. In the event of a dependent claim, it ls necessary that the “Emplcyee's Statement portion te completed, It is elways
cessary that the “Employers Statement paction be completed and signed ty an authodzed representa’

tative of the Employer (Folicytiaider),
wtl fied Copy of the Death Certificate. .
iroliment Form. A Photocepy of the Insured’s Enrcliment Form will be required.

rifiestion cf Premium Deduction, It is necessary that we have verification that a premium ceduction, as wall as the premium amount, was
ide fer coverage for the peried in which the accident occured,

Copy of the Coroner's Report, Accident Report and/or Newspaper Clippings. Copies co} these should be secured and forwarded ta us along
‘h the above forms and reports.

i have beneticiary submit tne appropriate document belowif beneficiary is:

 

 

 

 

 

 

 

 

 

 

 

aw or — Submit e certified copy of the appointment cf the guardian of the estate of the miner or incompetent if a gua ardian has been
oeten aopointed. If no guardian has been eppcinied, fumish full name and address of person who has custedy at the minor or
incompetent.
— Sumit a cenified ecpy of the appolniment cf the Executor or Administrator, ti estate Is nai to be probated lurnish nama, address
and relationship of next-of-kin. '
sad — Submit 2 ceciifed copy cf baneficiary's Cerificate of Death, a
Employer's Statement
Mecesx . Aga Ermpicyee's Narre ". "| Group Poiige timber Expioyas's Sec Sue No
2. on 3, wa :
Emrget Covenge, Date insured Dependent Corsage) Date Empioyse last wormed ae Emeloyes's Class Number
z. 8. 3. Cheated CJ eu +. .
h Oata ard Tire cf caxh Wes Premium paid end nsurares fi force
EM, B tree cl accktert?
12. Nosh Cas Year FM. 13. (7] ves (1H
i cterails cl accident uty (ive reresce ce F recscwery} :

 

 

 

Atreart ef Clan?

 

roma? Emplcyce’s Arrual Selery es pe Cao ate a Arrourt cf ireurarce?
G he 18. : .

17.

 

 

4%

 

this day of . 49

 
    

Name af Company Signature

Ghicia!l Position

Empioyee’s Statement
(Complete Only If This Is A Decendant Claim)

 

 

 

 

 

 

 

yea cirh Ralatensis lo Exreicyee Bow loca hes cecercend bed in your heme? How lerg wea Ceneasod ertrey darercert cayout *
lo Ciscoe Clem Ch pauses 3. 4,
betes! Sislus: Yas conercert ercloysc? W yes," nema of emcicyer
Oyeret  OCocicccore CT Lagat secarated 6. Ove Oro 1

 

 

 

 

information About The Beneficiary/Claimant:

me (cease pint) CORNELIUS HARRIS, SR. and DELORIS HARRIS
ress ae 5 a Street, Las Angeles.

iL

Ch onnig
A date Your phone No.: dey (323)_735-1891 evenings @23\135-189)
the re EEA ian CH: 42674879420 / DH: XXX-XX-XXXX

niplet the reverse sidg)* . [Corbin flemrase, & [fen

 

Soraun d Camet

“ Ml O Les? | sli) te

 

 
 

Case 2:19-cv-00563-JAM-AC Document 1 Filed 04/01/19 Page 137 of 145:

 

—_

noe Fraud Statement

irsonpho knowingly and with Intentto defraud any Insurance company or other persons, files a statement of claim containing any materia!

ation, or conceals for the purpose of misleading, Information conceming any fect, material thereto, commits a fraudulent income?
4 ere, we al urance

nto rim
_hich fs acrima, subjes to ciminal prosecution and vil panalties.

appropriate box to Indicate that you are or are not subject tc backup witihcicing under the provisions cf Section 2406 (a)(1}(c} af the intemal
- . 4 12 intem

rode. :

| am not subject to beckup withholaing.
| am subject to backup withnolcing.

comme Tax Law requires that each Claimant furnisn us with a social secunty number or taxpayer identificati
: r 5 ification number and certify tha
ject te backup witshelding. You ara subject to backua withholding under Intemal Revenue Code Section 3406 (a\(ayte) it nt va on " ne
undenesoried interest or clvidancs of you were requirec to but failed te file a retum which would have included reportebte interest or didi
epane erest or dividend

. If you have net been so notified, check tha appropriate box above. We are required to withhold 2095 of any taxable interest, dividend d
; te ends and certain

ments if you fail to furnish us with this information.

 

Authorization To Gbtain Information

authorize and request that you furnish Transamenca Occidental Life Insurance Company or its representative, with any and all fact d
eseniative, wi is and dates

wy be dasired in reference to history of

TA HAYES
, Deceased.

re Transamerica Occidental Life Insurance Company cr its representative to obtain at its expen :
ne Bin at xXpensa, CO any end a :
ng the physical and meclcal record of re pies of any and all portions of the records

MA HAYES
‘ soceased.

 

ASTAND the inlormation obtained by use ef this Authorization will be used by Frénsamerica Life Companies or its represantati ,

p benefits under existing coverage. Any information obtained will not be released by Transamerica Life Companies or Its representative is determing

itzaton EXCEPT to reinsuring companies, or other persons or organizations perierming business or legal services In connection wane eee
. ‘ fi witr zim, or

be ciherwisa leafully required, or as | may further authorize.
I thatl may request a copy of this Authorization. | AGREE that a photographic copy of this Authorizati i

. ~ : \ { tion shall b $ at er
horizaton shall be valid for the pericd required to process the claim. 8 2s valid as the original. | AGREE

 

nt’s Signature pail pce Lf Gree! ok , Date 2/19/20 00

CorneliuS Harris, Sr.

hE ewe! i!

Deloris Harris

C6

 
 

 

Case 2:19-cv-00563-JAM-AC Document1 Filed 04/01/19
[RANSAM ERICA Transamerica Ore i

 

 

     

Pagé 138 At
RETAIN THIS PORY No. 119 20)
e Life Insurance Compe | FOR YOUR RECORDS °
JCCIDENTAL LIFE Home OFFICE: Les Angeles NOT NEGOTIABLE
TO CHECK DATE. CONTROL NUMBER Te AMOUR
JULY 21, 2000 0000000034

*ERKEX*KEIO,000.00

PAYKENT UNDER POLICY 05928030 CLAIM #. TTOOLS895-VA
IMSURING TE ANNA HAYES

STATEMENT OF PROCEEDS FOR POLICY NO. 05928030
AMT OF POLICY § 10,000.00

NET PAYABLE

 

       

 

 

           

 

10,000.00
TOTAL $ 10,000.00 TOTAL $ 10,000.00.
Detach Below
Sas Text 2S ee TY PCLORED EACKCROUN? ON GIHITE CAST & CONTAINS AN ANTIFIC <a are .
Transamerica Occidental DATE 6 0 4 1 q ?(\

NSSMMERICA. _- Ufe lasurance Compeny JUL 21, 2000 0000000034 No.
TODENTAL: LIFE. HOME OFFICE: Les Angeles Vold Atter $0 Days - _ 62-36
AYMENT UNDERSPOLICY 05928030 SLAIM £ TPOOLSBOSHzVAY. - *
TSURING TE az HAYES

    
  

aii
€22-C4

 

 

      

“RIcbRDO Be ‘TORRES, ‘Il, ;
CogNELIUS HERRIS ‘& DELORIS HARRIS

“C/o ‘RECARDO “A,” ‘TORRES; II ESQ

“A605” “Wes OLYMPIC! ‘BLVD. "SUITE: 1036

2108! ‘PNGELES ; (ACB: *“.90015%,

SE

wn Bas [elrrat

    

   

AOTHORIZED StGhiatiine
BRAT PEO ame eon
Ss

Case 2:19-cv-00563-JAM-AC Docu

 

ee Arann a,

 

 

: 4 a
Transamerica Oy t hy Flgggaouts Pages of tPA | | Q Or
TRANSAMERICA Life Insurance Comp. FOR YOUR RECOR
. OCCIDENTAL LIFE HOME OFFICE: Les Angeles NOT REGOTIARL
© CHECK BATE - TROL NUMBER -+ >) AMOUNT
JULY 21, 2000 _ 0000000036 Ree AKAIO 000 Os

STATEMENT OF PROCEEDS FOR POLICY

30,000.00

30,000.00

Para nen tet ii eA

LANISAMERICA Lite Insurance Company
CSCIDENTAL LIFE HOME OFFICE: Los
PRLHENT uN POLICY (08828040

       

 

breetiary Get Cetra

ves WAAL YY ce oV tek rerm7 4

   

. Transamerica Occidante ai

ngeles . Vsid Atter 20 Days

CLAIH F TIOO1LSSS6-VA

NO. 05928040

30,000.00

30,000.00

Datach Below

Rfeagaense soy

lea elyig wee Theda te 7

DATE
SUL 21; 2000

   

Cm ene

 

 

06060000036

62-25
n1
R209

 

 

Va Tr Vite Seer ae

No. 60011922
 

as Transamerica Occik A ETAIN THIS POR}. t
“ ANSAMERICA Life (Insurance Comsany |,

¥

Case 2:19-cy-00563-JAM-AC Document 1, Filed 04/01/19 Page 14opriag 4 q |

 

 

 

FOR YOUR RECORDS
"CODENTAL LIFE — HOMS OFFICE: Les Angeles MOT NEGOTIABLE
CHECK DATE - CONTROL NUMBER
JULY 21, 3000 | ooo0000ca35

vex *axxx120,000.00

 

AYNENT UNDER POLICY 05928030 nyj¥% = CLAIM 2 TTOOLSeg6-VA
NSURING VANGELA L. HAYES

PROCEEDS FOR FOLICY HO. 05928030

STATEMENT OF
20,000.00

MT OF POLICY $ 1

NEEREST € 0.00% NET PAYABLE 120,000.00
TOTAL $ 120,000.00 TOTAL  $ 120,000.00.

 

 

 

 

   
   

Detach Eelow
SSPEARS EE ee Tne ey Cg renga seeserses
“Transamaries Occidental DATE N GQ, 6 (| 4 { | Q 2 {
ISAMERICA - Life Insurance Company JUL 21, 2000 0000090035
(DENTAL UFE _ HOME ‘OFFICE: Les Angeles Void After SO Days : a
LAIM # ‘

Z ER29

 

 

 

 

D Jom is ce S

   

AUTHOR (ZED SIGHATURE

 

0 Baek Celene

M@EOELLG 2 kurt SOALLAM Aco wae

Dwreese nt

—_
Case 2:19-cv-00563-JAM-AC Document1 Filed 04/01/19 Page 141 of 145

Rada ceds teal eben Dera ree oah tue Nee Raa aie kOe

See er eee

fs
a
a
Es
s
F;
a}
<
td
oo
ie
Bi
be
BY
a
es

RRs

: ’
SeVORLER REL Ie OES HM URES EE LE ERR MOR IRS, SUNLESS LR ELM VE LEE Fag ERC hae LPT IEA G8 ES LEIS AE, fon WE LEE SE ARES BEEN

v
%
i
ay
3

 

 
Case 2:19-cv-00563-JAN ARK Bg GRIN PURI TO/o1/19 Page 142 of 145

BOUGLASS H. MORI
JOHN D. BARRETT, JR. *
ROBERT W. LOPRESTI*
RONALD L. SMITH

J. LUIS GARCIAT
MICHAEL E. MCCABE
MATTHEW W. DAVIS
REYNALDO C. SANTOS
DAVIO E. COWAN

GEORGE A, HUNLOCK

B. PETER LEE

* ASSOCIATE IN AMERICAN BOARD OF TRIAL ADVOCATES

MARCUS BASTIDA
THERESA J. CARROLL
ROSEMARIE MERRILL
DAVID C. LANE

DANA C. GIOVINE
MATHEW L. MAY
PATRICK M. HEVESY
ALAN B. SHEATS
ALEX L.SHIA

» JOHN E. REDD

JEFF H. GREEN

t+ MEMBER OF AMERICAN BOARD OF TRIAL ADVOCATES

HARRY D. PARKER (1891-1976)

RAYMOND G. STANBURY (1904-1966)

Office of The Governor
Legal Affairs Branch

~ 1315 Tenth St
Sacramento, CA 95814

Debbie Asuncion, Warden
California Department of Corrections
44750 60" St. West

Lancaster, CA 93536-1620

Dear Sir or Madame:

444 SOUTH FLOWER STREET
NINETEENTH FLOOR
LOS ANGELES, CA 90071-2901
TELEPHONE (213) 622-5124
FAX (213) 622-4858
E-MAIL: LA@PARKSTAN.COM

MANAGING PARTNER
ROBERT W. LOPRESTI

4/4/18

GLENN M. HABAS
GEORGANN CARMAN
MICHAEL J. GRUSH
JOEL O. MARTINEZ
RICARDO A. MERCADO
J. MARTIN LATHROP
JAMES L. WOLFSEN
GEORGE C. GONZALEZ
KELLY A. SHERIDAN
HANS W. CHEN

ERIK PRIEDKALNS

JUSTIN G. ROBINSON
AARON G. FREEMAN
SUZANNE K. GOLDEN
KAVITA SADANA

MERLE E. GOULD
KENLEY C. DYGERT
GREGORY T. FONG

IAN G. STERLING
HEATHER R. HIGHTOWER
JENNIFER L, NAGEL,

IRVINE ¢ LOS ANGELES e SACRAMENTO
RIVERSIDE ¢ SAN DIEGO

Re: Mr. Henry Hayes, V16058
Our File Number: 2591710

This office has consulted with the family of Mr. Hayes. We are writing you today to request Mr.
Hayes be afforded a proper interview regarding his request for clemency. As you may be aware,
Mr. Hayes is a first offender, a college graduate and has been a model inmate proving his

eligibility for clemency. We are informed he has been denied a proper interview. This interview
will serve the purposes of clemency. Mr. Hayes is worthy of mercy and should be afforded at
least a timely interview to set forth his case for clemency. We are additionally informed the
family has made numerous communications to all relevant entities regarding this matter. Neither
the family nor & Mr. Hayes have received any response.

Your attention to this matter is greatly appreciated.

jm!

Very truly yours,

PARKER - STANBURY LLP

By

J. Martin Lathrop

 
 

Case 2:19-cv-00563-JAM-AC Document1. Filed 04/01/19 Page 143 of 145

     

      
    
        
    
    

RSET as Pia ied emcee a dee meee ae te UE acne eC ee nen On ee eae hema

 

 

pace

 

 

  

eee neni ae

3g

Dre

ny

   

Seas

om
Pn

EER t et este

re

      
       

rhe

ex

 

a

>

 
Case 2:19-cv-00563-JAM-AC Document1 Filed 04/01/19 Page 144 of 145

Henry Cephus Hayes, #V16058
California State Prison-Los Angeles County
P.O. Box 4430 (A1-115L)
Lancaster, CA 93539-4430

June 21, 2018

Office of the Governor

State Capitol
Sacramento, CA 95812

Re: Clemency Consideration
Dear Governor Brown:

I am Henry Hayes, CDCR# V16058. I was received in the CDCR from
Los Angeles County on December 3, 2003. I am a true first-term inmate,
with no prior in@féerations or probation history. I was sentenced to
LWOP for double-homicide. I faced the death-penalty, with the jury not
reaching a verdict on the issue of death. Prior to incarceration, I
was the Chief Executive Office of a nonprofit religious corporation
with an annual budget of $1.47M. I am a high school graduate and, a
college graduate with a Bachelor and Master dgrees. My education was
accomplished before 1 was 30 years of age. This is not inclusive to
numerous other diploma and certificate classes obtained over the years.

In my clemency application, it should be noted that there was a
number of issues that arose during my own post-conviction research into
my case. It was discovered that critical forensic evidence was wrongly
destroyed three years before % went to trial. Such acts were not told
to counsel or myself until ordere! by the court to provide all records
of the errors. Furthermore, a number of witness statements and cash
payments were minimized by the prosecution, again, until the court so
ordered full disclosure of the information.

I submitted a DVD of my original interrogation with police. That
information was never shown to the jury because I was not read my
miranda rights. My reactions, my cooperation, and unwaivering stance
of innocence during the interview were not placed before the jury.
Counsel disregarded an admissible piéce of evidence, which could have
come in through a motion in limine. I recently obtained CD media
evidence not properly used by trial counsel. It to went to a motive
not to commit the crime for which I was charged.

I have positively: programmed. I have one RVR-115, for which I
pled guilty to. I have completed domestic violence and anger management
classes. I pray that with the delay that I be offered a reasonsable
opportunity to interview and state more specific facts. Thank you for
your precious time and consideration to schedule me for an interview.
Hopefully very soon.

Cordially,

 
Case 2:19-cv-00563-JAM-AC Document1 Filed 04/01/19 Page 145 of 145

Henry C. Hayes, #V16058
California State Prison-LAC
P.O. Box 4430 (A1-115)
Lancaster, CA 93539-4430

December 28, 2017

Office of the Governor
Attn: Legal Affairs

c/o/ State Capitol, Suite 1173
Sacramento, CA 958 gi4

Re: Clemency Notification to District Attorney

 

Dear Sir/Madam:

This is written notification that I have sent to the Los
Angeles County District Attorney a copy of my Notice of Intent
to Apply for Executive Clemency, with the accompanying application.

This is the 10 day notification pursuant to Penal Code
section 4805, subdivision (a).

I have enclosed copies of the Notice of Intent and the
Statement of Notice to District Attorney. Please log this
information as my Application to the Governor will be filed within
the 10th day following this notification letter.

Thank you for your time an attention this is procedural
requirement for applying for executive clemency.

very Ys ay
LL

ee coftus Hayes,
Applicant

Enclosures
